
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.6.2

        EXECUTION COUNTERPART

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of December 15, 2005

among

MIDWEST GENERATION, LLC

and

THE LENDERS REFERRED TO HEREIN

and

CITICORP NORTH AMERICA, INC.,
as Administrative Agent for the Lenders

and

THE ISSUING LENDERS REFERRED TO HEREIN

CITIGROUP GLOBAL MARKETS INC.,
as Sole Lead Arranger

CITIGROUP GLOBAL MARKETS INC.,
as Sole Bookrunner

CITIGROUP GLOBAL MARKETS INC.,
as Syndication Agent

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
  Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS   1   SECTION 1.1 Defined Terms   1  
SECTION 1.2 Use of Defined Terms   37   SECTION 1.3 Cross-References   37  
SECTION 1.4 Accounting and Financial Determinations   37
ARTICLE II COMMITMENTS AND BORROWING PROCEDURES
 
38   SECTION 2.1 Commitments   38     SECTION 2.1.1 Term Loans   38     SECTION
2.1.2 Revolver Loans   38   SECTION 2.2 Loans   38     SECTION 2.2.1 Obligations
of Lenders   38     SECTION 2.2.2 Type of Loans   38     SECTION 2.2.3 Minimum
Amounts; Limitation on Number of Loans   38     SECTION 2.2.4 Limitations on
Interest Periods   38   SECTION 2.3 Borrowing Procedure   39   SECTION 2.4
Continuation and Conversion Elections   39   SECTION 2.5 Funding   40   SECTION
2.6 Letters of Credit   40     SECTION 2.6.1 Notice of Issuance, Amendment,
Renewal or Extension   40     SECTION 2.6.2 Limitations on Amounts   40    
SECTION 2.6.3 Expiration Date   40     SECTION 2.6.4 Participations   41    
SECTION 2.6.5 Reimbursement   41     SECTION 2.6.6 Obligations Absolute   41    
SECTION 2.6.7 Disbursement Procedures   42     SECTION 2.6.8 Interim Interest  
43     SECTION 2.6.9 Addition and Replacement of Issuing Lenders   43    
SECTION 2.6.10 Cash Collateralization   43     SECTION 2.6.11 Existing Letters
of Credit   44
ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
 
44   SECTION 3.1 Repayments, Amortization and Prepayments   44     SECTION 3.1.1
Optional Prepayments and Commitment Reductions   44     SECTION 3.1.2 Mandatory
Prepayments   45     SECTION 3.1.3 Acceleration; Penalty   46   SECTION 3.2
Interest Provisions   46     SECTION 3.2.1 Rates   46     SECTION 3.2.2 Default
Rates   47     SECTION 3.2.3 Payment Dates   47     SECTION 3.2.4 Interest Rate
Determination   47   SECTION 3.3 Fees   47   SECTION 3.3.1 Commitment Fee   47  
SECTION 3.3.2 Letter of Credit Fees   48   SECTION 3.3.3 Other Fees   48  
SECTION 3.3.4 Payment of Fees   48
ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS
 
48   SECTION 4.1 LIBO Rate Lending Unlawful   48      

ii

--------------------------------------------------------------------------------



  SECTION 4.2 Inability to Determine Rates   49   SECTION 4.3 Increased LIBO
Rate Loan Costs   49   SECTION 4.4 Obligation to Mitigate   49   SECTION 4.5
Funding Losses   50   SECTION 4.6 Increased Capital Costs   50   SECTION 4.7
Taxes   50   SECTION 4.8 Payments, Computations   51   SECTION 4.9 Sharing of
Payments   52   SECTION 4.10 Setoff   52   SECTION 4.11 Replacement of Lender  
52
ARTICLE V CONDITIONS TO LOANS
 
53   SECTION 5.1 Conditions to Effectiveness   53     SECTION 5.1.1 Delivery of
Loan Documents   53     SECTION 5.1.2 Officer's Certificates   54     SECTION
5.1.3 Resolutions   54     SECTION 5.1.4 Opinions of Counsel   54     SECTION
5.1.5 Closing Fees, Expenses   55     SECTION 5.1.6 Financial Statements   55  
  SECTION 5.1.7 Funds Flow Undertaking   55     SECTION 5.1.8 Lien Search;
Recordings and Filings   55     SECTION 5.1.9 Collateral Trust Agreement   55  
  SECTION 5.1.10 Title Policies   56     SECTION 5.1.11 [Reserved]   56    
SECTION 5.1.12 Approvals   56     SECTION 5.1.13 Ratings   56     SECTION 5.1.14
Energy Trading Risk Management   56     SECTION 5.1.15 Insurance   56   SECTION
5.2 Credit Extensions   56     SECTION 5.2.1 Representations and Warranties; No
Default   56     SECTION 5.2.2 Borrowing or Letter of Credit Request   57  
SECTION 5.3 Satisfactory Legal Form   57
ARTICLE VI REPRESENTATIONS AND WARRANTIES
 
57   SECTION 6.1 Financial Information   57   SECTION 6.2 Organization; Power  
57   SECTION 6.3 Due Authorization; Non-Contravention   57   SECTION 6.4
Approvals   58   SECTION 6.5 Accuracy of Information   58   SECTION 6.6 Validity
  58   SECTION 6.7 Compliance with Law and Contractual Obligations   58  
SECTION 6.8 Regulations T, U and X   58   SECTION 6.9 Litigation   59   SECTION
6.10 Ownership of Properties   59   SECTION 6.11 Taxes   59   SECTION 6.12
Investment Company Act; Public Utility Holding Company Act; Other Regulations  
59   SECTION 6.13 Environmental Warranties   60   SECTION 6.14 The Obligations  
60   SECTION 6.15 Pension and Welfare Plans   60   SECTION 6.16 Solvency   61  
   


iii

--------------------------------------------------------------------------------



  SECTION 6.17 Subsidiaries   61
ARTICLE VII COVENANTS
 
61   SECTION 7.1 Affirmative Covenants   61     SECTION 7.1.1 Financial
Information, Reports, Notices   61     SECTION 7.1.2 Continuation of Business
and Maintenance of Existence   63     SECTION 7.1.3 Compliance with Requirements
of Law and Contractual Obligations   64     SECTION 7.1.4 Maintenance of
Facilities   64     SECTION 7.1.5 Insurance   64     SECTION 7.1.6 Books and
Records   65     SECTION 7.1.7 Environmental Covenant   65     SECTION 7.1.8
Further Assurances   65     SECTION 7.1.9 Financial Covenants   66     SECTION
7.1.10 Use of Proceeds   66     SECTION 7.1.11 Recovery Events   66     SECTION
7.1.12 Separateness   67   SECTION 7.2 Negative Covenants   67     SECTION 7.2.1
Restrictions on Indebtedness   67     SECTION 7.2.2 Liens   68     SECTION 7.2.3
Consolidation, Merger   70     SECTION 7.2.4 Asset Sales   70     SECTION 7.2.5
Investments   71     SECTION 7.2.6 Transactions with Affiliates   71     SECTION
7.2.7 Restricted Payments   72     SECTION 7.2.8 Capital Expenditures   72    
SECTION 7.2.9 Restrictive Agreements   72     SECTION 7.2.10 Limitation on Lines
of Business   73     SECTION 7.2.11 Limitation on Electricity Market Risk
Exposure   73     SECTION 7.2.12 Energy and Fuel Risk Management Policies   73  
  SECTION 7.2.13 Amendment, Modification or Waiver of Certain Documents   73
ARTICLE VIII EVENTS OF DEFAULT
 
73   SECTION 8.1 Listing of Events of Default   73     SECTION 8.1.1 Non-Payment
of Obligations   73     SECTION 8.1.2 Breach of Warranty   73     SECTION 8.1.3
Non-Performance of Certain Covenants and Obligations   74     SECTION 8.1.4
Non-Performance of Other Covenants and Obligations   74     SECTION 8.1.5
Default on other Indebtedness; Payment Default under EMMT Agreements   74    
SECTION 8.1.6 Bankruptcy, Insolvency   74     SECTION 8.1.7 Pension Plans   75  
  SECTION 8.1.8 Judgments   75     SECTION 8.1.9 Regulatory Violation   75    
SECTION 8.1.10 Loan Documentation   75     SECTION 8.1.11 Change-In-Control   75
    SECTION 8.1.12 Powerton/Joliet Leases   75     SECTION 8.1.13 EME
Obligations   76     SECTION 8.1.14 Powerton/Joliet Documentation   76    
SECTION 8.1.15 EME Default   76   SECTION 8.2 Action if Bankruptcy   76  
SECTION 8.3 Action if Other Event of Default   76   SECTION 8.4 Rescission of
Declaration   76      

iv

--------------------------------------------------------------------------------




ARTICLE IX THE ADMINISTRATIVE AGENT
 
77   SECTION 9.1 Actions   77   SECTION 9.2 Funding Reliance   77   SECTION 9.3
Exculpation   78   SECTION 9.4 Successor   78   SECTION 9.5 Loans by CNAI   78  
SECTION 9.6 Reliance by Administrative Agent   78   SECTION 9.7 Notice of
Default   79   SECTION 9.8 Credit Decisions   79   SECTION 9.9 Copies   79  
SECTION 9.10 Collateral   79
ARTICLE X MISCELLANEOUS PROVISIONS
 
80   SECTION 10.1 Waivers, Amendments   80   SECTION 10.2 Notices   81   SECTION
10.3 Payment of Costs and Expenses   81   SECTION 10.4 Indemnification   82  
SECTION 10.5 Survival   82   SECTION 10.6 Severability   83   SECTION 10.7
Headings   83   SECTION 10.8 Execution in Counterparts   83   SECTION 10.9
Governing Law; Entire Agreement   83   SECTION 10.10 Successors and Assigns   83
  SECTION 10.11 Sale and Transfer of Loans; Participations in Loans   83  
SECTION 10.11.1 Assignments   83   SECTION 10.11.2 Participations   85   SECTION
10.12 Other Transactions   86   SECTION 10.13 Submission To Jurisdiction;
Waivers   86   SECTION 10.14 WAIVERS OF JURY TRIAL   86   SECTION 10.15
Non-Recourse Persons   87   SECTION 10.16 Acknowledgments   87   SECTION 10.17
Confidentiality   87   SECTION 10.18 USA PATRIOT Act   87   SECTION 10.19 EMMH
Credit Agreement   88   SECTION 10.20 Retiring Lenders   88   SECTION 10.21
Accession Agreement   88

SCHEDULES

1.1(a)—Addresses for Notices and Lending Offices
1.1(b)—Revolver Loan Commitments
2.2—Closing Date Bank Accounts
2.6.11—Revolver Letters of Credit
3.2.1—Pricing Grid
7.2.1(c)—Capitalized Lease Liabilities and Operating Lease Liabilities
7.2.1(e)—Fixed or Capital Asset Planned Acquisition, Construction or Improvement

EXHIBITS

A—Form of Funds Flow Undertaking
B—Form of Borrowing Request


v

--------------------------------------------------------------------------------



C—Form of Continuation/Conversion Notice
D—Form of Assignment Agreement
E—Form of Accession Agreement
F—1—Form of Opinion of Special New York Counsel to the Borrower and the Midwest
Related Parties
F—2—Form of Opinion of Special New York Counsel to the Borrower and the Midwest
Related Parties Regarding UCC Matters
F—3—Form of Opinion of Internal Counsel to the Borrower and the Midwest Related
Parties
F—4—Form of Opinion of Internal Counsel to EMMT
F—5—Form of Opinion of Illinois Regulatory Counsel to the Borrower
F—6—Form of Opinion of Federal Regulatory Counsel to the Borrower
G—Form of Communications Agreement
H—Form of Subsidiary Guarantee

vi

--------------------------------------------------------------------------------



        SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 15,
2005 among MIDWEST GENERATION, LLC, a limited liability company duly organized
and validly existing under the laws of Delaware (the "Borrower"), the Continuing
Lenders (as defined below), the New Lenders (as defined below), the other
Lenders from time to time party hereto, the Issuing Lenders party hereto,
CITICORP NORTH AMERICA, INC. ("CNAI"), as Administrative Agent for the Lenders
and the Issuing Lenders party hereto.


RECITALS


        A.    The Borrower is party to that certain First Amended and Restated
Credit Agreement dated as of April 18, 2005 (as amended, supplemented, amended
and restated or otherwise modified and in effect immediately prior to the
satisfaction (or waiver) of the conditions set forth in Section 5, the "Existing
Credit Agreement") among the Borrower, the lenders party thereto (the "Existing
Lenders"), the issuing lenders party thereto and CNAI, as Administrative Agent.

        B.    Each of the Existing Lenders not a party hereto or not party to an
Accession Agreement (each a "Retiring Lender") will cease to be a "Lender" under
the Existing Credit Agreement as of the Closing Date. Each (a) Existing Lender
party hereto or party to an Accession Agreement (each a "Continuing Lender") and
(b) each Person party hereto (other than Continuing Lenders) (each a "New
Lender") shall become or continue as a "Lender" under the Existing Credit
Agreement as amended and restated by this Agreement.

        C.    The Borrower has requested certain amendments to the provisions of
the Existing Credit Agreement, including the extension of the "Revolver A
Commitments" and the "Revolver A Loans" under (and as defined in) the Existing
Credit Agreement, and therefore has requested that the Continuing Lenders and
New Lenders provide the credit facilities described herein under this Agreement
which shall amend and restate the Existing Credit Agreement.

        D.    The Continuing Lenders and the New Lenders are willing to amend
and restate the Existing Credit Agreement upon and subject to the terms and
conditions hereinafter set forth.

        NOW, THEREFORE, the parties hereto agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


        SECTION 1.1    Defined Terms.    The following terms (whether or not
underscored) when used in this Agreement, including its preamble and recitals,
shall, except where the context otherwise requires, have the following meanings
(such meanings to be equally applicable to the singular and plural forms
thereof):Second Amended and Restated Credit Agreement

        "Accession Agreement" means an Accession Agreement substantially in the
form of Exhibit E.

        "Accession Lender" shall have the meaning set forth in an Accession
Agreement.

        "Adjusted EBITDA" means, for any period, Consolidated Net Income for
such period plus, without duplication, to the extent taken into account in
calculating Consolidated Net Income:

        (a)   an amount equal to any extraordinary loss plus any net loss
realized by the Borrower or any of its Subsidiaries in connection with an Asset
Sale, minus any extraordinary gains or gains on sales of assets; plus

        (b)   a provision for Taxes based on income or profits of the Borrower
and its Subsidiaries for such period, less income tax benefit; plus

        (c)   Consolidated Interest Expense for such period; plus

        (d)   all interest expense accrued on Powerton/Joliet Lease Liabilities
during such period; minus

--------------------------------------------------------------------------------






        (e)   all interest income accrued on the Powerton/Joliet Lease
Intercompany Notes during such period; plus

        (f)    depreciation, amortization (including amortization of intangibles
but excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of the Borrower and its Subsidiaries for such period; plus

        (g)   non-cash charges (including the effect of cumulative changes in
accounting principles) and unrealized losses from price risk management under
SFAS 133 decreasing such Consolidated Net Income for such period, other than the
accrual of expenses in the ordinary course of business; minus

        (h)   non-cash gains (including the effect of cumulative changes in
accounting principles) and unrealized gains from price risk management under
SFAS 133 increasing such Consolidated Net Income for such period, other than the
accrual of revenues in the ordinary course of business,

in each case, on a consolidated basis and determined in accordance with GAAP.

        "Administrative Agent" means CNAI in its capacity as administrative
agent for the Lenders and Issuing Lenders hereunder, and includes each other
Person as may have subsequently been appointed as the successor Administrative
Agent pursuant to Section 9.4.

        "Administrative Questionnaire" means an Administrative Questionnaire in
form and substance satisfactory to the Administrative Agent.

        "Affiliate" of any Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For purposes of this definition, "control," as used with respect to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of such Person, whether
through the ownership of voting securities, by agreement or otherwise; provided,
that Beneficial Ownership of 10% or more of the Voting Stock of a Person will be
deemed to be control. For purposes of this definition, the terms "controlling,"
"controlled by" and "under common control with" have correlative meanings.

        "Affiliated Indebtedness" means Indebtedness of the Borrower or any of
its Subsidiaries that is owed to the Borrower or any of its Affiliates.

        "Agent-Related Persons" means CNAI and each other Person as may have
subsequently been appointed as the successor Administrative Agent pursuant to
Section 9.4, together with their respective Affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of CNAI, each such other
Person and such Affiliates.

        "Agreement" means, on any date, this Second Amended and Restated Credit
Agreement as originally in effect on the Closing Date and as thereafter from
time to time amended, supplemented, amended and restated or otherwise modified
and in effect on such date.

        "Alternate Base Rate" means, on any date and with respect to all Base
Rate Loans, a fluctuating rate of interest per annum equal to the highest of:

        (a)   the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank's "base rate"; and

        (b)   1/2 of 1% per annum above the Federal Funds Effective Rate.

Each change in any interest rate provided for herein based upon the Alternate
Base Rate resulting from a change in the Alternate Base Rate shall take effect
at the time of such change in the Alternate Base Rate.

2

--------------------------------------------------------------------------------



        "Applicable Margin" means, for any day with respect to any LIBO Rate
Loans or Base Rate Loans of any Class, the rate per annum in effect for such
type of Loans for such day based on the Borrower's Debt Rating for such day
determined as provided in the Pricing Grid.

        "Approved Funds" means, with respect to any Lender that is a fund that
invests in commercial loans, any other fund that invests in commercial loans and
is managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

        "Asset Sale" has the meaning set forth in Section 7.2.4.

        "Assignee" has the meaning set forth in Section 10.11.1.

        "Assignment Agreement" means an Assignment Agreement substantially in
the form of Exhibit D.

        "Assignor" has the meaning set forth in Section 10.11.1.

        "Authorized Representative" means, relative to any Person, those of its
officers and employees whose signatures and incumbency shall have been certified
to the Administrative Agent and the Lenders pursuant to Section 5.1.3.

        "Back-to-Back Transaction" has the meaning set forth in the Energy
Management Agreements.

        "Bank Account" means the Closing Date Bank Accounts and all other
deposit accounts (as such term is defined in the UCC) now or hereafter owned by
the Borrower.

        "Base Rate Loan" means a Loan bearing interest at a fluctuating rate of
interest per annum determined by reference to the Alternate Base Rate plus the
Applicable Margin for Base Rate Loans from time to time in effect.

        "Beneficial Owner" has the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular "person" (as that term is used in Section 13(d)(3)
of the Exchange Act), such "person" will be deemed to have beneficial ownership
of all securities that such "person" has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms "Beneficially Owns",
"Beneficially Owned" and "Beneficial Ownership" have a corresponding meaning.

        "Board of Directors" means (a) with respect to a corporation, the board
of directors of the corporation, (b) with respect to a partnership, the general
partners or the management committee of the partnership, (c) with respect to a
limited liability company, the board of managers of the limited liability
company or (d) with respect to any other Person, the board or committee of such
Person serving a similar function.

        "Borrower" has the meaning set forth in the preamble.

        "Borrower Security Agreement" means the Security Agreement dated as of
April 27, 2004 between the Borrower and the Collateral Trustee, as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time.

        "Borrowing" means Loans of the same type and, in the case of LIBO Rate
Loans, having the same Interest Period, made by all Lenders on the same Business
Day pursuant to the same Borrowing Request in accordance with Section 2.3.

        "Borrowing Request" means (a) the Funds Flow Undertaking and (b) each
loan request and certificate duly executed by an Authorized Representative of
the Borrower, substantially in the form of Exhibit B.

3

--------------------------------------------------------------------------------




        "Business Day" means:

        (a)   any day which is neither a Saturday or Sunday nor a legal holiday
on which the Lenders are authorized or required to be closed in New York, New
York; and

        (b)   relative to the making, continuing, prepaying or repaying of any
LIBO Rate Loans, any day on which dealings in Dollars are carried on in the
London interbank market.

        "Calumet Peaking Unit" means the 129 MW (nominal summer rating) gas- and
oil-fired Calumet peaking unit and related assets owned by the Borrower and
located in Cook County, Illinois.

        "Capital Lease" means, with respect to any Person, a lease of (or other
Indebtedness arrangements conveying the right to use) real or personal property
of such Person which is required to be classified and accounted for as a capital
lease or a liability set forth on the balance sheet of such Person or such
Person's Subsidiaries in accordance with GAAP.

        "Capital Stock" means:

        (a)   in the case of a corporation, corporate stock;

        (b)   in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;

        (c)   in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and

        (d)   any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person,

but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.

        "Capitalized Lease Liabilities" of any Person means all monetary
obligations of such Person under any leasing or similar arrangement which, in
accordance with GAAP, would be classified as Capital Leases, and, for purposes
of each Loan Document, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (excluding, to the extent
included, Powerton/Joliet Lease Liabilities).

        "Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent in accordance with Section 2.6.10, for the ratable benefit
of the Administrative Agent, the Issuing Lenders and the Lenders, as collateral
for the LC Exposure, cash or deposit account balances pursuant to documentation
in form and substance satisfactory to the Administrative Agent and the Issuing
Lenders.

        "Cash Disbursements" means, in respect of any period, an amount equal to
the aggregate, without duplication, of:

        (a)   all Obligations due and payable with respect to Secured Debt
during such period, excluding, in each case, any mandatory prepayments or
repurchases of Secured Debt made with the proceeds of (i) any Asset Sale,
(ii) the sale of Equity Interests by, or the contributions to the common equity
capital of, the Borrower or any of its Subsidiaries and (iii) the incurrence of
Indebtedness by the Borrower or any of its Subsidiaries;

        (b)   all amounts paid by the Borrower with respect to the
Powerton/Joliet Lease Liabilities during such period; and

        (c)   payments of interest or principal at the stated maturity thereof
with respect to Indebtedness of Borrower or any of its Subsidiaries that is
permitted to be incurred pursuant to Section 7.2.1, excluding Affiliated
Indebtedness.

4

--------------------------------------------------------------------------------






        "Cash Equivalent Investment" means, at any time:

        (a)   any evidence of Indebtedness, maturing not more than one year
after such time, issued or guaranteed by the United States government or an
agency thereof; or

        (b)   investments in securities or bank instruments rated at least "A"
by S&P or "A2" by Moody's or "A-1" by S&P or "P-1" by Moody's and with
maturities of not more than one year; or

        (c)   money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, as amended and (ii) have portfolio assets of at least $1,000,000,000.

        "CERCLIS" means the Comprehensive Environmental Response Compensation
Liability Information System List.

        "CGMI" means Citigroup Global Markets Inc.

        "Change-In-Control" means the occurrence of any of the following:

        (a)   the adoption of a plan relating to the liquidation or dissolution
of the Borrower;

        (b)   the consummation of any transaction (including any merger or
consolidation) the result of which is that any "person" (as that term is used in
Section 13(d) of the Exchange Act) becomes the direct Beneficial Owner of more
than 50% of the Voting Stock of EME, measured by voting power rather than number
of shares; provided, that the consummation of any such transaction shall not be
deemed to be a Change-In-Control if such "person" (pro forma after giving effect
to the transaction) has a Debt Rating that is the same or better than EME's Debt
Rating as of the Original Effective Date (with a stable outlook from both rating
agencies);

        (c)   the first day on which EME fails to own, directly or indirectly, a
majority of the Equity Interests of the Borrower;

        (d)   the first day on which EMMH fails to own, directly or indirectly,
100% of the Equity Interests of the Borrower; provided, that EMMH may be
consolidated, transferred or merged with or into MGE or the Borrower; provided,
further, that MGE reaffirms the pledge of the Equity Interests of the Borrower
for the benefit of the Collateral Trustee; or

        (e)   the first day on which the Borrower fails to own, directly or
indirectly, 100% of the Equity Interests of Midwest Finance.

        "Citibank" means Citibank, N.A., a national banking association.

        "Class" refers to whether Loans are Revolver Loans or Term Loans and,
when used in reference to any Commitment, refers to whether such Commitment is a
Revolver Commitment or Term Loan Commitment.

        "Closing Date" means the date that this Agreement becomes effective
pursuant to Section 5.1.

        "Closing Date Bank Accounts" means each of the deposit accounts (as such
term is defined in the UCC) of the Borrower listed on Schedule 2.2.

        "CNAI" shall have the meaning set forth in the preamble.

        "Code" means the Internal Revenue Code of 1986, as amended.

        "Collateral" means all assets of the Borrower, its Subsidiaries, EMMT
and the Midwest Related Parties, whether now owned or hereafter acquired, upon
which a Lien is purported to be created by any Security Document.

5

--------------------------------------------------------------------------------




        "Collateral Trust Agreement" means the Collateral Trust Agreement dated
as of April 27, 2004 by and among the Borrower, the Administrative Agent, the
Collateral Trustee and The Bank of New York, as Trustee, as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time.

        "Collateral Trust Joinder" has the meaning set forth in the Collateral
Trust Agreement.

        "Collateral Trustee" has the meaning set forth in the Collateral Trust
Agreement.

        "Collins Facility" means the fossil fuel-fired electric generating
facility known as the Collins station, consisting of two 554 MW (net) units and
three 530 MW (net) units, located near the town of Morris, in Grundy County,
Illinois.

        "Commitment" means a Term Loan Commitment or a Revolver Commitment, or
any combination thereof (as the context requires).

        "Communications Agreement" means the Communications Agreement dated as
of December 15, 2005 between the Borrower and the Administrative Agent,
substantially in the form of Exhibit G, as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time.

        "Consolidated Interest Coverage Ratio" means, for any period, the ratio
of Adjusted EBITDA for such period to Consolidated Interest Expense for such
period.

        In addition, for purposes of calculating the Consolidated Interest
Coverage Ratio:

        (a)   acquisitions that have been made by the Borrower or any of its
Subsidiaries, including through mergers or consolidations, or any Person or any
of its Subsidiaries acquired by the Borrower or any of its Subsidiaries, and
including any related financing transactions and including increases in
ownership of Subsidiaries, during the applicable reference period or subsequent
to such reference period and on or prior to the date on which the event for
which the calculation of the Consolidated Interest Coverage Ratio is made (the
"Calculation Date") will be given Pro Forma effect as if they had occurred on
the first day of such reference period;

        (b)   the Adjusted EBITDA attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;

        (c)   the Consolidated Interest Expense attributable to discontinued
operations, as determined in accordance with GAAP, and operations or businesses
(and ownership interests therein) disposed of prior to the Calculation Date,
will be excluded, but only to the extent that the obligations giving rise to
such Consolidated Interest Expense will not be obligations of the Borrower or
any of its Subsidiaries following the Calculation Date;

        (d)   any Person that is a Subsidiary on the Calculation Date will be
deemed to have been a Subsidiary at all times during such reference period; and

        (e)   any Person that is not a Subsidiary on the Calculation Date will
be deemed not to have been a Subsidiary at any time during such reference
period.

        "Consolidated Interest Expense" means, for any period, the sum, without
duplication, of:

        (a)   the consolidated interest expense of the Borrower and its
Subsidiaries for such period accrued (whether or not paid), including non-cash
interest payments, the interest component of any deferred payment obligations,
the interest component of all payments associated with Capitalized Lease
Liabilities, commissions, discounts and other fees and charges incurred in
respect of letter of credit or bankers' acceptance financings, and net of the
effect of all payments made or received pursuant to Interest Rate Hedging
Transactions, plus one-third of all payments

6

--------------------------------------------------------------------------------



with respect to Operating Lease Liabilities related to sale and leaseback
transactions of the Facilities; plus

        (b)   the consolidated interest expense of the Borrower and its
Subsidiaries that was capitalized during such period; plus

        (c)   any interest accruing on Indebtedness of a Person that is
Guaranteed by the Borrower or one of its Subsidiaries or secured by a Lien on
assets of the Borrower or one of its Subsidiaries, whether or not such Guarantee
or Lien is called upon; plus

        (d)   the product of (i) all dividends, whether paid or accrued and
whether or not in cash, on any series of preferred equity of the Borrower or any
of its Subsidiaries, other than dividends on Equity Interests payable solely in
Equity Interests of the Borrower or to the Borrower or any of its Subsidiaries,
multiplied by (ii) a fraction, the numerator of which is one and the denominator
of which is one minus the effective combined federal, state and local statutory
tax rate of the Borrower for the immediately preceding fiscal year, expressed as
a decimal,

in each case, on a consolidated basis and determined in accordance with GAAP.

        "Consolidated Net Income" means, for any period, the aggregate of Net
Income for such period, on a consolidated basis, determined in accordance with
GAAP.

        "Contingent Liability" means any agreement, undertaking or arrangement
by which any Person Guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the indebtedness,
obligation or any other liability of any other Person (other than by
endorsements of instruments in the course of collection), or Guarantees the
payment of dividends or other distributions upon the shares of any other Person.
The amount of any Person's obligation under any Contingent Liability shall
(subject to any limitation set forth therein) be deemed for purposes of this
Agreement to be the outstanding principal amount of the debt, obligation or
other liability Guaranteed thereby; provided, however, that if the maximum
amount of the debt, obligation or other liability Guaranteed thereby has not
been established, the amount of such Contingent Liability shall be the maximum
reasonably anticipated amount of the debt, obligation or other liability;
provided, further, however, that any agreement to limit the maximum amount of
such Person's obligation under such Contingent Liability shall not, of and by
itself, be deemed to establish the maximum reasonably anticipated amount of such
debt, obligation or other liability.

        "Continuation/Conversion Notice" means a notice of continuation or
conversion and certificate duly executed by an Authorized Representative of the
Borrower, substantially in the form of Exhibit C.

        "Continuing Lenders" has the meaning set forth in the recitals.

        "Contractual Obligation" means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

        "Controlled Group" means all members of a controlled group of
corporations and all members of a controlled group of trades or businesses
(whether or not incorporated) under common control which, together with the
Borrower, are treated as a single employer under Section 414(b) or 414(c) of the
Code or Section 4001 of ERISA.

        "Core Facilities" means the Crawford Facility (other than the Crawford
Peaking Unit), the Fisk Facility (other than the Fisk Peaking Unit), the
Waukegan Facility (other than Waukegan Unit 6 and the Waukegan Peaking Unit),
the Joliet #9 Facility (other than the Joliet Peaking Unit), the Joliet

7

--------------------------------------------------------------------------------




Leased Facility, the Powerton Facility and the Will County Facility (other than
Will County Units 1 and 2).

        "Crawford Facility" means the Crawford station, 542 MW net coal-fired
electric generating facility and related assets owned by the Borrower, including
the Crawford Peaking Unit, and located in Cook County, Illinois.

        "Crawford Peaking Unit" means the 121 MW (nominal summer rating) gas-
and oil-fired Crawford peaking unit owned by the Borrower and located in Cook
County, Illinois.

        "Credit Extension" means and includes (a) any Borrowing and (b) any
Issuance of, or participation in, any Letter of Credit.

        "Debt Rating" means, with respect to any Person, a rating by each of
Moody's and S&P of such Person's long-term debt which is not secured or
supported by a guarantee, letter of credit or other form of credit enhancement;
provided that, with respect to the Borrower, "Debt Rating" means, unless
otherwise specified, a rating by each of Moody's and S&P of the Indebtedness
evidenced by this Agreement. If Moody's or S&P shall have changed its system of
classifications after the date hereof, a Debt Rating shall be considered to be
at or above a specified level if it is at or above the new rating which most
closely corresponds to the specified level under the old rating system.

        "Default" means any Event of Default or any condition, occurrence or
event which, after notice or lapse of time or both, would constitute an Event of
Default.

        "Dollar" and the sign "$" mean lawful money of the United States.

        "Domestic Office" means, relative to any Lender, the office of such
Lender designated on Schedule 1.1(a) or designated in the Administrative
Questionnaire of such Lender or Assignment Agreement pursuant to which such
Lender became a Lender hereunder or such other office of a Lender (or any
successor or assign of such Lender) within the United States as may be
designated from time to time by notice from such Lender, as the case may be, to
each other Person party hereto. A Lender may have separate Domestic Offices for
purposes of making, maintaining or continuing, as the case may be, Base Rate
Loans.

8

--------------------------------------------------------------------------------



        "Electric Junction Peaking Unit" means the 159 MW (nominal summer
rating) gas- and oil-fired Electric Junction peaking unit and related assets
owned by the Borrower and located in Dupage County, Illinois.

        "EME" means Edison Mission Energy, a Delaware corporation.

        "EME Equity Contribution" means the direct or indirect contribution to
the equity capital of the Borrower in an amount equal to $300,000,000 made on
April 19, 2005.

        "EME Trading Revolvers" means, collectively, (a) the Amended and
Restated Revolving Credit Agreement (Margining) dated as of April 27, 2004
between EMMT and EME, as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, and (b) the Amended and
Restated Revolving Credit Agreement (Operations) dated as of April 27, 2004
between EMMT and EME, as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time.

        "EMMH" means Edison Mission Midwest Holdings Co., a Delaware
corporation.

        "EMMH Credit Agreement" means the Credit Agreement dated as of
December 15, 1999 among EMMH, the Lenders party thereto and JPMorgan Chase Bank
(successor to The Chase Manhattan Bank), as administrative agent, as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time.

        "EMMH Pledge Agreement" means the Pledge Agreement dated as of April 27,
2004 between EMMH and the Collateral Trustee, as amended, supplemented, amended
and restated or otherwise modified and in effect from time to time.

        "EMMT" means Edison Mission Marketing & Trading, Inc., a California
corporation.

        "EMMT Indebtedness" means, without duplication:

        (a)   all indebtedness of EMMT for borrowed money;

        (b)   all obligations of EMMT issued, undertaken or assumed as the
deferred purchase price of property or services which purchase price is due more
than six months from the date of incurrence of the obligation in respect thereof
or is evidenced by a note or other instrument, except trade accounts arising in
the ordinary course of business; provided, that any such obligation with respect
to office equipment and similar property of EMMT entered into in the ordinary
course of business shall not be considered EMMT Indebtedness for purposes of
this clause (b);

        (c)   all reimbursement obligations of EMMT with respect to surety
bonds, letters of credit (to the extent not collateralized with cash or Cash
Equivalent Investments), bankers' acceptances and similar instruments (in each
case, whether or not matured);

        (d)   all obligations of EMMT evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses;

        (e)   all indebtedness of EMMT created or arising under any conditional
sale or other title retention agreement, or incurred as financing, in either
case with respect to property acquired by EMMT (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such property); provided, that any such
conditional sale or other title retention agreement with respect to office
equipment and similar property of EMMT entered into in the ordinary course of
business shall not be considered EMMT Indebtedness for purposes of this
clause (e);

        (f)    all Capitalized Lease Liabilities of EMMT and Operating Lease
Liabilities of EMMT;

9

--------------------------------------------------------------------------------






        (g)   all net obligations with respect to interest cap arrangements,
interest rate swaps agreements, sales of foreign exchange options and other
hedging agreements or arrangements of EMMT (except insofar as incurred in
connection with Permitted Trading Activities);

        (h)   all indebtedness referred to in clauses (a) through (g) above
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contracts rights) owned by EMMT, even though EMMT has
not assumed or become liable for the payment of such indebtedness; and

        (i)    all Contingent Liabilities of EMMT; provided, that NUG Contingent
Liabilities shall not be EMMT Indebtedness for the purposes of this clause (i);

provided, that, EMMT Indebtedness shall not (x) include obligations and
indebtedness of EMMT incurred in the ordinary course of business in connection
with Permitted Trading Activities or (y) obligations of EMMT under each EME
Trading Revolver.

        The amount of any EMMT Indebtedness outstanding as of any date will be
(i) the accreted value of such EMMT Indebtedness, in the case of any EMMT
Indebtedness issued with original issue discount, (ii) the principal amount of
such EMMT Indebtedness, in the case of any other EMMT Indebtedness and (iii) in
respect of Indebtedness of another Person secured by a Lien on the assets of
EMMT, the lesser of (A) the fair market value of such asset at the date of
determination and (B) the amount of Indebtedness of such other Person.

        "EMMT Security Agreement" means the Security Agreement dated as of
April 27, 2004 between EMMT and the Collateral Trustee, as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time.

        "Energy and Fuel Risk Management Policies" means the Edison Mission
Energy Risk Management Policy dated February 6, 2004, as such policy may be
amended or otherwise modified in accordance with Section 7.2.12.

        "Energy Management Agreements" means the Master Purchase Agreement, the
Midwest Trading Revolver and each other agreement between EMMT and the Borrower
(as each such other agreement may be amended, supplemented, amended and restated
or otherwise modified and in effect from time to time) relating to energy sales
and fuel purchases by the Borrower (including the posting of collateral for such
sales and purchases).

        "Environmental CapEx Debt" means Indebtedness of the Borrower incurred
for the purpose of financing Environmental Capital Expenditures.

        "Environmental Capital Expenditures" means capital expenditures deemed
necessary by the Borrower to comply with Environmental Laws.

        "Environmental Laws" means all applicable Federal, state or local
statutes, laws, ordinances, codes, rules, regulations and guidelines (including
consent decrees and administrative orders) relating to Hazardous Materials
and/or to public health and protection of the environment.

        "Environmental Reports" means the Environmental Liabilities Reports
concerning the Facilities prepared by Environmental Strategies Consulting LLC
dated December 18, 2003 and February 12, 2004, in each case, as amended,
modified or supplemented from time to time.

        "equally and ratably" means, in reference to sharing of Liens or
proceeds thereof as between Secured Parties of the same Secured Class, that such
Liens or proceeds:

        (a)   will be allocated and distributed first to the Secured Debt
Representative for each outstanding Series of Secured Debt within that Secured
Class, for the account of the holders of such Series of Secured Debt, ratably in
proportion to the principal of, and interest and premium

10

--------------------------------------------------------------------------------



(if any) and reimbursement obligations (contingent or otherwise) with respect to
letters of credit, if any, outstanding (whether or not drawings have been made
under such letters of credit) on each outstanding Series of Secured Debt within
that Secured Class when the allocation or distribution is made, and thereafter

        (b)   will be allocated and distributed (if any remain after payment in
full of all of the principal of, and interest and premium (if any) and
reimbursement obligations (contingent or otherwise) with respect to letters of
credit, if any, outstanding (whether or not drawings have been made on such
letters of credit) on, all outstanding Secured Obligations within that Secured
Class) to the Secured Debt Representative for each outstanding Series of Secured
Obligations within that Secured Class, for the account of the holders of any
remaining Secured Obligations within that Secured Class, ratably in proportion
to the aggregate unpaid amount of such remaining Secured Obligations within that
Secured Class due and demanded (with written notice to the applicable Secured
Debt Representative and the Collateral Trustee) prior to the date such
distribution is made.

        "Equity Interests" means Capital Stock and all warrants, options or
other rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

        "Equity Issuance" means (a) any issuance or sale by any Person after the
Closing Date of (i) any of its Capital Stock, (ii) any warrants or options
exercisable in respect of its Capital Stock (other than any warrants or options
issued to directors, officers or employees of such Person pursuant to employee
benefit plans established in the ordinary course of business and any Capital
Stock of such Person issued upon the exercise of such warrants or options) or
(iii) any other security or instrument representing an equity interest (or the
right to obtain any equity interest) in such Person or (b) the receipt by any of
the Borrower's Subsidiaries after the Closing Date of any capital contribution
(whether or not evidenced by any equity security issued by the recipient of such
contribution); provided that Equity Issuance shall not include (A) any such
issuance or sale described in clause (a) above by any Subsidiary of the Borrower
to the Borrower or any direct or indirect Subsidiary of the Borrower; (B) any
capital contribution by the Borrower or any direct or indirect Subsidiary of the
Borrower to any Subsidiary of the Borrower or (C) Special Capital Contributions.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections.

        "Event of Default" has the meaning set forth in Section 8.1.

        "Excess Cashflow" means, for any period, the excess, if any, of Funds
Flow from Operations for such period over Cash Disbursements for such period.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "Excluded Taxes" means, with respect to the Administrative Agent, the
Issuing Lenders or any Lender or any other recipient of any payment to be made
by or on account of any obligation of the Borrower hereunder or under any other
Loan Document, (a) income or franchise Taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America or
any similar Tax imposed by any other jurisdiction in which it is located (other
than a jurisdiction in which it is treated as being located solely by reason of
its participation in transactions contemplated by the Loan Documents), (c) in
the case of a Non-U.S. Lender, any Tax that is imposed on amounts payable to
such Non-U.S. Lender at the time such Non-U.S. Lender becomes a party to this
Agreement, except to the extent that such Non-U.S. Lender's assignor (if any)
was entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to

11

--------------------------------------------------------------------------------




such Tax pursuant to Section 4.7(a) and (d) in the case of a Non-U.S. Lender,
any Tax that is attributable to such Non-U.S. Lender's failure or inability to
comply with Section 4.7(e).

        "Existing Credit Agreement" has the meaning set forth in the recitals.

        "Existing Lenders" has the meaning set forth in the recitals.

        "Facilities" means (a) certain electric generation facilities and other
related assets associated therewith and ancillary thereto located in the State
of Illinois acquired by the Borrower pursuant to the Asset Sale Agreement dated
as of April 22, 1999 between Commonwealth Edison Company and EME, as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time, as assigned by EME and (b) any other electric generation facilities and
other related assets associated therewith and ancillary thereto (or interests
therein) owned, directly or indirectly, or leased by the Borrower from time to
time.

        "Federal Funds Effective Rate" means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

        "Fee Letters" means (a) the Fee Letter dated as of December 1, 2005
between the Borrower and CNAI, as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time and (b) each Fee Letter
between the Borrower and any Issuing Lender, as each such Issuing Lender Fee
Letter may be amended, supplemented, amended and restated or otherwise modified
and in effect from time to time.

        "Financing" means, with respect to any Person, either Indebtedness of
such Person or Lease Obligations of such Person, or a combination of both.

        "Fiscal Quarter" means any quarter of a Fiscal Year.

        "Fiscal Year" means any period of twelve consecutive calendar months
ending on December 31; references to a Fiscal Year with a number corresponding
to any calendar year (e.g., the "2004 Fiscal Year") refers to the Fiscal Year
ending on December 31 occurring during such calendar year.

        "Fisk Facility" means the Fisk station, 326 MW net coal-fired electric
generating facility and related assets owned by the Borrower, including the Fisk
Peaking Unit, and located in Cook County, Illinois.

        "Fisk Peaking Unit" means the 163 MW (nominal summer rating) oil-fired
Fisk peaking unit owned by the Borrower and located in Cook County, Illinois.

        "Free Cashflow" has the meaning set forth in the Powerton/Joliet Lease
Participation Agreements as in effect on the Original Effective Date.

        "F.R.S. Board" means the Board of Governors of the Federal Reserve
System or any successor thereto.

        "Funds Flow from Operations" means, in respect of any period, the
excess, if any, of:

        (a)   all cash amounts received by the Borrower during such period from
any source, including revenues from the sale of energy and capacity and proceeds
of business interruption insurance, and excluding, without duplication, the
proceeds of (i) any Asset Sale, (ii) the sale of Equity Interests by, or
contributions to the common equity capital of, the Borrower or any of its
Subsidiaries and (iii) any incurrence of Indebtedness by the Borrower or any of
its Subsidiaries, over

12

--------------------------------------------------------------------------------



        (b)   Operating Expenses during such period.

        "Funds Flow Undertaking" means the Funds Flow Undertaking substantially
in the form of Exhibit A duly executed by the parties thereto.

        "GAAP" means generally accepted accounting principles in the United
States.

        "Governmental Approval" means any authorization, consent, approval,
license, permit, exemption, filing or registration with any Governmental
Authority.

        "Governmental Authority" means any nation or government, any state,
provincial or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

        "Granting Lender" has the meaning set forth in Section 10.11.1(e).

        "Guarantee" means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise).

        "Hazardous Material" means:

        (a)   any "hazardous substance", as defined by any Environmental Law;

        (b)   any "hazardous waste", as defined by any Environmental Law;

        (c)   any petroleum product (including crude oil or any fraction
thereof); or

        (d)   any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material, force or substance (including polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos or radioactivity) that is regulated
pursuant to or could give rise to liability under any Environmental Law.

        "herein", "hereof", "hereto", "hereunder" and similar terms contained in
any Loan Document refer to such Loan Document as a whole and not to any
particular Section, paragraph or provision of such Loan Document.

        "Holdings Collateral Agent" has the meaning set forth in each
Powerton/Joliet Lease Participation Agreement.

        "including" means including without limiting the generality of any
description preceding such term, and, for purposes of each Loan Document, the
parties thereto agree that the rule of ejusdem generis shall not be applicable
to limit a general statement, which is followed by or referable to an
enumeration of specific matters, to matters similar to the matters specifically
mentioned.

        "Indebtedness" of any Person means, without duplication:

        (a)   all indebtedness for borrowed money;

        (b)   all obligations issued, undertaken or assumed as the deferred
purchase price of property or services which purchase price is due more than six
months from the date of incurrence of the obligation in respect thereof or is
evidenced by a note or other instrument, except trade accounts arising in the
ordinary course of business;

        (c)   all reimbursement obligations with respect to surety bonds,
letters of credit (to the extent not collateralized with cash or Cash Equivalent
Investments), bankers' acceptances and similar instruments (in each case,
whether or not matured);

13

--------------------------------------------------------------------------------






        (d)   all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses;

        (e)   all indebtedness created or arising under any conditional sale or
other title retention agreement, or incurred as financing, in either case with
respect to property acquired by the Person (even though the rights and remedies
of the seller or bank under such agreement in the event of default are limited
to repossession or sale of such property);

        (f)    all Capitalized Lease Liabilities and Operating Lease
Liabilities;

        (g)   all net obligations with respect to interest cap arrangements,
interest rate swaps agreements, sales of foreign exchange options and other
hedging agreements or arrangements;

        (h)   all indebtedness referred to in clauses (a) through (g) above
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and

        (i)    all Contingent Liabilities.

        For all purposes of this Agreement, the Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer. The amount of any Indebtedness
outstanding as of any date will be (i) the accreted value of such Indebtedness,
in the case of any Indebtedness issued with original issue discount, (ii) the
principal amount of such Indebtedness, in the case of any other Indebtedness and
(iii) in respect of Indebtedness of another Person secured by a Lien on the
assets of such Person, the lesser of (A) the fair market value of such asset at
the date of determination and (B) the amount of Indebtedness of such other
Person.

        "Indemnified Parties" has the meaning set forth in Section 10.4(a).

        "Indemnified Liabilities" has the meaning set forth in Section 10.4(a).

        "Indemnified Taxes" means Taxes other than Excluded Taxes.

        "Insolvency" means, with respect to any Multiemployer Plan, the
condition that such plan is insolvent within the meaning of Section 4245 of
ERISA.

        "Interest Period" means, relative to any LIBO Rate Loan, the period
beginning on (and including) the date on which such LIBO Rate Loan is made or
continued as, or converted into, a LIBO Rate Loan pursuant to Section 2.3 or 2.4
and shall end on (but exclude) the day which numerically corresponds to such
date one, two, three or six months thereafter (or, if such month has no
numerically corresponding day, on the last Business Day of such month), in
either case as the Borrower may select in its relevant notice pursuant to
Section 2.3 or 2.4; provided, however, that (a) if such Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next following Business Day (unless, if such Interest Period applies
to LIBO Rate Loans, such next following Business Day is the first Business Day
of a calendar month, in which case such Interest Period shall end on the
Business Day next preceding such numerically corresponding day) and (b) no
Interest Period may end later than (i) in the case of Term Loans, the date of
the "Term Loan Maturity Date" and (ii) in the case of Revolver Loans, the date
of the "Revolver Prepayment Date"; provided, that any Interest Period applicable
to any Revolver Loans continuing on or after, or made after, the Revolver
Prepayment Date may begin on a date after the Revolver Prepayment Date and end
on a date no later than the "Revolver Commitment Termination Date". No Interest
Period applicable to Revolver Loans shall begin prior to the Closing Date.

14

--------------------------------------------------------------------------------




        "Interest Rate Hedging Transactions" means all interest rate swaps, caps
or collar agreements or similar arrangements entered into by any Person (a) in
order to protect against fluctuations in, or hedge or manage, interest rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, and, in any event, not for speculative purposes and (b) with a
counterparty who is either (i) a Revolver Lender or an Affiliate of such
Revolver Lender, or (ii) such other Person with the prior approval of the
Required Lenders, such approval not to be unreasonably withheld or delayed.

        "Investment" means, relative to any Person:

        (a)   any loan or advance made by such Person to any other Person
(excluding commission, travel and similar advances to officers and employees
made in the ordinary course of business);

        (b)   any Contingent Liability of such Person; and

        (c)   any ownership or similar interest held by such Person in any other
Person.

The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon (and without adjustment
by reason of the financial condition of such other Person) and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property.

        "Investment Grade" means, with respect to any Person, such Person's Debt
Ratings are at least BBB- and Baa3 by S&P and Moody's, respectively.

        "Issuance Date" means the date on which a Letter of Credit is Issued
pursuant to Section 2.6.

        "Issue" means, with respect to any Letter of Credit, to issue or to
extend the expiry of, to amend or to renew or to increase the amount of, such
Letter of Credit; and the terms "Issued", "Issuing" and "Issuance" have
corresponding meanings.

        "Issuing Lenders" means CNAI in its capacity as the issuer of Letters of
Credit hereunder and each other Person as may have subsequently been appointed
as a successor or an additional Issuing Lender pursuant to Section 2.6.9.

        "Joliet #9 Facility" means the Joliet station, Unit 6, 314 MW of the
1,358 MW coal-fired electric generating facility and certain related assets
owned by the Borrower, including the Joliet Peaking Unit, and located on the
parcel of real property known as Joliet #9 in Will County, Illinois. For the
avoidance of doubt, the Joliet #9 Facility does not include the Joliet Leased
Facility.

        "Joliet Equity Financing Parties I" means, collectively, the Equity
Investor, the Owner Participant and the OP Guarantor (each as defined in the
Joliet Lease Participation Agreement (T1)).

        "Joliet Equity Financing Parties II" means, collectively, the Equity
Investor, the Owner Participant and the OP Guarantor (each as defined in the
Joliet Lease Participation Agreement (T2)).

        "Joliet Guarantee (T1)" means the Guaranty Agreement dated as of
July 31, 2002 made by EME in favor of Joliet Trust I that, among other things,
guarantees the payment by the Borrower of all Joliet Lease Liabilities (T1)
payable to Joliet Trust I, as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time.

        "Joliet Guarantee (T1: Equity Financing Parties)" means the Guaranty
Agreement dated as of July 31, 2002 made by EME in favor of the Joliet Equity
Financing Parties I that, among other things, guarantees the payment by the
Borrower of certain Joliet Lease Liabilities (T1) payable to Joliet Equity
Financing Parties I, as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time.

15

--------------------------------------------------------------------------------




        "Joliet Guarantee (T2)" means the Guaranty Agreement dated as of
July 31, 2002 made by EME in favor of Joliet Trust II that, among other things,
guarantees the payment by the Borrower of all Joliet Lease Liabilities (T2)
payable to Joliet Trust II, as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time.

        "Joliet Guarantee (T2: Equity Financing Parties)" means the Guaranty
Agreement dated as of July 31, 2002 made by EME in favor of the Joliet Equity
Financing Parties II that, among other things, guarantees the payment by the
Borrower of certain Joliet Lease Liabilities (T2) payable to Joliet Equity
Financing Parties II, as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time.

        "Joliet Guarantees" means, collectively, the Joliet Guarantee (T1), the
Joliet Guarantee (T2), the Joliet Guarantee (T1: Equity Financing Parties) and
the Joliet Guarantee (T2: Equity Financing Parties).

        "Joliet Intercompany Note Pledge Agreement (T1)" means the Pledge
Agreement (T1) dated as of August 17, 2000 between the Borrower and the Holdings
Collateral Agent relating to the pledge of the Joliet Lease Intercompany Note
(T1), as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time.

        "Joliet Intercompany Note Pledge Agreement (T2)" means the Pledge
Agreement (T2) dated as of August 17, 2000 between the Borrower and the Holdings
Collateral Agent relating to the pledge of the Joliet Lease Intercompany Note
(T2), as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time.

        "Joliet Lease (T1)" means the Facility Lease Agreement (T1) dated as of
August 17, 2000 between the Borrower and Joliet Trust I, as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time.

16

--------------------------------------------------------------------------------



        "Joliet Lease (T2)" means the Facility Lease Agreement (T2) dated as of
August 17, 2000 between the Borrower and Joliet Trust II, as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time.

        "Joliet Lease Intercompany Note (T1)" means the EME Note (as defined in
the Joliet Lease Participation Agreement (T1)) dated the Closing Date (as
defined in the Joliet Lease Participation Agreement (T1)) evidencing the loan by
the Borrower to EME of the proceeds of the Joliet Lease Transaction (T1), as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time.

        "Joliet Lease Intercompany Note (T2)" means the EME Note (as defined in
the Joliet Lease Participation Agreement (T2)) dated the Closing Date (as
defined in the Joliet Lease Participation Agreement (T2)) evidencing the loan by
the Borrower to EME of the proceeds of the Joliet Lease Transaction (T2), as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time.

        "Joliet Lease Intercompany Notes" means, collectively, the Joliet Lease
Intercompany Note (T1) and the Joliet Lease Intercompany Note (T2).

        "Joliet Lease Liabilities" means, collectively, the Joliet Lease
Liabilities (T1) and the Joliet Lease Liabilities (T2).

        "Joliet Lease Liabilities (T1)" mean the basic rent, the supplemental
rent, termination value or any other amount, liability or obligation that the
Borrower is obligated to pay under the Joliet Lease (T1) or the other Joliet
Lease Operative Documents (T1).

        "Joliet Lease Liabilities (T2)" mean the basic rent, the supplemental
rent, termination value or any other amount, liability or obligation that the
Borrower is obligated to pay under the Joliet Leases (T2) or the other Joliet
Lease Operative Documents (T2).

        "Joliet Lease Operative Documents" means, collectively, the Joliet Lease
Operative Documents (T1) and the Joliet Lease Operative Documents (T2).

        "Joliet Lease Operative Documents (T1)" means, collectively, the
Operative Documents as defined in the Joliet Lease Participation Agreement (T1).

        "Joliet Lease Operative Documents (T2)" means, collectively, the
Operative Documents as defined in the Joliet Lease Participation Agreement (T2).

        "Joliet Lease Participation Agreement (T1)" means the Participation
Agreement (T1) dated as of August 17, 2000 by and among the Borrower, EME,
Joliet Trust I, Wilmington Trust Company, Joliet Generation I, the Lease
Indenture Trustee named therein and the Pass Through Trustees named therein, as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time.

        "Joliet Lease Participation Agreement (T2)" means the Participation
Agreement (T2) dated as of August 17, 2000 by and among the Borrower, EME,
Joliet Trust II, Wilmington Trust Company, Joliet Generation II, the Lease
Indenture Trustee named therein and the Pass Through Trustees named therein, as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time.

        "Joliet Lease Participation Agreements" means, collectively, the Joliet
Lease Participation Agreement (T1) and the Joliet Lease Participation Agreement
(T2).

        "Joliet Lease Transaction" means, collectively, the Joliet Lease
Transaction (T1) and the Joliet Lease Transaction (T2).

17

--------------------------------------------------------------------------------




        "Joliet Lease Transaction (T1)" means the transactions pursuant to the
Joliet Lease Participation Agreement (T1) and the Joliet Lease Operative
Documents (T1) whereby the Borrower sold a 63.6% undivided interest in the
Joliet Leased Facility to Joliet Trust I and Joliet Trust I leases such
undivided interest to the Borrower pursuant to the Joliet Lease (T1).

        "Joliet Lease Transaction (T2)" means the transactions pursuant to the
Joliet Lease Participation Agreement (T2) and the Joliet Lease Operative
Documents (T2) whereby the Borrower sold a 36.4% undivided interest in the
Joliet Leased Facility to Joliet Trust II and Joliet Trust II leases such
undivided interest to the Borrower pursuant to the Joliet Lease (T2).

        "Joliet Lease Trusts" means, collectively, Joliet Trust I and Joliet
Trust II.

        "Joliet Leased Facility" means the Joliet station, Units 7 and 8, 1,044
MW of the 1,358 MW coal-fired electric generating facility and certain related
assets located in Will County, Illinois and more fully described in Exhibit B to
each Joliet Lease.

        "Joliet Leases" means, collectively, the Joliet Lease (T1) and Joliet
Lease (T2).

        "Joliet Peaking Unit" means the 112 MW (nominal summer rating) gas- and
oil-fired peaking unit owned by the Borrower and located in Will County,
Illinois.

        "Joliet Shared Facilities Agreements" means, collectively, (a) the
Shared Facilities Agreement No. 1 dated as of August 17, 2000 between the
Borrower and Joliet Trust I, (b) the Shared Facilities Agreement No. 2 dated as
of August 17, 2000 between Joliet Trust I and the Borrower, (c) the Shared
Facilities Agreement No. 1 dated as of August 17, 2000 between the Borrower and
Joliet Trust II and (d) the Shared Facilities Agreement No. 2 dated as of
August 17, 2000 between Joliet Trust II and the Borrower.

        "Joliet Subordination Agreement (T1)" means the Subordination Agreement
dated as of August 17, 2000 between Joliet Trust I, the Owner Participant (as
defined in the Joliet Lease Participation Agreement (T1)), the Lease Indenture
Trustee (as defined in the Joliet Lease Participation Agreement (T1)) and the
Holdings Collateral Agent, as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time.

        "Joliet Subordination Agreement (T2)" means the Subordination Agreement
dated as of August 17, 2000 between Joliet Trust II, the Owner Participant (as
defined in the Joliet Lease Participation Agreement (T2)), the Lease Indenture
Trustee (as defined in the Joliet Lease Participation Agreement (T2)) and the
Holdings Collateral Agent, as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time.

        "Joliet Trust I" means Nesbitt Asset Recovery, Series C-1 (formerly
known as Joliet Trust I), a Delaware business trust.

        "Joliet Trust II" means Joliet Trust II, a Delaware business trust.

        "LC Collateral Account" means an account established in the name of the
Borrower but under the exclusive dominion and control of the Administrative
Agent, which shall be a "securities account" (as defined in Section 8-501(a) of
the UCC) and, to the extent that credit balances not constituting "financial
assets" (as defined in Section 8-102(a)(9) of the UCC) are credited thereto, a
"deposit account" (as defined in Section 8-102(a)(29) of the UCC).

        "LC Disbursement" means a payment made by any Issuing Lender pursuant to
a Letter of Credit.

        "LC Exposure" means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Revolver Lender at any time
shall be its Percentage of the total LC Exposure at such time.

18

--------------------------------------------------------------------------------




        "Lease Obligations" means rent, supplemental rent, termination value, or
a similar monetary obligation under, or pursuant to, a lease or related
documents in connection with a leveraged lease transaction (including Contingent
Liabilities related thereto).

        "Lenders" means, collectively, the Term Loan Lenders and the Revolver
Lenders.

        "Letter of Credit" means any letter of credit issued pursuant to this
Agreement and each letter of credit listed on Schedule 2.6.11.

        "Letter of Credit Application" has the meaning set forth in
Section 2.6.1.

        "Letter of Credit Documents" means, with respect to any Letter of
Credit, collectively, any application therefor and any other agreements,
instruments, Guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations,
each as the same may be amended, supplemented, amended and restated or otherwise
in effect from time to time.

        "LIBO Rate" means, for each day during each Interest Period for each
LIBO Rate Loan, the rate per annum determined on the basis of the rate for
deposits in Dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on Telerate Service Page 3750 as of
11:00 a.m., London time, two (2) Business Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on Telerate Service
Page 3750, the "LIBO Rate" shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 a.m., New York City time, two (2) Business Days prior
to the beginning of such Interest Period in the interbank eurodollar market
where its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein. Notwithstanding any other provision hereof, at such
time as there shall exist for any Lender a LIBOR Reserve Percentage which is
greater than zero, the LIBO Rate used in the determination of LIBO Rate Loans
made by such Lender shall be the LIBO Rate (Reserve Adjusted).

        "LIBO Rate Loan" means a Loan bearing interest, at all times during an
Interest Period applicable to such Loan at a fixed rate of interest per annum
determined by reference to the LIBO Rate plus the Applicable Margin for LIBO
Rate Loans from time to time in effect.

        "LIBO Rate (Reserve Adjusted)" means, relative to any Loan to be made,
continued or maintained as, or converted into, a LIBO Rate Loan for any Interest
Period, a rate per annum (rounded upwards, if necessary, to the nearest whole
multiple of l/100 of 1%) determined pursuant to the following formula:

LIBO Rate (Reserve Adjusted) = LIBO Rate

--------------------------------------------------------------------------------

1.00–LIBOR Reserve Percentage

The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the Administrative Agent on the basis of the LIBOR Reserve
Percentage in effect on, and the applicable rates furnished to and received by
the Administrative Agent, two (2) Business Days before the first day of such
Interest Period.

        "LIBOR Office" means, relative to any Lender, the office of such Lender
designated as such on Schedule 1.1(a) or designated in the Administrative
Questionnaire of such Lender or the Assignment Agreement or such other office of
a Lender as designated from time to time by notice from such Lender to the
Borrower and the Administrative Agent pursuant to Section 4.4, whether or not
outside the United States, which shall be making or maintaining LIBO Rate Loans
of such Lender hereunder.

19

--------------------------------------------------------------------------------




        "LIBOR Reserve Percentage" means, relative to any Interest Period for
LIBO Rate Loans, the reserve percentage (expressed as a decimal) equal to the
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of and including "Eurocurrency Liabilities", as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.

        "Lien" means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property, in each case of any kind, to secure
payment of a debt or performance of an obligation.

        "Loan Associated Expenses" has the meaning set forth in Section 7.1.10.

        "Loan Documents" means (a) this Agreement, (b) the Security Documents,
(c) the Communications Agreement, (d) the Fee Letters, (e) the Letter of Credit
Documents, (f) each Subsidiary Guarantee executed and delivered pursuant to
Section 7.1.8(d) and (g) the other agreements, documents and instruments
delivered in connection with this Agreement, including each Borrowing Request
and each Continuation/ Conversion Notice.

        "Loans" means, collectively, the Term Loans and the Revolver Loans.

        "Lombard Peaking Unit" means the 64 MW (nominal summer rating) gas- and
oil-fired Lombard peaking unit and related assets owned by the Borrower and
located in DuPage County, Illinois.

        "Maintained Facilities" means (a) any Facility that is part of a
Mortgaged Facility, (b) the Powerton Facility and (c) the Joliet Leased
Facility.

        "Mandatory Prepayment Date" has the meaning set forth in
Section 3.1.2(c).

        "Mandatory Prepayment Trigger Event" has the meaning set forth in
Section 3.1.2(a).

        "Master Purchase Agreement" means the Amended and Restated Master
Purchase, Sale and Services Agreement dated as of April 27, 2004 between the
Borrower and EMMT, as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time.

        "Material Adverse Effect" means any event, development or circumstance
that has had or would reasonably be expected to have a material adverse effect
on (a) the business, assets, property, condition (financial or otherwise) or
operations of the Borrower and its Subsidiaries, taken as a whole since the
Closing Date, (b) the ability of the Borrower or any of its Subsidiaries to
perform its obligations under any of the Loan Documents to which it is a party
or (c) the aggregate value of the Collateral or the validity, enforceability or
priority of the security interests granted in favor of the Lenders pursuant to
the Security Documents granting a security interest in the Collateral.

        "MGE" means Midwest Generation EME LLC, a Delaware limited liability
company.

        "MGE Pledge Agreement" means the Pledge Agreement dated as of April 27,
2004 between MGE and the Collateral Trustee, as amended, supplemented, amended
and restated or otherwise modified and in effect from time to time.

        "Midwest Finance" means Midwest Finance Corp., a Delaware corporation.

        "Midwest Finance Note Guarantee" means the Guarantee dated as of
April 27, 2004, made by the Borrower in favor of the trustee on behalf of the
holders of the Notes, as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time.

        "Midwest Related Party" means each of EMMH and MGE.

20

--------------------------------------------------------------------------------




        "Midwest Trading Revolver" means the Credit Agreement dated as of
April 27, 2004 between the Borrower and EMMT, as amended, supplemented, amended
and restated or otherwise modified and in effect from time to time.

        "Moody's" means Moody's Investors Service, a division of Dun &
Bradstreet Corporation, and its successors and assigns.

        "Mortgaged Facilities" means the Crawford Facility, the Fisk Facility,
the Waukegan Facility, the Joliet #9 Facility, the Will County Facility, the
Calumet Peaking Unit, the Electric Junction Peaking Unit, the Lombard Peaking
Unit and the Sabrooke Peaking Unit together with any and all easements
benefiting any of the foregoing.

        "Mortgaged Facility Mortgages" means (a) the Mortgage, Assignment of
Rents and Leases, Fixture Filing, Financing Statement and Security Agreement
with respect to the Crawford Facility dated as of April 27, 2004, (b) the
Mortgage, Assignment of Rents and Leases, Fixture Filing, Financing Statement
and Security Agreement with respect to the Fisk Facility dated as of April 27,
2004, (c) the Mortgage, Assignment of Rents and Leases, Fixture Filing,
Financing Statement and Security Agreement with respect to the Waukegan Facility
dated as of April 27, 2004, (d) the Mortgage, Assignment of Rents and Leases,
Fixture Filing, Financing Statement and Security Agreement with respect to the
Joliet #9 Facility dated as of April 27, 2004, (e) the Mortgage, Assignment of
Rents and Leases, Fixture Filing, Financing Statement and Security Agreement
with respect to the Will County Facility dated as of April 27, 2004, (f) the
Mortgage, Assignment of Rents and Leases, Fixture Filing, Financing Statement
and Security Agreement with respect to the Calumet Peaking Unit dated as of
April 27, 2004, (g) the Mortgage, Assignment of Rents and Leases, Fixture
Filing, Financing Statement and Security Agreement with respect to the Electric
Junction Peaking Unit dated as of April 27, 2004, (h) the Mortgage, Assignment
of Rents and Leases, Fixture Filing, Financing Statement and Security Agreement
with respect to the Lombard Peaking Unit dated as of April 27, 2004 and (i) the
Mortgage, Assignment of Rents and Leases, Fixture Filing, Financing Statement
and Security Agreement with respect to the Sabrooke Peaking Unit dated as of
April 27, 2004, in each case, made by the Borrower to the Collateral Trustee.

        "Multiemployer Plan" means a "multiemployer plan" as such term is
defined in Section 4001(a)(3) of ERISA.

        "MW" means megawatts.

        "MWG Indenture" means that certain Indenture dated as of April 27, 2004
among the Borrower, Midwest Finance and The Bank of New York, as trustee, as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time.

        "Necessary Capital Expenditures" means capital expenditures that, in the
exercise of Prudent Industry Practices, are reasonably necessary for the
continued operation or maintenance of the Facilities or are required by
applicable law (other than Environmental Laws). The term "Necessary Capital
Expenditures" does not include any capital expenditure undertaken primarily to
increase the efficiency of, expand or re-power the Facilities.

        "Net Cash Proceeds" means (a) in connection with any Recovery Event, the
cash proceeds (or proceeds consisting of Cash Equivalent Investments) of such
Recovery Event, reduced by (i) any expenses reasonably incurred in respect of
such Recovery Event, including attorneys' fees, amounts required to be applied
to the repayment of Indebtedness secured by a Lien expressly permitted hereunder
on any asset which is the subject of such Recovery Event (other than any Lien
pursuant to a Security Document) and (ii) Taxes incurred or reasonably estimated
to be incurred as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements), to the extent that, in
the case of Recovery Events relating to property or casualty insurance claims,
the amount of such proceeds exceeds $15,000,000 with respect to any asset or
group of related assets of the

21

--------------------------------------------------------------------------------




Borrower, (b) in connection with any Equity Issuance or any issuance or sale of
debt securities by any Person, the cash proceeds (or proceeds consisting of Cash
Equivalent Investments) received from such Equity Issuance, issuance or sale,
reduced by (i) the amount of any Taxes incurred by the Borrower by reason of
such Equity Issuance, issuance or sale and (ii) reasonable fees, costs and
expenses directly and indirectly incurred by such Person in connection with such
Equity Issuance, issuance or sale and (c) in connection with any Asset Sale, the
cash proceeds (or proceeds consisting of Cash Equivalent Investments) received
from such Asset Sale, reduced by (i) the amount of any legal, title, and
recording tax expenses, commissions and other fees, costs and expenses directly
or indirectly incurred by the Borrower as a result of such Asset Sale and
(ii) the amount of any Taxes, incurred by the Borrower by reason of such Asset
Sale.

        Notwithstanding the preceding, any proceeds received in connection with
a Recovery Event in respect of either the Powerton Facility or the Joliet Leased
Facility shall be applied in accordance with the Powerton/Joliet Lease Operative
Documents, as in effect on the Original Effective Date, as applicable, and, to
the extent so applied, shall not be included in the definition of "Net Cash
Proceeds".

        "Net Income" means the net income (loss) of the Borrower, determined in
accordance with GAAP and before any reduction in respect of preferred stock
dividends, excluding:

        (a)   any gain (but not loss), together with any related provision for
Taxes on such gain (but not loss), realized in connection with (i) any Asset
Sale or (ii) the disposition of any securities by the Borrower or any of its
Subsidiaries or the extinguishment of any Indebtedness of the Borrower or any of
its Subsidiaries; and

        (b)   any extraordinary gain (but not loss), together with any related
provision for Taxes on such extraordinary gain (but not loss).

        "Non-Core Facilities" means the Facilities other than the Collins
Facility and the Core Facilities.

        "Non-Recourse Persons" means Edison International, Edison Mission Group,
EME, Mission Energy Holding Company and Southern California Edison Company, and
each of their Affiliates (except as provided herein) and the officers,
directors, employees, shareholders (except as aforesaid), agents, Authorized
Representatives and other controlling persons (except as aforesaid) of the
Borrower, provided that in no event shall the Borrower be deemed to be a
Non-Recourse Person and provided further that each Midwest Related Party and
EMMT shall be a Non-Recourse Person except with respect to, and to the extent,
of the Collateral furnished thereby under the Security Documents to which it is
a party and as otherwise provided in such Security Documents.

        "Non-U.S. Lender" has the meaning set forth in Section 4.7(e).

        "Notes" mean the 8.75% Second Priority Senior Secured Notes in an
aggregate principal amount of $1,000,000,000 issued on the date of and pursuant
to the MWG Indenture.

        "NUG Contingent Liabilities" means Contingent Liabilities of EMMT
existing as of the Original Effective Date in connection with (a) the
disaggregation of the New England Power Pool and (b) agreements existing as of
the Original Effective Date relating to the NUG Trading Entities, Newhall
Funding Company and Athens Funding, LLC.

        "NUG Trading Entities" means CL Power Sales One, L.L.C., CL Power Sales
Two, L.L.C., CL Power Sales Three, L.L.C., CL Power Sales Seven, L.L.C., CL
Power Sales Eight, L.L.C., CL Power Sales Nine, L.L.C., CL Power Sales Ten,
L.L.C., CP Power Sales Twelve, L.L.C., CP Power Sales Sixteen, L.L.C. and CP
Power Sales Seventeen, L.L.C.

        "Obligations" means with respect to any Indebtedness of any Person
(collectively, without duplication): (a) all debt, financial liabilities and
obligations of such Person of whatsoever nature and

22

--------------------------------------------------------------------------------




howsoever evidenced (including principal, interest, fees, reimbursement
obligations, cash cover obligations, penalties, indemnities and legal and other
expenses, whether due after acceleration or otherwise) to the providers or
holders of such Indebtedness or to any agent, trustee or other representative of
such providers or holders of such Indebtedness under or pursuant to each
agreement, document or instrument evidencing, securing, Guaranteeing or relating
to such Indebtedness, financial liabilities or obligations relating to such
Indebtedness (including Loan Documents applicable to such Indebtedness (if
any)), in each case, direct or indirect, primary or secondary, fixed or
contingent, now or hereafter arising out of or relating to any such agreement,
document or instrument; (b) any and all sums advanced by the Collateral Trustee
or any other Person in order to preserve the Collateral or any other collateral
securing such Indebtedness or to preserve the Liens and security interests in
the Collateral or any other collateral, securing such Indebtedness; and (c) the
costs and expenses of collection and enforcement of the obligations referred to
in clauses (a) and (b) (including (i) the costs and expenses of retaking,
holding, preparing for sale or lease, selling or otherwise disposing of or
realizing on any Collateral or any other collateral, (ii) the costs and expenses
of any exercise by the Collateral Trustee or any other Person of its rights
under the Security Documents or any other security documents and
(iii) reasonable attorneys' fees and court costs).

        "Officer's Certificate" means a certificate with respect to compliance
with a condition or covenant provided for in this Agreement, signed on behalf of
the Borrower by two Authorized Representatives of the Borrower, one of whom must
be the principal executive officer, the principal financial officer, the
treasurer or the principal accounting officer of the Borrower, including:

        (a)   a statement that the Authorized Representative making such
certificate or opinion has read such covenant or condition;

        (b)   a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

        (c)   a statement that, in the opinion of such Authorized
Representative, he or she has made such examination or investigation as is
necessary to enable him or her to express an informed opinion as to whether or
not such covenant or condition has been satisfied; and

        (d)   a statement as to whether or not, in the opinion of such
Authorized Representative, such condition or covenant has been satisfied.

        "Operating Expenses" means, in respect of any period, all cash used in
operating activities or investing activities of the Borrower (as determined in
accordance with GAAP), including any Permitted Tax Payments; provided that
Operating Expenses will exclude Powerton/Joliet Lease Liabilities to the extent
included in Cash Disbursements; provided, further that cash used for investments
made with the proceeds of (a) any Asset Sale, (b) the sale of Equity Interests
by, or contributions to the common equity capital of, the Borrower or any of its
Subsidiaries and (c) any incurrence of Indebtedness by the Borrower or any of
its Subsidiaries shall be excluded from the calculation of Operating Expenses.

        "Operating Lease" means any lease other than a Capital Lease.

        "Operating Lease Liability" of any Person means all monetary obligations
of such Person under any Operating Lease, and, for purposes of each Loan
Document, the amount of such obligations shall be the termination value of such
Operating Lease; provided, however, that for purposes of Section 7.2.1(c) and
Schedule 7.2.1(c) the amount of such obligations shall be the aggregate future
payments due under such Operating Lease.

        "Operation" has the meaning set forth in Section 6.10(b).

        "Optional Prepayment Notice" has the meaning set forth in
Section 3.1.2(c).

23

--------------------------------------------------------------------------------




        "Organic Document" means, with respect to any Person that is a
corporation, its certificate of incorporation, its by-laws and all shareholder
agreements, voting trusts and similar arrangements applicable to any of its
authorized shares of capital stock; with respect to any Person that is a limited
liability company, its certificate of formation and its limited liability
agreement, and, with respect to a private limited liability company, its deed of
incorporation, its articles of association, all shareholders agreements, if any,
and the shareholders register in each case, as from time to time amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time.

        "Original Effective Date" means April 27, 2004.

        "Other Taxes" means any and all present or future stamp or documentary
Taxes or any other excise or property Taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

        "Parity Debt Representative" means (a) in the case of the Notes, the
trustee and (b) in the case of any other Series of Parity Lien Debt, the
trustee, agent or representative of the holders of such Series of Parity Lien
Debt who maintains the transfer register for such Series of Parity Lien Debt and
is appointed as a Parity Debt Representative (for purposes related to the
administration of the security documents) pursuant to the indenture or other
agreement governing such Series of Parity Lien Debt, and who has executed a
Collateral Trust Joinder.

        "Parity Debt Sharing Confirmation" has the meaning set forth in the
Collateral Trust Agreement.

        "Parity Lien Debt" means:

        (a)   the Notes;

        (b)   Obligations under Interest Rate Hedging Transactions incurred to
hedge or manage interest rate risk with respect to Parity Lien Debt and Priority
Lien Debt (without duplication, other than Interest Rate Hedging Transactions
that satisfy the requirement of clause (a)(iv) of the definition of "Priority
Lien Debt") having an aggregate principal amount not to exceed the aggregate
notional principal amount of outstanding Parity Lien Debt and Priority Lien
Debt;

        (c)   Permitted Refinancing Indebtedness incurred or issued to Refinance
Parity Lien Debt or Priority Lien Debt (other than Permitted Refinancing
Indebtedness that satisfies the requirements of clause (b) of the definition of
"Priority Lien Debt");

        (d)   any other Indebtedness that is permitted to be incurred pursuant
to Section 7.2.1 if the aggregate principal amount of all such other
Indebtedness contemplated by this clause (d) does not as of any date of
incurrence exceed the greater of (i) $100,000,000 or (ii) such maximum principal
amount of Indebtedness as would not, after giving Pro Forma effect to the
incurrence thereof and the application of the proceeds therefrom, cause the
Secured Leverage Ratio to be greater than 2.75 to 1.0;

        (e)   Indebtedness for Permitted Marketing Support to the extent such
Indebtedness is permitted under the MWG Indenture; and

        (f)    any other Parity Lien Obligations;

        provided, that, in each case:

        (A)  on or before the date on which such Indebtedness is incurred by the
Borrower such Indebtedness is designated by the Borrower, in an Officer's
Certificate delivered to each Parity Debt Representative and the Collateral
Trustee, as Parity Lien Debt for the purposes of this Agreement and the
Collateral Trust Agreement; provided, that no Obligation or Indebtedness may be
designated as both Priority Lien Debt and Parity Lien Debt;

24

--------------------------------------------------------------------------------



        (B)  such Indebtedness is governed by an indenture or other agreement
that includes a Parity Debt Sharing Confirmation; and

        (C)  all requirements set forth in the Collateral Trust Agreement as to
the confirmation, grant or perfection of the Collateral Trustee's Lien to secure
such Indebtedness or Obligations in respect thereof are satisfied (and the
satisfaction of such requirements and the other provisions of this clause (C)
shall be conclusively established, for purposes of entitling the holders of such
Indebtedness to share equally and ratably with the other holders of Parity Lien
Debt in the benefits and proceeds of the Collateral Trustee's Lien on the
Collateral, if the Borrower delivers to the Collateral Trustee an officer's
certificate in the form required pursuant to the Collateral Trust Agreement
stating that such requirements and other provisions have been satisfied and that
such Indebtedness is Parity Lien Debt).

        "Parity Lien Obligations" means Parity Lien Debt and all other
Obligations in respect thereof.

        "Participant" has the meaning set forth in Section 10.11.2.

        "Participation Fee" has the meaning set forth in Section 3.3.2.

        "PBGC" means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

        "Pension Plan" means a "pension plan", as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
Borrower or any corporation, trade or business that is, along with the Borrower,
a member of a Controlled Group, has any liability, including any liability by
reason of having been a substantial employer within the meaning of Section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.

        "Percentage" means, at any time of determination: (a) with respect to
Revolver Lenders, the sum of the amount of such Revolver Lender's Revolver
Exposure and unused Revolver Commitments at such time divided by the sum of the
total amount Revolver Exposure and unused Revolver Commitments at such time and
(b) with respect to Term Loan Lenders, the amount of such Term Loan Lender's
Term Loans at such time divided by the total amount of all outstanding Term
Loans at such time.

        "Permitted Liens" means the liens permitted under Section 7.2.2.

        "Permitted Marketing Support" shall mean the use by the Borrower of its
funds, Parity Lien Debt and the proceeds of Revolver Loans and Letters of
Credit, in each case, to support Permitted Trading Activities conducted by or
for the benefit of the Borrower, whether directly with unaffiliated third
parties or with EMMT, provided that, in the case of support for Permitted
Trading Activities conducted for the benefit of the Borrower by EMMT, such
support shall be provided to EMMT in a manner consistent with the Midwest
Trading Revolver.

        "Permitted Refinancing Indebtedness" means any Indebtedness of the
Borrower or any of its Affiliates issued in exchange for, or the net proceeds of
which are used to Refinance other Indebtedness of the Borrower or any of its
Subsidiaries (other than intercompany Indebtedness); provided, that:

        (a)   the aggregate principal amount (or accreted value, if applicable)
of such Permitted Refinancing Indebtedness does not exceed the aggregate
principal amount (or accreted value, if applicable) of the Indebtedness
Refinanced (plus all accrued interest on the Indebtedness and the amount of all
fees and expenses, including premiums, incurred in connection therewith);

25

--------------------------------------------------------------------------------



        (b)   such Permitted Refinancing Indebtedness has a final maturity date
later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being Refinanced; provided, that with respect to any Capitalized
Lease Liabilities, the final maturity date thereof, for purposes of this
definition and the definition of "Weighted Average Life to Maturity" shall be
the earlier of (i) the expiration of such Capitalized Lease Liabilities and
(ii) the final maturity date of any Indebtedness underlying such Capitalized
Lease Liabilities; and

        (c)   if the Indebtedness being Refinanced is subordinated in right of
payment to the Loans, such Permitted Refinancing Indebtedness has a final
maturity date later than the final maturity date of, and is subordinated in
right of payment to, the Loans on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being
Refinanced.

26

--------------------------------------------------------------------------------



        "Permitted Tax Payment" means, with respect to the Borrower and its
Subsidiaries, without duplication as to amounts, (a) any payment of United
States Federal, state, local or foreign taxes required to be paid by the
Borrower or its Subsidiaries and (b) any payments required by any tax allocation
or similar agreements existing as of the Original Effective Date or any
amendment or modification thereto, so long as such amendment, modification or
waiver (i) does not result in such tax allocation or similar agreement requiring
payments of the Borrower and its Subsidiaries in excess of United States
Federal, state, local or foreign taxes attributable to the Borrower and its
Subsidiaries or (ii) would otherwise cause a Material Adverse Effect.

        "Permitted Trading Activities" means (a) the daily or forward purchase
and/or sale, or other acquisition or disposition, of wholesale or retail
electric energy, capacity, ancillary services, transmission rights, emissions
allowances, weather derivatives and/or related commodities, in each case,
whether physical or financial, (b) the daily or forward purchase and/or sale, or
other acquisition or disposition, of fuel, mineral rights and/or related
commodities, including swaps, options and swaptions, in each case, whether
physical or financial, (c) electric energy-related tolling transactions, as
seller of tolling services, (d) price risk management activities or services,
(e) other similar electric industry activities or services, or (f) additional
services as may be consistent with Prudent Industry Practice from time to time
to support the marketing and trading related to the Facilities, in each case,
consistent with the Energy and Fuel Risk Management Policies.

        "Person" means any natural person, corporation, partnership, limited
liability company, firm, association, trust, government, governmental agency or
any other entity, whether acting in an individual, fiduciary or other capacity.

        "Pledge Agreements" means (a) the MGE Pledge Agreement and (b) the EMMH
Pledge Agreement.

        "Powerton Equity Financing Parties I" means, collectively, the Equity
Investor, the Owner Participant and the OP Guarantor (each as defined in the
Powerton Lease Participation Agreement (T1)).

        "Powerton Equity Financing Parties II" means, collectively, the Equity
Investor, the Owner Participant and the OP Guarantor (each as defined in the
Powerton Lease Participation Agreement (T2)).

        "Powerton Facility" means the Powerton station, 1,538 MW coal-fired
electric generating facility and certain related assets located in Tazewell
County, Illinois and more fully described in Exhibit B to each Powerton Lease.

        "Powerton Guarantee (T1)" means the Guaranty Agreement dated as of
July 31, 2002 made by EME in favor of Powerton Trust I that, among other things,
guarantees the payment by the Borrower of all Powerton Lease Liabilities (T1)
payable to Powerton Trust I, as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time.

        "Powerton Guarantee (T1: Equity Financing Parties)" means the Guaranty
Agreement dated as of July 31, 2002 made by EME in favor of the Powerton Equity
Financing Parties I that, among other things, guarantees the payment by the
Borrower of certain Powerton Lease Liabilities (T1) payable to Powerton Equity
Financing Parties I, as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time.

        "Powerton Guarantee (T2)" means the Guaranty Agreement dated as of
July 31, 2002 made by EME in favor of Powerton Trust II that, among other
things, guarantees the payment by the Borrower of all Powerton Lease Liabilities
(T2) payable to Powerton Trust II, as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time.

27

--------------------------------------------------------------------------------




        "Powerton Guarantee (T2: Equity Financing Parties)" means the Guaranty
Agreement dated as of July 31, 2002 made by EME in favor of the Powerton Equity
Financing Parties II that, among other things, guarantees the payment by the
Borrower of certain Powerton Lease Liabilities (T2) payable to Powerton Equity
Financing Parties II, as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time.

        "Powerton Guarantees" means, collectively, the Powerton Guarantee (T1),
the Powerton Guarantee (T2), the Powerton Guarantee (T1: Equity Financing
Parties) and the Powerton Guarantee (T2: Equity Financing Parties).

        "Powerton Intercompany Note Pledge Agreement (T1)" means the Pledge
Agreement (T1) dated as of August 17, 2000 among the Borrower and the Holdings
Collateral Agent relating to the pledge of the Powerton Lease Intercompany Note
(T1), as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time.

        "Powerton Intercompany Note Pledge Agreement (T2)" means the Pledge
Agreement (T2) dated as of August 17, 2000 among the Borrower and the Holdings
Collateral Agent relating to the pledge of the Powerton Lease Intercompany Note
(T2), as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time.

        "Powerton Lease (T1)" means the Facility Lease Agreement (T1) dated as
of August 17, 2000 between the Borrower and Powerton Trust I, as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time.

        "Powerton Lease (T2)" means the Facility Lease Agreement (T2) dated as
of August 17, 2000 between the Borrower and Powerton Trust II, as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time.

        "Powerton Lease Intercompany Note (T1)" means the EME Note (as defined
in the Powerton Lease Participation Agreement (T1)) dated the Closing Date (as
defined in the Powerton Lease Participation Agreement (T1)) evidencing the loan
by the Borrower to EME of the proceeds of the Powerton Lease Transaction (T1),
as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time.

        "Powerton Lease Intercompany Note (T2)" means the EME Note (as defined
in the Powerton Lease Participation Agreement (T2)) dated the Closing Date (as
defined in the Powerton Lease Participation Agreement (T2)) evidencing the loan
by the Borrower to EME of the proceeds of the Powerton Lease Transaction (T2),
as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time.

        "Powerton Lease Intercompany Notes" means, collectively, the Powerton
Lease Intercompany Note (T1) and the Powerton Lease Intercompany Note (T2).

        "Powerton Lease Liabilities" means, collectively, the Powerton Lease
Liabilities (T1) and the Powerton Lease Liabilities (T2).

        "Powerton Lease Liabilities (T1)" mean the basic rent, the supplemental
rent, termination value or any other amount, liability or obligation that the
Borrower is obligated to pay under the Powerton Lease (T1) or the other Powerton
Lease Operative Documents (T1).

        "Powerton Lease Liabilities (T2)" mean the basic rent, the supplemental
rent, termination value or any other amount, liability or obligation that the
Borrower is obligated to pay under the Powerton Lease (T2) or the other Powerton
Lease Operative Documents (T2).

        "Powerton Lease Operative Documents" means, collectively, the Powerton
Lease Operative Documents (T1) and the Powerton Lease Operative Documents (T2).

28

--------------------------------------------------------------------------------




        "Powerton Lease Operative Documents (T1)" means, collectively, the
Operative Documents as defined in the Powerton Lease Participation Agreement
(T1).

        "Powerton Lease Operative Documents (T2)" means, collectively, the
Operative Documents as defined in the Powerton Lease Participation Agreement
(T2).

        "Powerton Lease Participation Agreement (T1)" means the Participation
Agreement (T1) dated as of August 17, 2000 by and among the Borrower, EME,
Powerton Trust I, Wilmington Trust Company, Powerton Generation I, the Lease
Indenture Trustee named therein and the Pass Through Trustees named therein, as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time.

        "Powerton Lease Participation Agreement (T2)" means the Participation
Agreement (T2) dated as of August 17, 2000 by and among the Borrower, EME,
Powerton Trust II, Wilmington Trust Company, Powerton Generation II, the Lease
Indenture Trustee named therein and the Pass Through Trustees named therein, as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time.

        "Powerton Lease Participation Agreements" means, collectively, the
Powerton Lease Participation Agreement (T1) and the Powerton Lease Participation
Agreement (T2).

        "Powerton Lease Transaction" means, collectively, the Powerton Lease
Transaction (T1) and the Powerton Lease Transaction (T2).

        "Powerton Lease Transaction (T1)" means the transactions pursuant to the
Powerton Lease Participation Agreement (T1) and the Powerton Lease Operative
Documents (T1) whereby the Borrower sells a 63.6% undivided interest in the
Powerton Facility to Powerton Trust I and Powerton Trust I leases such undivided
interest to the Borrower pursuant to the Powerton Lease (T1).

        "Powerton Lease Transaction (T2)" means the transactions pursuant to the
Powerton Lease Participation Agreement (T2) and the Powerton Lease Operative
Documents (T2) whereby the Borrower sells a 36.4% undivided interest in the
Powerton Facility to Powerton Trust II and Powerton Trust II leases such
undivided interest to the Borrower pursuant to the Powerton Lease (T2).

        "Powerton Lease Trusts" means, collectively, Powerton Trust I and
Powerton Trust II.

        "Powerton Leases" means, collectively, the Powerton Lease (T1) and
Powerton Lease (T2).

        "Powerton Subordination Agreement (T1)" means the Subordination
Agreement dated as of August 17, 2000 between Powerton Trust I, the Owner
Participant (as defined in the Powerton Lease Participation Agreement (T1)), the
Lease Indenture Trustee (as defined in the Powerton Lease Participation
Agreement (T1)) and the Holdings Collateral Agent, as amended, supplemented,
amended and restated or otherwise modified and in effect from time to time.

        "Powerton Subordination Agreement (T2)" means the Subordination
Agreement dated as of August 17, 2000 between Powerton Trust II, the Owner
Participant (as defined in the Powerton Lease Participation Agreement (T2)), the
Lease Indenture Trustee (as defined in the Powerton Lease Participation
Agreement (T2)) and the Holdings Collateral Agent, as amended, supplemented,
amended and restated or otherwise modified and in effect from time to time.

        "Powerton Trust I" means Nesbitt Asset Recovery, Series P-1 (formerly
known as Powerton Trust I), a Delaware business trust.

        "Powerton Trust II" means Powerton Trust II, a Delaware business trust.

        "Powerton/Joliet Intercompany Note Pledge Agreements" means,
collectively, the Powerton Intercompany Note Pledge Agreement (T1), the Powerton
Intercompany Note Pledge Agreement (T2),

29

--------------------------------------------------------------------------------




the Joliet Intercompany Note Pledge Agreement (T1) and the Joliet Intercompany
Note Pledge Agreement (T2).

        "Powerton/Joliet Lease Assets" means, collectively, the Powerton
Facility and the Joliet Leased Facility.

        "Powerton/Joliet Lease Guarantees" means, collectively, the Powerton
Guarantees, the Joliet Guarantees and the Powerton/Joliet Reimbursement
Agreement.

        "Powerton/Joliet Lease Intercompany Notes" means, collectively, the
Powerton Lease Intercompany Notes and the Joliet Lease Intercompany Notes.

        "Powerton/Joliet Lease Liabilities" means, collectively, the Powerton
Lease Liabilities and the Joliet Lease Liabilities.

        "Powerton/Joliet Lease Operative Documents" means, collectively, the
Powerton Lease Operative Documents and the Joliet Lease Operative Documents.

        "Powerton/Joliet Lease Participation Agreements" means, collectively,
the Powerton Lease Participation Agreement (T1), Powerton Lease Participation
Agreement (T2), Joliet Lease Participation Agreement (T1) and Joliet Lease
Participation Agreement (T2).

        "Powerton/Joliet Lease Transaction" means, collectively, the Powerton
Lease Transaction and the Joliet Lease Transaction.

        "Powerton/Joliet Lease Trusts" means, collectively, the Powerton Lease
Trusts and the Joliet Lease Trusts.

        "Powerton/Joliet Leases" means, collectively, Powerton Leases and Joliet
Leases.

        "Powerton/Joliet Reimbursement Agreement" means the Reimbursement
Agreement dated as of August 17, 2000 between EME and the Borrower, as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time.

        "Powerton/Joliet Subordination Agreements" means, collectively, the
Powerton Subordination Agreement (T1), the Powerton Subordination Agreement
(T2), the Joliet Subordination Agreement (T1) and the Joliet Subordination
Agreement (T2).

        "Prepayment Lender" has the meaning set forth in Section 3.1.2(c).

        "Pricing Grid" means the pricing grid set forth on Schedule 3.2.1.

        "Priority Debt Representative" means (a) in the case of this Agreement,
the Administrative Agent and (b) in the case of any other Priority Lien Debt the
trustee, agent or representative of the holders of such Series of Priority Lien
Debt who maintains the transfer register for such Series of Priority Lien Debt
and is appointed as a Priority Lien Debt Representative (for purposes related to
the administration of the security documents) pursuant to the credit agreement,
indenture or other agreement governing such Priority Lien Debt, and who has
executed a Collateral Trust Joinder.

        "Priority Debt Sharing Confirmation" has the meaning set forth in the
Collateral Trust Agreement.

        "Priority Lien Debt" means:

        (a)   (i) the Indebtedness under this Agreement in an amount not to
exceed $900,000,000, (ii) Environmental CapEx Debt, (iii) Indebtedness incurred
to finance Necessary Capital Expenditures in an aggregate amount not to exceed
$50,000,000, (iv) Obligations under Interest Rate Hedging Transactions incurred
to hedge or manage interest rate risk with respect to Indebtedness under
clause (i) having an aggregate notional principal amount not to exceed
$172,500,000, and (v) all other Priority Lien Obligations;

30

--------------------------------------------------------------------------------



        (b)   Permitted Refinancing Indebtedness to Refinance Priority Lien
Debt; provided that:

        (i)    on or before the date on which such Indebtedness is incurred by
the Borrower such Indebtedness is designated by the Borrower, in an Officer's
Certificate delivered to each Priority Debt Representative and the Collateral
Trustee, as Priority Lien Debt for the purposes of this Agreement and the
Collateral Trust Agreement; provided, that no Obligation or Indebtedness shall
be designated as both Priority Lien Debt and Parity Lien Debt;

        (ii)   such Indebtedness is governed by a credit agreement, an indenture
or other agreement that includes a Priority Debt Sharing Confirmation; and

        (iii)  all requirements set forth in the Collateral Trust Agreement as
to the confirmation, grant or perfection of the Collateral Trustee's Lien to
secure such Indebtedness or Obligations in respect thereof are satisfied (and
the satisfaction of such requirements and the other provisions of this
clause (iii) shall be conclusively established, for purposes of entitling the
holders of such Indebtedness to share equally and ratably with the other holders
of Priority Lien Debt in the benefits and proceeds of the Collateral Trustee's
Lien on the Collateral, if the Borrower delivers to the Collateral Trustee an
officer's certificate in the form required pursuant to the Collateral Trust
Agreement stating that such requirements and other provisions have been
satisfied and that such Indebtedness is Priority Lien Debt).

        "Priority Lien Obligations" means the Priority Lien Debt and all other
Obligations in respect of Priority Lien Debt.

        "Priority Lien Secured Parties" has the meaning set forth in the
Collateral Trust Agreement.

        "Pro Forma" means, with respect to a calculation required to be made
pursuant to this Agreement, that such calculation is made in accordance with the
methodologies set forth in Regulation S-X under the Securities Act and gives
effect to all relevant modifications to contractual arrangements that have been
made prior to, or are being made on, the calculation date; provided, that in the
case of a calculation for any period occurring prior to the Closing Date, all
contractual arrangements in effect on the Closing Date shall be deemed to have
been in effect for the entirety of such period.

        "Prudent Industry Practice" means, at a particular time, (a) any of the
practices, methods and acts engaged in or approved by a significant portion of
the competitive electric generating industry at such time, or (b) with respect
to any matter to which clause (a) does not apply, any of the practices, methods
and acts which, in the exercise of reasonable judgment at the time the decision
was made, could have been expected to accomplish the desired result at a
reasonable cost consistent with good business practices, reliability, safety and
expedition. "Prudent Industry Practice" is not intended to be limited to the
optimum practice, method or act to the exclusion of all others, but rather to be
a spectrum of possible practices, methods or acts having due regard for, among
other things, manufacturers' warranties and the requirements of any Governmental
Authority of competent jurisdiction.

        "PUHCA" means the Public Utility Holding Company Act of 1935, as
amended.

        "Quarterly Payment Date" means the first day of each January, April,
July and October or, if any such day is not a Business Day, the next succeeding
Business Day.

        "Recovery Event" means any settlement of or payment of $15,000,000 or
more in respect of (a) any property or casualty insurance claim relating to any
asset of the Borrower or (b) any seizure, condemnation, confiscation or taking
of, or requisition of title or use of, the Facilities or any part thereof by any
Governmental Authority.

        "Refinance" means with respect to any Financing, extensions,
refinancing, renewal, replacement, defeasance or refund of such Financing for,
or with the proceeds of, other Indebtedness.

31

--------------------------------------------------------------------------------




        "Register" has the meaning set forth in Section 10.11.1(b).

        "Regulatory Violation" means (a) the Borrower or any of its Subsidiaries
becoming (i) subject to regulation as a "holding company" or a "subsidiary
company" or an "affiliate" of a "holding company" under PUHCA or (ii) subject to
regulation as a "public utility" under the laws of the State of Illinois or
(b) the Borrower failing (i) to be an "exempt wholesale generator" under PUHCA,
(ii) to be interconnected with the high voltage network or to have access to
transmission services and ancillary services to sell wholesale electric power or
(iii) to have the authority to sell wholesale electric power at market-based
rates and, in the case of clause (a) or (b), such circumstance could reasonably
be expected to result in a Material Adverse Effect.

        "Reimbursement Restricted Payments" means payments to reimburse or repay
Special Capital Contributions.

        "Reinvestment Deferred Amount" means with respect to any Recovery Event,
the aggregate Net Cash Proceeds received by the Borrower in connection therewith
which are not applied to prepayments or reductions pursuant to Section 3.1.2(b)
as a result of the delivery of a Reinvestment Notice.

        "Reinvestment Notice" has the meaning set forth in Section 7.1.11(a).

        "Reinvestment Prepayment Amount" means, with respect to any Recovery
Event, the Reinvestment Deferred Amount relating thereto less any amount which,
prior to the relevant Reinvestment Prepayment Date, the Borrower or its
Subsidiaries have spent or have agreed, pursuant to a binding written contract
(under which performance is in progress) to spend, to restore or replace the
assets in respect of which a Recovery Event has occurred pursuant to
Section 7.1.11.

        "Reinvestment Prepayment Date" means, with respect to any Recovery
Event, the earliest of (a) the first date occurring after such Recovery Event on
which an Event of Default shall have occurred, (b) the date occurring twelve
months after such Recovery Event and (c) the date on which the Borrower shall
have determined not to, or shall have otherwise ceased to, restore or replace
the assets in respect of which a Recovery Event has occurred.

        "Reorganization" means, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

        "Reportable Event" means any of the events set forth in Section 4043(b)
of ERISA, other than those events as to which the thirty (30) day notice period
is waived under subsections .13, .14, .16, .18, .19 or .20 of PBGC Reg.
Section 2615.

        "Required Lenders" means, at any time, subject to the last paragraph of
Section 10.1, Lenders having Revolver Exposure, unused Revolver Commitments and
outstanding Term Loans representing at least 50.1% of the sum of the total
Revolver Exposure, unused and outstanding Revolver Commitments and outstanding
Term Loans at such time. The "Required Lenders" of a particular Class of Loans
(a) with respect to Revolver Loans, means Revolver Lenders having at least 50.1%
of Revolver Exposure and unused and outstanding Revolver Commitments and
(b) with respect to Terms Loans, Term Loan Lenders having at least 50.1% of the
outstanding Term Loans at such time.

        "Requirement of Law" means, as to any Person, the Organic Documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other authority, in each case, applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
property is subject.

        "Restricted Payment" has the meaning set forth in Section 7.2.7.

        "Retiring Lenders" has the meaning set forth in the recitals.

32

--------------------------------------------------------------------------------




        "Revolver Availability Period" means the period from and including the
Closing Date to but excluding the earlier of the Revolver Commitment Termination
Date and the date of termination of the Revolver Commitments.

        "Revolver Commitment" means, with respect to each Revolver Lender, the
commitment, if any, of such Revolver Lender to make Revolver Loans and to
acquire participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Revolver Lender's Revolver
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 3.1 and (b) reduced or increased from time to time pursuant
to assignments by or to such Revolver Lender pursuant to Section 10.11.1. The
initial amount of each Revolver Lender's Revolver Commitment is set forth on
Schedule 1.1(b) or in the Assignment Agreement pursuant to which such Revolver
Lender shall have assumed its Revolver Commitment, as applicable. The initial
aggregate amount of the Revolver Lenders' Revolver Commitments is $500,000,000.

        "Revolver Commitment Termination Date" means April 29, 2011.

        "Revolver Exposure" means, with respect to any Revolver Lender at any
time, the sum of the outstanding principal amount of such Revolver Lender's
Revolver Loans and LC Exposure at such time.

        "Revolver Lender" means a Lender with a Revolver Commitment, an
outstanding Revolver Loan or an unreimbursed LC Disbursement.

        "Revolver Loan" has the meaning set forth in Section 2.1.2.

        "Revolver Prepayment Date" means April 27, 2010.

        "S&P" means Standard & Poor's Ratings Services and its successors and
assigns.

        "Sabrooke Peaking Unit" means the 70 MW (nominal summer rating)
oil-fired Sabrooke peaking unit and related assets owned by the Borrower and
located in Winnebago County, Illinois.

        "Secured Class" means all Secured Parties having the same priority. This
Agreement provides for two Classes of Secured Parties, the holders of Priority
Lien Obligations and the holders of Parity Lien Obligations.

        "Secured Debt" means Priority Lien Debt and Parity Lien Debt.

        "Secured Debt Representative" means each Parity Debt Representative and
each Priority Debt Representative.

        "Secured Leverage Ratio" means, on any date, the ratio of:

        (a)   the aggregate principal amount of Secured Debt outstanding on such
date plus all Indebtedness of any Subsidiaries of the Borrower outstanding on
such date (and, for this purpose, letters of credit will be deemed to have a
principal amount equal to the maximum potential liability of the Borrower and
its Subsidiaries thereunder) to

        (b)   the aggregate amount Adjusted EBITDA for the most recent
four-quarter period for which financial information is available.

        In addition, for purposes of calculating the Secured Leverage Ratio:

        (i)    acquisitions that have been made by the Borrower or any of its
Subsidiaries, including through mergers or consolidations, or any Person or any
of its Subsidiaries acquired by the Borrower or any of its Subsidiaries, and
including any related financing transactions and including increases in
ownership of Subsidiaries, during the four-quarter reference period or
subsequent to such reference period and on or prior to the date on which the
event for which the calculation of the Secured Leverage Ratio is made (the
"Leverage Calculation

33

--------------------------------------------------------------------------------



Date") will be given Pro Forma effect as if they had occurred on the first day
of the four-quarter reference period;

        (ii)   the amount of Indebtedness arising out of Interest Rate Hedging
Transactions will be deemed to be the net amount attributable to Interest Rate
Hedging Transactions at the time outstanding;

        (iii)  the Adjusted EBITDA attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Leverage Calculation Date will be
excluded;

        (iv)  any Person that is a Subsidiary of the Borrower on the Leverage
Calculation Date will be deemed to have been a Subsidiary of the Borrower at all
times during such four-quarter period; and

        (v)   any Person that is not a Subsidiary of the Borrower on the
Leverage Calculation Date will be deemed not to have been a Subsidiary of the
Borrower at any time during such four-quarter period.

        "Secured Obligations" means the Parity Lien Obligations and the Priority
Lien Obligations.

        "Secured Parties" has the meaning set forth in the Collateral Trust
Agreement.

        "Securities Act" means the Securities Act of 1933, as amended.

        "Security Documents" means (a) the Collateral Trust Agreement, (b) the
Borrower Security Agreement, (c) each Pledge Agreement, (d) the EMMT Security
Agreement, (e) the Powerton/Joliet Subordination Agreements, (f) the Mortgaged
Facility Mortgages and (g) any other agreement or instrument hereafter entered
into by the Borrower or any other Person which, directly or indirectly,
Guarantees or secures payment of Indebtedness under this Agreement or payment or
performance of any other Obligation arising under a Loan Document.

        "Series of Parity Lien Debt" means, severally, the Notes and each other
issue or series of Parity Lien Debt for which a single transfer register is
maintained.

        "Series of Priority Lien Debt" means indebtedness under this Agreement
and each other issue or series of Priority Lien Debt for which a single transfer
register is maintained.

        "Series of Secured Debt" means, severally, each Series of Priority Lien
Debt and each Series of Parity Lien Debt.

        "Solvent" means, with respect to any Person, on any date of
determination:

        (a)   the fair market value of its assets is in excess of the total
amount of its liabilities (including net contingent liabilities);

        (b)   it is then able and expects to be able to pay its debts as they
mature; and

        (c)   it has capital sufficient to carry on its business as conducted
and as proposed to be conducted. For purposes of the foregoing, the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, can reasonably
be expected to become an actual or matured liability.

        "SPC" has the meaning set forth in Section 10.11.1(e).

        "Special Capital Contribution" means cash contributions (including the
EME Equity Contribution) in the form of equity or subordinated intercompany
loans made by EME or a Subsidiary of EME after the Original Effective Date.

34

--------------------------------------------------------------------------------




        "Special Restricted Payment" means a Restricted Payment in an amount up
to $60,000,000, as contemplated by Section 7.2.7.

        "Subordinated Indebtedness" means Indebtedness of the Borrower or any of
its Subsidiaries (other than Affiliated Indebtedness) that is unsecured and/or
contractually subordinated to Priority Lien Debt and Parity Lien Debt.

        "Subsidiary" means, with respect to any Person: (a) any corporation,
association or other business entity of which more than 50% of the outstanding
capital stock having ordinary voting power to elect a majority of the directors,
managers or trustees of such corporation (irrespective of whether at the time
capital stock of any other class or classes of such corporation shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person; and (b) any partnership (i) the sole general partner or the managing
general partner of which is such Person or a Subsidiary of such Person or
(ii) the only general partners of which are such Person or one or more
Subsidiaries of such Person (or any combination thereof).

        "Subsidiary Guarantee" means a Subsidiary Guarantee substantially in the
form of Exhibit H between a Subsidiary of the Borrower and the Administrative
Agent, as amended, restated, amended and restated or otherwise modified and in
effect from time to time.

        "Tax" or "Taxes" means, with respect to any Person, any present or
future taxes (including income, gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, windfall profits, environmental,
capital stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value-added, ad valorem, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever), levies, imposts, duties, fees
or charges imposed by any government or any governmental agency or
instrumentality or any international or multinational agency or commission,
including any interest, penalty, or addition thereto, whether disputed or not
for which such Person may be liable (including any such Tax related to any other
Person for which such Person is liable, by contract, as transferee or successor,
by law or otherwise).

        "Tax Return" means all returns, declarations, reports, claims for refund
and information returns and statements of any Person required to be filed with
respect to, or in respect of, any Taxes, including any schedule or attachment
thereto and any amendment thereof.

        "Term Loan Commitment" means, relative to any Term Loan Lender, the
obligation of such Term Loan Lender to maintain a Term Loan on the Closing Date
in a principal amount (taking into account the assignment and delegation
contemplated by Section 10.11.1(f)) set forth in the notice to be delivered
pursuant to Section 10.11.1(f)(iii). The Term Loan Commitments of all of the
Term Loan Lenders shall not exceed $332,995,704.25 in the aggregate.

        "Term Loan Lender" means a Lender with a Term Loan Commitment or an
outstanding Term Loan.

        "Term Loan Maturity Date" means April 27, 2011.

        "Term Loans" has the meaning set forth in Section 2.1.1.

        "Title Insurer" means Chicago Title Insurance Company.

        "Title Policies" means the American Land Title Association 1970 (revised
10/17/84) Form extended coverage Lender's Fee Policies of title insurance dated
the date of recording of the Mortgaged Facility Mortgages issued by the Title
Insurer insuring the Lien in favor of the Collateral Trustee for the benefit of
the Secured Parties created by the Mortgaged Facility Mortgages.

35

--------------------------------------------------------------------------------




        "Transaction with an Affiliate" means, with respect to any Person
(a) any agreement or contract with any Affiliate or Subsidiary of such Person
and any amendment, modification or supplement thereof or thereto or (b) any
other transaction or business arrangement with an Affiliate or Subsidiary of
such Person not otherwise expressly permitted by the Loan Documents.

        "type" means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.

36

--------------------------------------------------------------------------------





        "Uniform Commercial Code" or "UCC" means the Uniform Commercial Code as
in effect from time to time in the State of New York.

        "United States" or "U.S." means the United States of America, its fifty
States and the District of Columbia.

        "United States Person" has the meaning given to such term in
Section 7701(a) (30) of the Code.

        "Voting Stock" of any Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

        "Waukegan Facility" means the Waukegan station, 789 MW net coal-fired
electric generating facility and related assets owned by the Borrower, including
the Waukegan Peaking Unit, and located in Lake County, Illinois.

        "Waukegan Peaking Unit" means the 92 MW (nominal summer rating)
oil-fired Waukegan peaking unit owned by the Borrower and located in Lake
County, Illinois.

        "Waukegan Unit 6" means the 100 MW net coal-fired Unit 6 that is part of
the Waukegan Facility.

        "Weighted Average Life to Maturity" means, when applied to any
Indebtedness at any date, the number of years obtained by dividing:

        (a)   the sum of the products obtained by multiplying (i) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by

        (b)   the then outstanding principal amount of such Indebtedness.

        "Welfare Plan" means a "welfare plan", as such term is defined in
Section 3(1) of ERISA.

        "Will County Facility" means the Will County station, 1,092 MW net
coal-fired electric generating facility and related assets owned by the Borrower
and located in Will County, Illinois.

        "Will County Units 1 and 2" means, collectively, (a) the 156 MW net
coal-fired Unit 1 that is part of the Will County Facility and (b) the 154 MW
net coal-fired Unit 2 that is part of the Will County Facility.

        SECTION 1.2    Use of Defined Terms.    Unless otherwise defined or the
context otherwise requires, terms for which meanings are provided in this
Agreement shall have such meanings when used in (a) the Funds Flow Undertaking
and (b) each Borrowing Request, Continuation/Conversion Notice, Loan Document,
notice and other communication delivered from time to time in connection with
any Loan Document.

        SECTION 1.3    Cross-References.    Unless otherwise specified,
references in this Agreement to any Article, Section, Annex, Exhibit or Schedule
are references to such Article, Section, Annex, Exhibit or Schedule of or to
this Agreement, and, unless otherwise specified, references in any Article,
Section or definition to any clause are references to such clause of such
Article, Section or definition.

        SECTION 1.4    Accounting and Financial Determinations.    Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be

37

--------------------------------------------------------------------------------




interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.


ARTICLE II
COMMITMENTS AND BORROWING PROCEDURES


        SECTION 2.1    Commitments.    

        SECTION 2.1.1    Term Loans.    Subject to the terms and conditions set
forth herein, each Term Loan Lender agrees to maintain its loan (each, a "Term
Loan") to the Borrower in a principal amount not exceeding its Term Loan
Commitment. The Term Loan Commitment of each of the Term Loan Lenders was fully
utilized under the Existing Credit Agreement. Amounts prepaid or repaid in
respect of Term Loans may not be reborrowed.

        SECTION 2.1.2    Revolver Loans.    Subject to the terms and conditions
set forth herein, each Revolver Lender agrees to make revolving loans ("Revolver
Loans") to the Borrower from time to time during the Revolver Availability
Period in an aggregate principal amount that will not result in (a) such
Revolver Lender's Revolver Exposure exceeding such Revolver Lender's Revolver
Commitment or (b) the total Revolver Exposures exceeding the total Revolver
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolver Loans.

        SECTION 2.2    Loans.    

        SECTION 2.2.1    Obligations of Lenders.    Each Loan shall consist of
the same Class and type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender's failure to
make Loans as required.

        SECTION 2.2.2    Type of Loans.    Subject to Section 4.2, each Loan
shall be constituted entirely of Base Rate Loans or of LIBO Rate Loans as the
Borrower may request in accordance herewith. Each Lender at its option may make
any LIBO Rate Loans by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.

        SECTION 2.2.3    Minimum Amounts; Limitation on Number of Loans.    Each
Loan shall be in an aggregate amount of $5,000,000 or a larger multiple of
$1,000,000; provided that a Base Rate Loan may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments of the applicable
Class or (in the case of Revolver Loans) that is required to finance, in an
amount not less than $5,000,000, the reimbursement of an LC Disbursement as
contemplated by Section 2.6.5. Loans of more than one Class and type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of (a) five (5) LIBO Rate Loans outstanding with respect to Term
Loans and (b) ten (10) LIBO Rate Loans outstanding with respect to Revolver
Loans.

        SECTION 2.2.4    Limitations on Interest Periods.    Notwithstanding any
other provision of this Agreement, the Borrower shall not be entitled to request
(or to elect to convert to or continue as a LIBO Rate Loan): (a) any Revolver
Loan if the Interest Period requested therefor would end after the Revolver
Commitment Termination Date; (b) any Term Loan if the Interest Period requested
therefor would end after the Term Loan Maturity Date; or (c) any Term Loan if
the Interest Period requested therefor would commence before and end after any
Quarterly Payment Date unless, after giving effect thereto, the aggregate
principal amount of the Term Loans having Interest Periods that end after such
Quarterly Payment Date shall be equal to or less than the aggregate principal
amount of the Term

38

--------------------------------------------------------------------------------




Loans permitted to be outstanding after giving effect to the payments of
principal required to be made on such Quarterly Payment Date.

        SECTION 2.3    Borrowing Procedure.    

        (a)   Each Borrowing of Revolver Loans shall be made on notice, given
not later than 12:00 Noon, New York City time, on the third Business Day prior
to the date of the proposed Borrowing (in the case of a Borrowing of Revolver
Loans to consist of LIBO Rate Loans) and no later than 12:00 Noon, New York City
time, on the Business Day of the proposed Borrowing (in the case of a Borrowing
of Revolver Loans to consist of Base Rate Loans), by the Borrower to the
Administrative Agent, which shall give to each Revolver Lender prompt notice
thereof by facsimile transmission. Each such notice of a Borrowing of Revolver
Loans shall be made in writing, in substantially the form of a Borrowing
Request, specifying therein (i) the requested date of such Borrowing (which
shall be a Business Day), (ii) whether such Borrowing is to be a LIBO Rate Loan
or a Base Rate Loan, (iii) the requested aggregate amount of such Borrowing,
(iv) in the case of a LIBO Rate Loan, the initial Interest Period therefor and
(v) the location and number of the Borrower's Bank Account to which funds are to
be disbursed.

        (b)   Each Revolver Lender shall make each Revolver Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 2:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Revolver Lenders. The Administrative Agent will make such Revolver Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to a Bank Account of the Borrower and designated by the Borrower in the
applicable Borrowing Request; provided that Borrowings made to finance the
reimbursement of an LC Disbursement as provided in Section 2.6.5 shall be
remitted by the Administrative Agent to the Issuing Lender specified in
Section 2.6.5.

        (c)   If no election as to the type of a Loan is specified, then the
requested Loan shall be a Base Rate Loan. If no Interest Period is specified
with respect to any requested LIBO Rate Loan, then the requested Loan shall be
made instead as a Base Rate Loan.

        SECTION 2.4    Continuation and Conversion Elections.    By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before 12:00
Noon, New York City time, on a Business Day, the Borrower may from time to time
irrevocably elect that all, or any portion in an aggregate minimum amount of
$5,000,000 and an integral multiple of $1,000,000 in excess thereof, of any
Loans be (a) on not less than three (3) Business Days' notice, converted into,
or continued as, LIBO Rate Loans, or (b) on the same Business Day, be converted
into Base Rate Loans. In the absence of delivery of a Continuation/Conversion
Notice with respect to any LIBO Rate Loan, such LIBO Rate Loan shall
automatically be continued as a LIBO Rate Loan with an Interest Period of the
same duration as the then expiring Interest Period; provided, however, that
(i) each such conversion or continuation shall be pro rated among the applicable
outstanding Loans of all Lenders, (ii) a LIBO Rate Loan may not be converted at
any time other than the last day of the Interest Period applicable thereto and
(iii) no portion of the outstanding principal amount of any Loans may be
continued as, or be converted into, LIBO Rate Loans when any Default or Event of
Default has occurred and is continuing. Each delivery of a
Continuation/Conversion Notice shall constitute a certification and warranty by
the Borrower that on the date of delivery of such notice no Default has occurred
and is continuing. If prior to the time of such continuation or conversion any
matter certified to by the Borrower by reason of the immediately preceding
sentence will not be true and correct at such time if then made, the Borrower
will immediately so notify the Administrative Agent. Except to the extent, if
any, that prior to the time of such continuation or conversion the
Administrative Agent shall have received written notice to the contrary from the
Borrower, such certification and warranty shall be deemed to be made at the date
of such continuation or conversion as if then made. Upon the occurrence and
during the continuance of

39

--------------------------------------------------------------------------------



any Event of Default under Section 8.1.1, each LIBO Rate Loan shall convert
automatically to a Base Rate Loan at the end of the Interest Period then in
effect for such LIBO Rate Loan.

        SECTION 2.5    Funding.    Each Lender may, if it so elects, fulfill its
obligation to make, continue or convert LIBO Rate Loans hereunder by causing one
of its foreign branches or Affiliates (or an international banking facility
created by such Lender) to make or maintain such LIBO Rate Loan; provided,
however, that such LIBO Rate Loan shall nonetheless be deemed to have been made
and to be held by such Lender, and the obligation of the Borrower to repay such
LIBO Rate Loan shall nevertheless be to such Lender for the account of such
foreign branch, Affiliate or international banking facility. In addition, the
Borrower hereby consents and agrees that, for purposes of any determination to
be made for purposes of Section 4.1, 4.2, 4.3, 4.4, or 4.5, it shall be
conclusively assumed that each Lender elected to fund all LIBO Rate Loans by
purchasing deposits in its LIBOR Office's interbank eurodollar markets.
Notwithstanding the foregoing, such foreign branch or Affiliate shall satisfy
the requirements of Section 4.7(e).

        SECTION 2.6    Letters of Credit.    Subject to the terms and conditions
set forth herein, in addition to the Loans provided for in Section 2.1, the
Borrower may request an Issuing Lender to Issue, at any time and from time to
time on any Business Day during the period from the Closing Date to the date
which is ten (10) Business Days prior to the Revolver Prepayment Date, Letters
of Credit for its own account in such form as is acceptable to such Issuing
Lender in its reasonable determination. Letters of Credit Issued hereunder shall
constitute utilization of the Revolver Commitments; provided, that the
Borrower's ability to obtain Letters of Credit shall be fully revolving and
accordingly the Borrower may, prior to the Revolver Prepayment Date, obtain
Letters of Credit to replace Letters of Credit which have expired or which have
been drawn and subsequently reimbursed.

        SECTION 2.6.1    Notice of Issuance, Amendment, Renewal or
Extension.    To request the Issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by such Issuing Lender) to an
Issuing Lender and the Administrative Agent at least three (3) Business Days (or
such shorter time as such Issuing Lender may agree in a particular instance in
its sole discretion) prior to the requested Issuance Date a notice (a "Letter of
Credit Application") requesting the Issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying (a) the Issuing Lender for such Letter of Credit, (b) the Issuance
Date (which shall be a Business Day), (c) the date on which such Letter of
Credit is to expire (which shall comply with Section 2.6.3), (d) the amount of
such Letter of Credit, (e) the name and address of the beneficiary thereof,
(f) all other terms and conditions regarding such Letter of Credit and (g) such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by an Issuing Lender, the Borrower also shall
submit a Letter of Credit Application on such Issuing Lender's standard form in
connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of Letter of Credit Application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

        SECTION 2.6.2    Limitations on Amounts.    A Letter of Credit shall be
Issued only if (and upon Issuance of each Letter of Credit the Borrower shall be
deemed to represent and warrant that) after giving effect to such Issuance the
total Revolver Exposures shall not exceed the total Revolver Commitments.

        SECTION 2.6.3    Expiration Date.    Each Letter of Credit shall expire
at or prior to the close of business on the earlier of (a) the date set forth in
the Letter of Credit Application and (b) the date that is five (5) Business Days
prior to the Revolver Prepayment Date.

40

--------------------------------------------------------------------------------




        SECTION 2.6.4    Participations.    By the Issuance of a Letter of
Credit (or an amendment to a Letter of Credit increasing the amount thereof) by
an Issuing Lender, or, in the case of the Letters of Credit set forth on
Schedule 2.6.11, by each Revolver Lender's signature on the signature pages
hereto, and without any further action on the part of such Issuing Lender or the
Revolver Lenders, such Issuing Lender hereby grants to each Revolver Lender, and
each Revolver Lender hereby acquires from such Issuing Lender a participation in
such Letter of Credit equal to such Revolver Lender's Percentage of the
aggregate amount available to be drawn under such Letter of Credit. Each
Revolver Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Revolver Commitments.

        In consideration and in furtherance of the foregoing, each Revolver
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of an Issuing Lender, such Revolver Lender's Percentage
of each LC Disbursement made by such Issuing Lender promptly upon the request of
such Issuing Lender at any time from the time of such LC Disbursement until such
LC Disbursement is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be refunded to the Borrower for any reason.
Such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each such payment shall be made in the same manner as
provided in Section 2.3(b) with respect to Revolver Loans made by such Revolver
Lender (and Section 2.3(b) shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the relevant Issuing Lender the amounts so received by it from the Revolver
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to Section 2.6.5, the Administrative Agent shall
distribute such payment to the relevant Issuing Lender or, to the extent that
the Revolver Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Lender, then to such Revolver Lenders and such Issuing Lender as
their interests may appear. Any payment made by a Revolver Lender pursuant to
this paragraph to reimburse an Issuing Lender for any LC Disbursement shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

        SECTION 2.6.5    Reimbursement.    If an Issuing Lender shall make any
LC Disbursement in respect of a Letter of Credit, the Borrower shall reimburse
such Issuing Lender in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement and any interest
accrued pursuant to Section 2.6.8 not later than 2:00 p.m., New York City time,
four (4) Business Days after the Business Day on which the Borrower receives
notice of such LC Disbursement, provided that, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.3(a) that an LC Disbursement be financed with a Borrowing (or a
portion thereof) of Revolver Loans and, to the extent so financed, the
Borrower's obligation to reimburse such LC Disbursement shall be discharged and
replaced by the resulting Revolver Loan.

        If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each applicable Revolver Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Revolver Lender's Percentage thereof.

        SECTION 2.6.6    Obligations Absolute.    

        (a)   The Borrower's obligation to reimburse LC Disbursements as
provided in Section 2.6.5 shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement under
any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit, or any term or provision
therein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect,

41

--------------------------------------------------------------------------------



(iii) payment by an Issuing Lender under a Letter of Credit against presentation
of a draft or other document that does not comply strictly with the terms of
such Letter of Credit, and (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.6, constitute a legal or equitable discharge of the
Borrower's obligations hereunder.

        (b)   Neither the Administrative Agent, the Revolver Lenders nor the
Issuing Lenders, nor any of their respective directors, officers, employees,
agents or advisors, shall have any liability or responsibility by reason of or
in connection with the Issuance or transfer of any Letter of Credit by an
Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of an Issuing Lender; provided that the foregoing
shall not be construed to excuse any Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Lender's gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that:

        (i)    each Issuing Lender may accept documents that appear on their
face to be in substantial compliance with the terms of a Letter of Credit
without responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

        (ii)   each Issuing Lender shall have the right, in its sole discretion,
to decline to accept such documents and to make such payment if such documents
are not in strict compliance with the terms of such Letter of Credit; and

        (iii)  this sentence shall establish the standard of care to be
exercised by each Issuing Lender when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof (and
the parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).

        (c)   Each Issuing Lender shall act on behalf of the Revolver Lenders
with respect to any Letters of Credit Issued by it and the documents associated
therewith until such time and except for so long as the Administrative Agent may
agree at the request of the Required Lenders, with respect to Revolver Lenders,
to act for such Issuing Lender with respect thereto; provided, however, that
each Issuing Lender shall have all of the benefits and immunities (i) provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by each Issuing Lender in connection with Letters of Credit
Issued by it or proposed to be Issued by it and the Letter of Credit Documents
mutatis mutandis as if set forth in full therein as if the term "Administrative
Agent", as used in Article IX, included each Issuing Lender with respect to such
acts or omissions, and (ii) as additionally provided in this Agreement with
respect to each Issuing Lender.

        SECTION 2.6.7    Disbursement Procedures.    Each Issuing Lender shall,
within a reasonable time following its receipt thereof, examine all documents
purporting to represent a demand for payment under a Letter of Credit. Each
Issuing Lender shall promptly after such examination notify the Administrative
Agent and the Borrower by telephone (confirmed by telecopy) of such demand for
payment and whether such Issuing Lender has made or will make an LC Disbursement
thereunder;

42

--------------------------------------------------------------------------------



provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Lender and the
Revolver Lenders with respect to any such LC Disbursement.

        SECTION 2.6.8    Interim Interest.    If an Issuing Lender shall make
any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement (in an amount equal to the LC Disbursement if such LC
Disbursement is reimbursed by the Borrower after the date the LC Disbursement is
made), at a rate equal to the Alternate Base Rate, in effect from time to time,
plus the Applicable Margin for Base Rate Loans that are Revolver Loans; provided
that, if the Borrower fails to reimburse such LC Disbursement when due pursuant
to Section 2.6.5, then such overdue amount shall bear additional interest (after
as well as before judgment) at a rate equal to 2% per annum. Interest accrued
pursuant to this paragraph shall be for account of the Issuing Lender, except
that interest accrued on and after the date of payment by any Revolver Lender
pursuant to Section 2.6.5 to reimburse such Issuing Lender shall be for account
of such Revolver Lender to the extent of such payment.

        SECTION 2.6.9    Addition and Replacement of Issuing Lenders.    Any
Revolver Lender may become an Issuing Lender at any time by written agreement
between the Borrower, the Administrative Agent, and such Revolver Lender. Any
Issuing Lender may be replaced by a Revolver Lender at any time by written
agreement between the Borrower, the Administrative Agent, the replaced Issuing
Lender and such Revolver Lender. The Administrative Agent shall notify the
Lenders of any such change of an Issuing Lender. At the time any such change
shall become effective, the Borrower shall pay all unpaid fees accrued for
account of the replaced Issuing Lender pursuant to Section 3.3.2. From and after
the effective date of any such change, (a) the Revolver Lender becoming an
Issuing Lender shall have all the rights and obligations of an Issuing Lender
under this Agreement with respect to Letters of Credit to be Issued thereafter
and (b) references herein to the term "Issuing Lender" shall be deemed to refer
to such new or to any previous Issuing Lender, or to such new and all previous
Issuing Lenders, as the context shall require. After the replacement of an
Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit Issued by it prior
to such replacement, but shall not be required to Issue additional Letters of
Credit.

        SECTION 2.6.10    Cash Collateralization.    

        (a)   If an Event of Default shall occur and be continuing and the
Borrower receives notice from the (i) Administrative Agent or (ii) the Required
Lenders, with respect to Revolver Lenders, demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall immediately deposit
into the LC Collateral Account an amount in cash equal to the LC Exposure
requested to be Cash Collateralized in such notice from the Administrative Agent
or such Required Lenders as of such date plus any accrued and unpaid interest
thereon; provided that, in each case, the Borrower's obligation to Cash
Collateralize shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind upon the
occurrence of any Event of Default with respect to the Borrower described in
Section 8.1.6. Deposits of cash collateral made pursuant to this clause (a) to
Cash Collateralize LC Exposure shall be segregated within the LC Collateral
Account for application in accordance with clause (d) below.

        (b)   If the Borrower is required to Cash Collateralize Letters of
Credit pursuant to Section 3.1.2(d), the Borrower shall immediately deposit into
the LC Collateral Account the amount specified in Section 3.1.2(d).

43

--------------------------------------------------------------------------------






        (c)   The Administrative Agent shall apply deposits made pursuant to
clause (b) and any deposits remaining after application in accordance with
clause (d) first to reimburse outstanding LC Disbursements ratably among the
Revolver Lenders, second to be held in the LC Collateral Account as collateral
for the aggregate undrawn amount of all outstanding Letters of Credit (other
than Letters of Credit Cash Collateralized pursuant to clause (d) below) at such
time under this Agreement and thereafter for the payment of the "Secured
Obligations" under and as defined in the Collateral Trust Agreement, and, for
these purposes, the Borrower hereby grants a security interest to the
Administrative Agent for the benefit of the Lenders in the LC Collateral Account
and in any "financial assets" (as defined in Section 8-102(a)(9) of the UCC) or
other property held therein.

        (d)   The Administrative Agent shall apply deposits made pursuant to
clause (a) to Cash Collateralize LC Exposure first to reimburse outstanding LC
Disbursements among the Revolver Lenders, second to be held in the LC Collateral
Account as collateral for the aggregate undrawn amount of all outstanding
Letters of Credit at such time. Any deposits made pursuant to clause (a) and
remaining after application in accordance with this clause (d) shall be applied
pursuant to clause (c) above.

        (e)   At any time no Default or Event of Default has occurred and is
continuing, the Borrower may request, upon five (5) Business Days' prior written
notice to the Administrative Agent the refund of cash collateral deposited in
the LC Collateral Account pursuant to clause (b) in an amount equal to the
lesser of (i) the amount of cash collateral deposited pursuant to clause (b) and
(ii) an amount equal to the excess of outstanding Revolver Commitments over the
Revolver Exposure of all Revolver Lenders at such time.

        SECTION 2.6.11    Existing Letters of Credit.    The Borrower hereby
(a) designates each Letter of Credit listed on Schedule 2.6.11 as a Letter of
Credit and (b) accepts, acknowledges and assumes all obligations with respect to
such Letters of Credit pursuant to the terms and conditions of this Agreement.


ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES


        SECTION 3.1    Repayments, Amortization and Prepayments.    

        (a)   The Borrower hereby unconditionally promises to pay to the
Administrative Agent $862,500 in the aggregate of principal amount of the Term
Loans for the account of each Term Loan Lender on each Quarterly Payment Date.
The Term Loans shall mature, and the Borrower hereby unconditionally promises to
pay in full the unpaid principal amount and all amounts outstanding and unpaid
in respect of the Term Loans to the Administrative Agent for the account of each
Term Lender, on the Term Loan Maturity Date.

        (b)   The Revolver Loans shall mature, and the Borrower hereby
unconditionally promises to pay in full the unpaid principal amount and all
amounts outstanding and unpaid in respect of the Revolver Loans to the
Administrative Agent for the account of each Revolver Lender, on the Revolver
Commitment Termination Date.

        SECTION 3.1.1    Optional Prepayments and Commitment Reductions.    At
any time, and from time to time, the Borrower may, on any Business Day, make a
voluntary prepayment or permanent commitment reduction, in whole or in part, of
the outstanding principal amount of the Term Loans or the Revolver Loans (in the
Borrower's discretion) or the Commitments thereunder; provided, however, that:

        (a)   any such prepayment or commitment reduction shall be applied pro
rata among the Lenders in accordance with the respective unpaid principal
amounts of the Term Loans or the Revolver Loans, as applicable, and Commitments
thereunder held by them; provided, that the Revolver Commitments shall not be
reduced to an amount that is less than the aggregate Revolver Exposure then in
effect;

44

--------------------------------------------------------------------------------





        (b)   any such prepayment or commitment reduction made shall be applied
pro rata among Loans and Commitments of the same type and Class and, if
applicable, having the same Interest Period;

        (c)   any such prepayment of any LIBO Rate Loan made on any day other
than the last day of the Interest Period for such Loan shall be subject to the
provisions of Section 4.5;

        (d)   any such prepayment of LIBO Rate Loans shall require at least two
(2) Business Days' prior written notice to the Administrative Agent and any such
prepayment of Base Rate Loans may be made on same day's written notice to the
Administrative Agent; and

        (e)   any such partial prepayment of Loans shall be in an aggregate
minimum amount of $10,000,000 and an integral multiple of $1,000,000 in excess
thereof.

        SECTION 3.1.2    Mandatory Prepayments.    

        (a)   At any time either (x) the Borrower is not Investment Grade or
(y) the Secured Leverage Ratio is greater than 2.75 to 1, the Borrower shall
offer to make a prepayment to the Term Loan Lenders in an amount equal to (each
of the following, a "Mandatory Prepayment Trigger Event"):

        (i)    the excess (if any) of one-third of the amount of any Restricted
Payment (other than the Special Restricted Payment and Reimbursement Restricted
Payments) over the amount of any Reimbursement Restricted Payments;

        (ii)   100% of the amount of Net Cash Proceeds from Indebtedness
incurred pursuant to Section 7.2.1(j) after the Original Effective Date in
excess of $100,000,000 in the aggregate;

        (iii)  50% of the amount of Net Cash Proceeds from Equity Issuances of
EMMH or MGE; and

        (iv)  100% of the amount of Net Cash Proceeds from Asset Sales.

        At the option of any Prepayment Lender electing to receive its portion
of the mandatory prepayments pursuant to Section 3.1.2(c), the Borrower shall
make a prepayment of the Term Loans on the relevant Mandatory Prepayment Date to
the Administrative Agent for the account of each Prepayment Lender in an amount
equal to the amount elected by each such Prepayment Lender pursuant to
Section 3.1.2(c) and in manner set forth in Section 3.1.2(e).

        (b)   If the Borrower shall receive any Net Cash Proceeds from any
Recovery Event, the Borrower shall make a prepayment of the Term Loans in an
amount equal to 100% of such Net Cash Proceeds as set forth in Section 3.1.2(e),
unless the Borrower delivers a Reinvestment Notice in respect of such Recovery
Event pursuant to Section 7.1.11, in which case, an amount equal to the
Reinvestment Prepayment Amount with respect to such Recovery Event shall be
applied on each Reinvestment Prepayment Date to the prepayment of the Term Loans
as set forth in Section 3.1.2(e).

        (c)   The Borrower will give not less than ten (10) Business Days' prior
notice of any Mandatory Prepayment Trigger Event to the Administrative Agent,
which notice shall be irrevocable, specify the date the prepayment in connection
with such Mandatory Prepayment Trigger Event will be made (the "Mandatory
Prepayment Date") (such date to be on or prior to the date three (3) Business
Days after the occurrence of such Mandatory Prepayment Trigger Event) and the
maximum principal amount of the prepayment available to be made in connection
therewith if all of the Term Loan Lenders elect such prepayment (such notice, an
"Optional Prepayment Notice"). Each Term Loan Lender electing not to receive the
mandatory prepayment offered in the Optional Prepayment Notice shall notify the
Administrative Agent five (5) days prior to the Mandatory Prepayment Date. Each
Term Loan Lender that does not notify the Administrative Agent five (5) days
prior to the Mandatory Prepayment Date will be deemed to have elected to receive
the prepayment specified in the Optional Prepayment Notice. The Administrative
Agent shall notify the Borrower three (3) days prior to the Mandatory Prepayment

45

--------------------------------------------------------------------------------




Date of each of the Term Loan Lenders that have elected (or deemed to have
elected) to receive prepayment of its portion of the amount specified in the
Optional Prepayment Notice based on each such Term Loan Lender's pro rata
portion of the Term Loans (such Lenders, the "Prepayment Lenders").

        (d)   At any time that the (i) maximum principal amount of the
prepayment available to be made in connection with a Mandatory Prepayment
Trigger Event as set forth in the Optional Prepayment Notice exceeds the
principal and interest due and payable on outstanding Term Loans or (ii) the
prepayment available under Section 3.1.2(b) exceeds the principal and interest
due and payable on outstanding Term Loans, the Borrower shall, to the extent of
such excess, first, repay any outstanding Revolver Loans as set forth in
Section 3.1.2(e) and second, apply the remainder of such excess (if any) to Cash
Collateralize any outstanding Letters of Credit.

        (e)   Prepayments of Loans under Section 3.1.2(a)—(d) shall be applied
pro rata among (i) the Prepayment Lenders, in the case of prepayment pursuant to
Section 3.1.2(a), (ii) all Term Loan Lenders, in the case of the portion of the
prepayment pursuant to Section 3.1.2(b) to be applied to the Term Loans and
(iii) the Revolver Lenders, in the case of prepayment pursuant to
Section 3.1.2(d), in each case, in accordance with the respective unpaid
principal amounts of the Loans held by such Lenders provided, that: (A) any such
prepayment made shall be applied first pro rata among Base Rate Loans and
(B) any such prepayment made shall be applied second pro rata among LIBO Rate
Loans and, if applicable, having the same Interest Period.

        (f)    The Borrower shall repay 100% of the principal amount of Revolver
Loans and LC Disbursements, in each case, on the Revolver Prepayment Date (or on
the next succeeding Business Day if the Revolver Prepayment Date is not a
Business Day) plus accrued and unpaid interest and any other amounts owing
hereunder to each Revolver Lender electing such repayment pursuant to this
Section 3.1.2(f). Each Revolver Lender electing repayment shall deliver its
written notice of its election to require the Borrower to repay its Revolver
Loans and LC Disbursements and to permanently reduce its Revolver Commitments
pursuant to this Section 3.1.2(f) no more than thirty (30) Business Days and no
fewer than ten (10) Business Days prior to the Revolver Prepayment Date. The
Revolver Commitments of each Revolver Lender electing a prepayment and
commitment reduction under this Section 3.1.2(f) shall be permanently reduced to
zero on the Revolver Prepayment Date.

        SECTION 3.1.3    Acceleration; Penalty.    

        (a)   The Borrower shall immediately upon any acceleration of any Loans
pursuant to Section 8.2 or Section 8.3, repay all Loans, unless, pursuant to
Section 8.3, only a portion of all Loans is so accelerated (in which event the
Borrower shall repay the portion of the Loans so accelerated).

        (b)   Each prepayment of Loans made pursuant to Section 3.1 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid, but shall be without premium or penalty, except as may be required by
Section 4.5. Prepayment of principal of any Term Loan pursuant to Section 3.1
shall cause a permanent reduction in such Term Loan prepaid.

        SECTION 3.2    Interest Provisions.    Interest on the outstanding
principal amount of Loans shall accrue and be payable in accordance with this
Section 3.2.

        SECTION 3.2.1    Rates.    

        (a)   Pursuant to an appropriately delivered Borrowing Request or
Continuation/ Conversion Notice, the Borrower may elect that the Loans or a
portion of the Loans pursuant to Section 2.3 accrue interest at a rate per
annum:

        (i)    on that portion maintained from time to time as a Base Rate Loan,
equal to the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin for Base Rate Loans from time to time in effect; and

46

--------------------------------------------------------------------------------



        (ii)   on that portion maintained as a LIBO Rate Loan, during each
Interest Period applicable thereto, equal to the sum of the LIBO Rate for such
Interest Period plus the Applicable Margin for LIBO Rate Loans from time to time
in effect.

        (b)   All LIBO Rate Loans shall bear interest from and including the
first day of the applicable Interest Period to (but not including) the last day
of such Interest Period at the interest rate determined as applicable to such
LIBO Rate Loan.

        SECTION 3.2.2    Default Rates.    Upon the occurrence and during the
continuance of any Event of Default, the Borrower shall pay, but only to the
extent permitted by law, in addition to the applicable Alternate Base Rate or
LIBO Rate plus the Applicable Margin on each such Loan, then payable on the
Loans, additional interest (after as well as before judgment) on the Loans at 2%
per annum until such Event of Default is cured.

        SECTION 3.2.3    Payment Dates.    Interest accrued on each Loan shall
be payable, without duplication:

        (a)   in the case of Term Loans, on the Term Loan Maturity Date and, in
the case of Revolver Loans, on the Revolver Commitment Termination Date;

        (b)   on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan and, in the case of Revolver Loans, upon the
termination of the Revolver Commitments, provided, that upon a payment or
prepayment in part, only the interest accrued on such portion shall be payable;

        (c)   with respect to Base Rate Loans, on each Quarterly Payment Date
occurring after the Closing Date;

        (d)   with respect to LIBO Rate Loans, the last day of each applicable
Interest Period (and, if such Interest Period shall exceed three months, on the
day three months after such Loan is made or continued); and

        (e)   on that portion of any Loans which is accelerated pursuant to
Section 8.2 or Section 8.3, immediately upon such acceleration.

        Interest accrued on Loans or other monetary Obligations arising under
any Loan Document after the date such amount is due and payable (whether on the
related maturity date, upon acceleration or otherwise) shall be payable upon
demand.

        SECTION 3.2.4    Interest Rate Determination.    The Administrative
Agent shall determine the interest rate applicable to Loans and shall give
prompt notice to the Borrower and the Lenders of such determination, and its
determination thereof shall be conclusive in the absence of manifest error.

        SECTION 3.3    Fees.    

        SECTION 3.3.1    Commitment Fee.    The Borrower agrees to pay to the
Administrative Agent for the ratable account of each Revolver Lender a
commitment fee which shall accrue on the average daily unused amount of the
Revolver Commitment of such Revolver Lender during the period from and including
the Closing Date to but excluding the earlier of the date such Revolver
Commitment terminates and the Revolver Commitment Termination Date at the rate
per annum for the Revolver Loans based on the Debt Rating for such day
determined as provided in the Pricing Grid. Accrued commitment fees shall be
payable on each Quarterly Payment Date and on the earlier of the date the
Revolver Commitments terminate and the Revolver Commitment Termination Date
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing commitment fees, the Revolver Commitment of
a

47

--------------------------------------------------------------------------------




Revolver Lender shall be deemed to be used to the extent of the outstanding
Revolver Loans and LC Exposure of such Revolver Lender.

        SECTION 3.3.2    Letter of Credit Fees.    The Borrower agrees to pay:

        (a)   to the Administrative Agent for the account of each Revolver
Lender a participation fee (a "Participation Fee") with respect to its
participations in Letters of Credit, which shall accrue at a rate per annum
based on the Borrower's Debt Rating for such day determined as provided in the
Pricing Grid on the average daily amount of such Revolver Lender's LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date on which such Revolver Lender's Revolver Commitment terminates and
the date on which such Revolver Lender ceases to have any LC Exposure; and

        (b)   to each Issuing Lender a fronting fee, which shall accrue at the
rate of 0.125% per annum (or such lesser amount as shall have been agreed from
time to time between the Borrower and an Issuing Lender) on the average daily
amount of the LC Exposure of each such Issuing Lender (excluding any portion
thereof attributable to unreimbursed LC Disbursements), during the period from
and including the Closing Date to but excluding the later of the date of
termination of the Revolver Commitments and the date on which there ceases to be
any LC Exposure as well as each such Issuing Lender's standard fees with respect
to the Issuance of any Letter of Credit or processing of drawings thereunder.

        Participation Fees and fronting fees accrued through and including each
Quarterly Payment Date shall be payable on such Quarterly Payment Date,
commencing on the first such date to occur after the Closing Date; provided that
all such fees with respect to LC Exposure shall be payable on the date on which
the Revolver Commitments terminate and any such fees accruing after the date on
which the Revolver Commitments terminate shall be payable on demand. Any other
fees payable to an Issuing Lender pursuant to this paragraph shall be payable
within ten (10) days after demand. All Participation Fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

        SECTION 3.3.3    Other Fees.    The Borrower agrees to pay to the
Administrative Agent, for (a) its own account, (b) the account of CNAI and
(c) the account of the Issuing Lenders, the respective fees as agreed to in the
Fee Letters.

        SECTION 3.3.4    Payment of Fees.    All fees payable hereunder shall be
paid on the dates due, in immediately available funds, to the Administrative
Agent (or to the Issuing Lenders, in the case of fees payable to it) for
distribution, in the case of facility fees and Participation Fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.


ARTICLE IV
CERTAIN LIBO RATE AND OTHER PROVISIONS


        SECTION 4.1    LIBO Rate Lending Unlawful.    If any Lender shall
reasonably determine (which determination shall, upon notice thereof to the
Borrower and the Administrative Agent, be conclusive and binding on the Borrower
absent manifest error) that the introduction of or any change in or in the
interpretation of any law, rule or regulation makes it unlawful, or any central
bank or other Governmental Authority or comparable agency asserts that it is
unlawful, for such Lender to make, continue or maintain any Loan as, or to
convert any Loan into, a LIBO Rate Loan, the obligations of such Lender to make,
continue, maintain or convert any such Loans shall, upon such determination,
forthwith be suspended until such Lender shall notify the Administrative Agent
that the circumstances causing such suspension no longer exist, and all LIBO
Rate Loans of such Lender shall automatically convert into Base Rate Loans at
the end of the then current Interest Periods with respect thereto or sooner, if
required by such law or assertion.

48

--------------------------------------------------------------------------------




        SECTION 4.2    Inability to Determine Rates.    If the Administrative
Agent shall have determined that by reason of circumstances affecting the
Administrative Agent's relevant market, adequate means do not exist for
ascertaining the interest rate applicable hereunder to LIBO Rate Loans, then,
upon notice from the Administrative Agent to the Borrower and the Lenders, the
obligations of all Lenders under Section 2.3 and Section 2.4 to make or continue
any Loans as, or to convert any Loans into, LIBO Rate Loans shall forthwith be
suspended until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.

        SECTION 4.3    Increased LIBO Rate Loan Costs.    If after the date
hereof, the adoption of any applicable law, rule or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
LIBOR Office) with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency shall increase the
cost to such Lender of, or result in any reduction in the amount of any sum
receivable by such Lender in respect of, making, continuing or maintaining (or
of its obligation to make, continue or maintain) any Loans as, or of converting
(or of its obligation to convert) any Loans into, LIBO Rate Loans, then the
Borrower agrees to pay to the Administrative Agent for the account of such
Lender the amount of any such increase or reduction. Such Lender shall promptly
notify the Administrative Agent and the Borrower in writing of the occurrence of
any such event, such notice to state, in reasonable detail, the reasons therefor
and the additional amount required to compensate fully such Lender for such
increased cost or reduced amount. Such additional amounts shall be payable by
the Borrower directly to such Lender within ten (10) Business Days of its
receipt of such notice, and such notice shall be binding on the Borrower absent
clear and convincing evidence to the contrary.

        SECTION 4.4    Obligation to Mitigate.    Each Lender agrees that as
promptly as practicable after it becomes aware of the occurrence of an event
that would entitle it to give notice pursuant to Section 4.1, 4.3 or 4.6 or to
receive additional amounts pursuant to Section 4.7, and in any event if so
requested by the Borrower, such Lender shall use reasonable efforts to make,
fund or maintain its affected Loans through another lending office if as a
result thereof the increased costs would be avoided or materially reduced or the
illegality would thereby cease to exist and if, in the reasonable opinion of
such Lender, the making, funding or maintaining of such Loans through such other
lending office would not in any material respect be disadvantageous to such
Lender, contrary to such Lender's normal banking practices or violate any
applicable law or regulation. No change by a Lender in its Domestic Office or
LIBOR Office made for such Lender's convenience shall result in any increased
cost to the Borrower. The Borrower shall not be obligated to compensate any
Lender for the amount of any additional amount pursuant to Section 4.1, 4.3 or
4.6 accruing prior to the date which is ninety (90) days before the date on
which such Lender first notifies the Borrower that it intends to claim such
compensation; it being understood that the calculation of the actual amounts may
not be possible within such period and that such Lender may provide such
calculation as soon as reasonably practicable thereafter without affecting or
limiting the Borrower's payment obligation thereunder. If any Lender demands
compensation pursuant to Section 4.1, 4.3 or 4.6 with respect to any LIBO Rate
Loan, the Borrower may, at any time upon at least one (1) Business Day's prior
notice to such Lender through the Administrative Agent, elect to convert such
Loan into a Base Rate Loan. Thereafter, unless and until such Lender notifies
the Borrower that the circumstances giving rise to such notice no longer apply,
all such LIBO Rate Loans by such Lender shall bear interest as Base Rate Loans,
notwithstanding any prior election by the Borrower to the contrary. If such
Lender notifies the Borrower that the circumstances giving rise to such notice
no longer apply, the Borrower may elect that the principal amount of each such
Loan again bear interest as LIBO Rate Loans in accordance with this Agreement,
on the first day of the next succeeding Interest Period applicable to the
related LIBO Rate Loans of other Lenders. Additionally, the Borrower may, at its
option, upon at least five (5) Business Days' prior notice to such Lender, elect
to prepay in full, without premium or penalty,

49

--------------------------------------------------------------------------------



such Lender's affected LIBO Rate Loans. If the Borrower elects to prepay any
Loans pursuant to this Section 4.4, the Borrower shall pay within ten
(10) Business Days after written demand any additional increased costs of such
Lender accruing for the period prior to such date of prepayment. If such
conversion or prepayment is made on a day other than the last day of the current
Interest Period for such affected LIBO Rate Loans, such Lender shall be entitled
to make a request for, and the Borrower shall pay, compensation under
Section 4.5.

        SECTION 4.5    Funding Losses.    In the event any Lender shall incur
any loss or expense (including any loss or expense incurred by reason of the
liquidation or redeployment of deposits or other funds acquired by such Lender
to make, continue or maintain any portion of the principal amount of any Loan
as, or to convert any portion of the principal amount of any Loan into, a LIBO
Rate Loan) as a result of:

        (a)   any conversion or repayment or prepayment of the principal amount
of any LIBO Rate Loans on a date other than the scheduled last day of the
Interest Period applicable thereto, whether pursuant to Section 3.1 or
otherwise; or

        (b)   any Loans not being continued as, or converted into, LIBO Rate
Loans in accordance with the Continuation/Conversion Notice therefor;

then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within ten (10) Business Days of its
receipt thereof, pay to the Administrative Agent for the account of such Lender
such amount as will (in the reasonable determination of such Lender) reimburse
such Lender for such loss or expense. Such written notice (which shall include
calculations in reasonable detail) shall be binding on the Borrower absent
manifest error.

        SECTION 4.6    Increased Capital Costs.    If after the date hereof any
change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any applicable law or regulation, directive,
guideline, decision or request (whether or not having the force of law) of any
court, central bank, regulator or other Governmental Authority affects the
amount of capital required to be maintained by any Lender or any Issuing Lender,
and such Lender or such Issuing Lender reasonably determines that the rate of
return on its capital as a consequence of its Loans or participating in issuing
or maintaining any Letters of Credit as the case may be, made by such Lender or
such Issuing Lender is reduced in a material amount to a level below that which
such Lender or such Issuing Lender could have achieved but for the occurrence of
any such circumstance, then, in any such case upon notice from time to time by
such Lender or such Issuing Lender to the Borrower, the Borrower shall pay
within ten (10) Business Days after such demand directly to such Lender or such
Issuing Lender additional amounts sufficient to compensate such Lender or such
Issuing Lender for such reduction in rate of return. A statement of such Lender
or such Issuing Lender as to any such additional amount or amounts (including
calculations thereof in reasonable detail) shall be binding on the Borrower
absent manifest error.

        SECTION 4.7    Taxes.    

        (a)   Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Issuing Lender or Lender as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

50

--------------------------------------------------------------------------------




        (b)   Payment of Other Taxes by the Borrower. In addition, the Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

        (c)   Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Issuing Lender and each Lender, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Issuing Lender or such Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, by an Issuing Lender or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Lender, shall be conclusive
absent manifest error.

        (d)   Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

        (e)   Foreign Lenders. Each Lender that is not a United States Person (a
"Non-U.S. Lender"), to the extent that it is legally able to do so, shall
deliver to the Borrower and the Administrative Agent two copies of U.S. Internal
Revenue Service Form W-8ECI, Form W-8BEN or Form W-8IMY (with supporting
documentation), or any subsequent versions thereof or successors thereto
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or a reduced rate of, U.S. federal withholding tax on all
payments of interest by the Borrower under the Loan Documents. Such forms shall
be delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement. In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).

        SECTION 4.8    Payments, Computations.    Unless otherwise expressly
provided, all payments by the Borrower pursuant to any Loan Document shall be
made by the Borrower to the Administrative Agent for the pro rata account of the
Lenders entitled to receive such payment. All such payments required to be made
to the Administrative Agent shall be made, without setoff, deduction or
counterclaim, not later than 12:00 Noon, New York City time, on the date due, in
immediately available funds, to such account as the Administrative Agent shall
specify from time to time by notice to the Borrower; provided that such payment
shall be deemed made timely if made by wire transfer and by such time as an
Authorized Representative has advised the Administrative Agent of the applicable
Federal Reserve System wire transfer confirmation number. Funds received after
that time shall be deemed to have been received by the Administrative Agent on
the next succeeding Business Day. The Administrative Agent shall promptly remit
in immediately available funds to each Lender its share, if any, of such
payments received by the Administrative Agent for the account of such Lender.
All interest and fees shall be computed on the basis of the actual number of
days (including the first day but excluding the last day) occurring during the
period for which such interest or fee is payable over a year comprised of
360 days (or, in the case of interest on a Base Rate Loan, 365 days or, if
appropriate, 366 days). Whenever any payment to be made shall otherwise be due
on a day which is not a Business Day, such payment shall (except as otherwise
required by clause (a) of the definition of the term "Interest Period" with
respect to LIBO Rate Loans) be made on the next succeeding Business Day and such
extension of time shall be included in computing interest and fees, if any, in
connection with such payment.

51

--------------------------------------------------------------------------------




        SECTION 4.9    Sharing of Payments.    If any Lender shall obtain any
payment or other recovery (whether voluntary, involuntary, by application of
setoff or otherwise) on account of any Loan or LC Disbursement (other than
pursuant to the terms of Sections 4.3, 4.4, 4.5, 4.6, 4.7 and 4.11) in excess of
its pro rata share of payments then or therewith obtained by all Lenders holding
Loans of such type, such Lender shall purchase from the other Lenders such
participations in Loans and LC Disbursements made by them as shall be necessary
to cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided, however, that if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
Lender, the purchase shall be rescinded and each Lender which has sold a
participation in any Loan or LC Disbursement to the purchasing Lender shall
repay to the purchasing Lender the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Lender's ratable share
(according to the proportion of (a) the amount of such selling Lender's required
repayment to the purchasing Lender to (b) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 4.9 may, to the fullest extent permitted by law,
exercise all its rights of payment (including pursuant to Section 4.10) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

        If under any applicable bankruptcy, insolvency or other similar law, any
Lender receives a secured claim in lieu of a setoff to which this Section 4.9
applies, such Lender shall, to the extent practicable, exercise its rights in
respect of such secured claim in a manner consistent with the rights of the
Lenders entitled under this Section 4.9 to share in the benefits of any recovery
on such secured claim.

        SECTION 4.10    Setoff.    Each of the Lenders and the Issuing Lenders
shall, upon the occurrence of any Event of Default described in clause (a) or
(b) of Section 8.1.6 and, upon the occurrence of any Default described in
clauses (c) and (d) of Section 8.1.6 or, with the consent of the Required
Lenders, upon the occurrence and continuance beyond the expiration of the
applicable grace period, if any, of any other Event of Default, have the right
to appropriate and apply to the payment of the Obligations owing to it (whether
or not then due) under the Loan Documents; provided, however, that any such
appropriation and application shall be subject to the provisions of Section 4.9.

        Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application.

        The rights of each Lender under this Section 4.10 are in addition to
other rights and remedies (including other rights of setoff under applicable law
or otherwise) which such Lender may have.

        SECTION 4.11    Replacement of Lender.    The Borrower shall be
permitted to replace (with one or more replacement Lenders) any Lender: (a) that
does not consent to a waiver, amendment or modification pursuant to Section 10.1
that requires a vote of holders of 100% of the Lenders (provided, that, such
replacement Lender consents to such waiver, amendment or modification) or
(b) which requests reimbursement for, or is otherwise entitled to, amounts owing
pursuant to Section 4.1, 4.3, 4.6 or 4.7; provided that (i) such replacement
does not conflict with any law, treaty, rule or regulation or determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to the Borrower or such Lender or to which the Borrower or such
Lender or any of their respective property is subject, (ii) no Default or Event
of Default shall have occurred and be continuing at the time of such replacement
(other than, in the case of a replacement predicated upon clause (a) above, the
Default or Event of Default that is the subject of the vote referred to in
clause (a) above), (iii) the replacement bank or institution shall purchase, at
par all Loans and other amounts owing to such replaced Lender prior to the date
of replacement, (iv) the Borrower shall be liable to such replaced Lender under
Section 4.5 if any LIBO Rate Loan owing to such replaced Lender shall be prepaid
(or

52

--------------------------------------------------------------------------------




purchased) other than on the last day of the Interest Period relating thereto,
(v) the replacement (A) Term Loan Lender, if not already a Term Loan Lender,
shall be reasonably satisfactory to the Administrative Agent and (B) Revolver
Lender shall be reasonably satisfactory to the Administrative Agent and the
Issuing Lenders, (vi) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.11.1 (provided that
the Borrower or replacement Lender shall be obligated to pay the registration
and processing fee), (vii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 4.1, 4.3, 4.6 or 4.7, as the case may be, (viii) any such
replacement shall not be deemed to be a waiver of any rights which the Borrower,
the Administrative Agent, any Issuing Lender or any other Lender shall have
against the replaced Lender, (ix) if such replacement bank or institution is not
already a Lender, the Borrower shall pay to the Administrative Agent an
administrative fee of $3,500 and (x) in the case of a replacement predicated
upon clause (a) above, for the related vote referred to in clause (a) above, no
more Lenders than Lenders holding 20% or more of the aggregate outstanding
principal amount of the Loans shall be replaced by the Borrower (provided that
the Borrower may replace a single Lender holding greater than 20% of the
aggregate outstanding principal amount of the Loans).


ARTICLE V
CONDITIONS TO LOANS


        SECTION 5.1    Conditions to Effectiveness.    This Agreement shall
become effective, as between all parties hereto, upon the satisfaction of each
of the conditions precedent set forth in this Section 5.1.

        SECTION 5.1.1    Delivery of Loan Documents.    The Administrative Agent
shall have received:

        (a)   this Agreement, duly executed and delivered by an Authorized
Representative of the Borrower, with a counterpart for each Lender party hereto
on the Closing Date;

        (b)   the Communications Agreement, duly executed and delivered by an
Authorized Representative of the Borrower;

53

--------------------------------------------------------------------------------





        (c)   a copy, certified by an Authorized Representative of the Borrower,
of each of the following documents, each such document shall have been duly
executed and delivered by each of the intended parties thereto:

        (i)    the Borrower Security Agreement;

        (ii)   each Pledge Agreement;

        (iii)  the EMMT Security Agreement;

        (iv)  the Collateral Trust Agreement; and

        (v)   the Mortgaged Facility Mortgages.

        SECTION 5.1.2    Officer's Certificates.    The Administrative Agent
shall have received:

        (a)   a certificate from an Authorized Representative of the Borrower
(i) certifying that all representations and warranties made by it in this
Agreement and the Borrower Security Agreement are true and correct in all
material respects on and as of the Closing Date (except with respect to
representations and warranties made as of a prior specific date), before and
after giving effect to the Borrowing on the date hereof and to the application
of the proceeds therefrom, (ii) certifying that no Default or Event of Default,
has occurred and is continuing, or would result from such Borrowing and
(iii) calculating the Secured Leverage Ratio and the Consolidated Interest
Coverage Ratio as of September 30, 2005 (after giving effect to such Borrowing
and the application of the proceeds thereof as if they had occurred on such
date) for the immediately preceding four full Fiscal Quarters; and

        (b)   a certificate of an Authorized Representative of (i) EMMT
certifying that all representations and warranties made by it in the EMMT
Security Agreement are true and correct in all material respects on and as of
the Closing Date (except with respect to representations and warranties made as
of a prior specific date), before and after giving effect to such Borrowing and
to the application of the proceeds therefrom and (ii) each Midwest Related Party
certifying that all representations and warranties made by it in the Pledge
Agreement to which it is a party are true and correct in all material respects
on and as of the Closing Date (except with respect to representations and
warranties made as of a prior specific date), before and after giving effect to
such Borrowing and to the application of the proceeds therefrom.

        SECTION 5.1.3    Resolutions.    The Administrative Agent shall have
received from the Borrower, EMMT and each of the Midwest Related Parties a
certificate dated the Closing Date of its Secretary, Assistant Secretary or
Authorized Representative as to:

        (a)   resolutions of its Board of Directors or managing members, as the
case may be, then in full force and effect authorizing the execution, delivery
and performance of each Loan Document to be executed by it on the Closing Date;

        (b)   the incumbency and signatures of those of its officers and
representatives authorized to act with respect to each Loan Document executed by
it on the Closing Date; and

        (c)   such Person's Organic Documents.

        The Administrative Agent and each Lender may conclusively rely upon such
certificate until it shall have received a further certificate of the Secretary,
Assistant Secretary or other Authorized Representative of such Person canceling
or amending such prior certificate.

        SECTION 5.1.4    Opinions of Counsel.    The Administrative Agent shall
have received opinions, dated the Closing Date and addressed to the
Administrative Agent and the Lenders, from counsel to the Borrower reasonably
acceptable to the Administrative Agent, substantially in the forms of
Exhibit F-1 through Exhibit F-6 hereto.

54

--------------------------------------------------------------------------------




        SECTION 5.1.5    Closing Fees, Expenses.    The Administrative Agent
shall have received (a) for the account of the Existing Lenders and the Issuing
Lender with respect to the Existing Credit Agreement, in each case, all accrued
fees through the Closing Date and all fees otherwise payable to the Existing
Lenders and such Issuing Lender pursuant to Section 3.3 of the Existing Credit
Agreement, (b) for the account of the Existing Lenders, all amounts payable to
the Existing Lenders through the Closing Date pursuant to Section 4.5 of the
Existing Credit Agreement (after giving effect to the termination of the
Interest Periods (as defined in the Existing Credit Agreement) applicable to the
Revolver B Loans under (and as defined in) the Existing Credit Agreement on the
Closing Date, and the Borrower hereby acknowledges such termination of such
Interest Periods), and (c) for its own account, or for the account of each
Lender and CNAI, as the case may be, all fees due and payable pursuant to
Sections 3.3 and 10.3, and all other costs and expenses for which invoices have
been presented.

        SECTION 5.1.6    Financial Statements.    The Administrative Agent shall
have received:

        (a)   an audited consolidated balance sheet of the Borrower and its
Subsidiaries at December 31, 2004; and

        (b)   an audited consolidated income statement of the Borrower and its
Subsidiaries for the year ended December 31, 2004.

        SECTION 5.1.7    Funds Flow Undertaking.    The Administrative Agent
shall have received (a) the Funds Flow Undertaking executed by an Authorized
Representative of the Borrower which shall demonstrate that the proceeds of the
Revolver Loans shall be applied in accordance with Section 7.1.10 and (b) any
other documents from the Borrower and its Affiliates necessary for the Borrower
to comply with Section 7.1.10.

        SECTION 5.1.8    Lien Search; Recordings and Filings.    

        (a)   The Administrative Agent shall have received results of a recent
search by a Person satisfactory to the Administrative Agent that there are no
UCC or Tax lien filings on any of the assets of any of the Borrower, its
Subsidiaries, EMMT or any Midwest Related Party party to a Security Document in
each relevant jurisdiction except for (i) Liens pursuant to the Loan Documents
and (ii) Permitted Liens.

        (b)   Arrangements reasonably satisfactory to the Administrative Agent
and the Collateral Trustee shall have been made for the execution,
reaffirmation, filing, registration or recordation of all financing statements
and all other documents required to be executed, reaffirmed, filed, registered
or recorded in order to create, in favor of the Collateral Trustee for the
benefit of the Priority Lien Secured Parties, a perfected, first priority lien
in each office in each jurisdiction in which such executions, reaffirmations,
filings, registrations and recordations are required to perfect the security
interests created by the Security Documents, and any other action required in
the judgment of the Administrative Agent or the Collateral Trustee to perfect
such security interests as such first priority liens.

        SECTION 5.1.9    Collateral Trust Agreement.    

        (a)   The Collateral Trustee shall have received a Collateral Trust
Joinder duly executed and delivered by the Administrative Agent;

        (b)   The Administrative Agent, each Secured Debt Representative (as
defined in the Collateral Trust Agreement) and the Collateral Trustee shall have
received an Officer's Certificate (as defined in the Collateral Trust Agreement)
stating that the Borrower intends to secure additional Secured Debt (as defined
in the Collateral Trust Agreement) consisting of all Obligations of the Borrower
under this Agreement which will be Priority Lien Debt (as defined in the
Collateral Trust Agreement) permitted by each applicable Secured Debt Document
(as defined in the Collateral Trust Agreement) to be secured on a pari passu
basis with all previously existing Priority Lien Debt (as so defined) and that
all other requirements set forth in the Collateral Trust Agreement as to the
confirmation, grant or

55

--------------------------------------------------------------------------------




perfection of the Collateral Trustee's Lien to secure such Indebtedness or
Obligations in respect thereof have been satisfied; and

        (c)   The Collateral Trustee shall have received written notice from the
Borrower specifying the name and address of the Administrative Agent for
purposes of Section 7.7 of the Collateral Trust Agreement.

        SECTION 5.1.10    Title Policies.    The Administrative Agent shall have
received date-down endorsements to the Title Policies redating the Title
Policies and all endorsements thereto as of the Closing Date.

        SECTION 5.1.11    [Reserved].    

        SECTION 5.1.12    Approvals.    

        (a)   (i) All Governmental Approvals required to have been obtained on
or prior to the Closing Date in connection with the transactions contemplated by
the Loan Documents and (ii) all material Governmental Approvals required to have
been obtained on or prior to the Closing Date in connection with the conduct of
the business of the Borrower (except, in each case, additional filings
contemplated by Section 5.1.8) shall have been obtained or made, be in full
force and effect and, be final and any period for the filing of notice of
rehearing or application for judicial review of the issuance of each such
Governmental Approval shall have expired without any such notice or application
having been given or made. No such Governmental Approval shall be the subject of
any pending or threatened judicial or administrative proceeding.

        (b)   All consents and approvals required to be obtained from Persons
other than Governmental Authorities in connection with the transactions
contemplated by the Loan Documents shall have been obtained and shall be in full
force and effect, other than such consents or approvals, the failure of which to
obtain, would not, individually or in the aggregate, cause a Material Adverse
Effect.

        SECTION 5.1.13    Ratings.    The Administrative Agent shall have
received ratings letters indicating the Borrower's Debt Ratings.

        SECTION 5.1.14    Energy Trading Risk Management.    The Administrative
Agent shall have received a copy of the Energy and Fuel Risk Management Policies
and the Energy Management Agreements.

        SECTION 5.1.15    Insurance.    The Administrative Agent shall have
received evidence that the Collateral Trustee is named as loss payee under the
insurance policies of the Borrower to be maintained pursuant to Section 7.1.5
(other than insurance policies maintained with respect to the Powerton Facility
and the Joliet Leased Facility to the extent required by the Powerton/Joliet
Lease Operative Documents).

        SECTION 5.2    Credit Extensions.    The obligation of each Lender and
each Issuing Lender to make any Credit Extension (including the initial Credit
Extension) shall be subject to the satisfaction of each of the conditions
precedent set forth in this Section 5.2.

        SECTION 5.2.1    Representations and Warranties; No Default.    Both
before and after giving effect to any Credit Extension (but, if any Default of
the nature referred to in Section 8.1.5 shall have occurred with respect to any
other Indebtedness, without giving effect to the application, directly or
indirectly, of the proceeds of such Credit Extension), the following statements
shall be true and correct:

        (a)   the representations and warranties set forth in Article VI shall
be true and correct in all material respects with the same effect as if then
made (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date);

56

--------------------------------------------------------------------------------



        (b)   except as otherwise disclosed in public filings of the Borrower
with the Securities and Exchange Commission prior to the Closing Date, no event
or condition has occurred since December 31, 2004 having a Material Adverse
Effect as of the date of such Credit Extension; and

        (c)   no Default or Event of Default has occurred and is continuing or
would result from such Credit Extension.

        SECTION 5.2.2    Borrowing or Letter of Credit Request.    The
Administrative Agent shall have received, in the case of Revolver Loans, a
Borrowing Request for such Borrowing or, in the case of a Letter of Credit, a
Letter of Credit Application for such Credit Extension. Each of the delivery of
a Borrowing Request or Letter of Credit Application and the acceptance by the
Borrower of the proceeds of a Credit Extension shall constitute a representation
and warranty by the Borrower that on the date of such Credit Extension (both
immediately before and after giving effect to such Credit Extension and the
application of the proceeds thereof) the statements made in Section 5.2.1 are
true and correct.

        SECTION 5.3    Satisfactory Legal Form.    All documents executed or
submitted pursuant hereto by or on behalf of the Borrower or its Subsidiaries
shall be satisfactory in form and substance to the Administrative Agent and its
counsel.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES


        In order to induce the Administrative Agent and each Lender to enter
into this Agreement and to make Loans hereunder, the Borrower represents and
warrants with respect to itself and its Subsidiaries unto the Administrative
Agent and each Lender as set forth in this Article VI.

        SECTION 6.1    Financial Information.    The most recent consolidated
balance sheet of the Borrower and the related consolidated statements of income
and cash flows of the Borrower, copies of which have been furnished to the
Administrative Agent pursuant to Section 7.1.1(a) have been prepared in
accordance with GAAP consistently applied, and present fairly in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries as at the dates thereof and the results of their operations for the
periods then ended.

        SECTION 6.2    Organization; Power.    Each of the Borrower and its
Subsidiaries (a) is a corporation, limited liability company or partnership
validly organized and existing and in good standing under the laws of the state
of its incorporation or formation, as the case may be, (b) is duly qualified to
do business and is in good standing as a corporation, limited liability company
or partnership in each jurisdiction where the nature of its business requires
such qualification and (c) has all requisite corporate, company or partnership
power and authority to enter into and perform its Obligations under this
Agreement and each other Loan Document to which it is a party and, in the case
of the Borrower, to conduct the business of owning, leasing and operating the
Facilities and the sale and marketing of wholesale electric power and other
products and services related thereto, except, with respect to clauses (b) and
(c) above, where the failure to be so qualified or be in good standing would
not, individually or in the aggregate, cause a Material Adverse Effect.

        SECTION 6.3    Due Authorization; Non-Contravention.    The execution of
each Loan Document executed as of Closing Date and the delivery and performance
by the Borrower and its Subsidiaries of each Loan Document to which it is a
party do not:

        (a)   contravene the Borrower's or its Subsidiaries' Organic Documents;

        (b)   contravene any Requirement of Law or Contractual Obligation,
binding on or affecting Borrower or any Subsidiary, except where such
contravention would not result in a Material Adverse Effect; or

57

--------------------------------------------------------------------------------






        (c)   result in, or require the creation or imposition of, any Lien
(other than Permitted Liens) on any of the properties of the Borrower or any of
its Subsidiaries.

        SECTION 6.4    Approvals.    

        (a)   As of the Closing Date, all Governmental Approvals required in
connection with the transactions contemplated by the Loan Documents and the
conduct of the business of each of the Borrower and its Subsidiaries have been
duly obtained or made and are in full force and effect other than (i) as may be
required under existing Requirements of Law to be obtained, given or renewed at
any time after the Closing Date or from time to time after the Closing Date in
connection with the transactions contemplated by the Loan Documents and
(ii) which are routine in nature and which cannot be obtained and such failure
to obtain would not result in a Material Adverse Effect, or are not normally
applied for, prior to the time they are required, and which the Borrower has no
reason to believe will not be timely obtained. All Governmental Approvals that
have been obtained pursuant to clause (a) of this Section 6.4 are final and any
period for the filing of notice of rehearing or application for judicial review
of the issuance of each such Governmental Approval has expired without any such
notice or application having been made. No such Governmental Approval is the
subject of any pending or threatened judicial or administrative proceeding.

        (b)   As of the Closing Date, all consents and approvals required to be
obtained from Persons other than Governmental Authorities in connection with the
transactions contemplated by the Loan Documents have been obtained and are in
full force and effect, other than such consents or approvals, the failure of
which to obtain, would not, individually or in the aggregate, cause a Material
Adverse Effect.

        SECTION 6.5    Accuracy of Information.    

        (a)   All material factual information furnished by the Borrower and its
Affiliates in writing prior to the Closing Date to the Administrative Agent or
any Lender for purposes of or in connection with this Agreement or any
transaction contemplated hereby (other than projections and other
"forward-looking" information) is true and materially accurate in every material
respect on the date as of which such information is dated or certified, and to
the knowledge of the Borrower as of the Closing Date such information is not
incomplete by omitting to state any material fact necessary in order to make
such information not materially misleading.

        (b)   All projections and other "forward-looking" information heretofore
or contemporaneously furnished by the Borrower and its Affiliates in writing to
the Administrative Agent or any Lender for the purposes of or in connection with
this Agreement or any transaction contemplated hereby were prepared in good
faith and are based on reasonable assumptions.

        SECTION 6.6    Validity.    Each Loan Document to which the Borrower or
any of its Subsidiaries is a party constitutes, or, upon the due execution and
delivery thereof by the Borrower or such Subsidiary, will constitute, the legal,
valid and binding obligation of the Borrower or such Subsidiary enforceable in
accordance with its terms except as may be limited by bankruptcy, insolvency or
other similar laws affecting the enforcement of creditors' rights generally and
general principles of equity.

        SECTION 6.7    Compliance with Law and Contractual Obligations.    Each
of the Borrower and its Subsidiaries is in compliance with all Requirements of
Law and Contractual Obligations applicable to it, except to the extent that the
failure to comply therewith would not have a Material Adverse Effect.

        SECTION 6.8    Regulations T, U and X.    Neither the Borrower nor its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock, and no proceeds of any Loans will be used
for a purpose which violates, or would be inconsistent with, F.R.S. Board
Regulation T, U or X. Terms for which meanings are provided in F.R.S. Board
Regulation T, U

58

--------------------------------------------------------------------------------




or X or any regulations substituted therefor, as from time to time in effect,
are used in this Section 6.8 with such meanings.

        SECTION 6.9    Litigation.    There is no pending or, to the knowledge
of the Borrower, threatened litigation, action, proceeding, investigation or
labor controversy against the Borrower or any of its Subsidiaries or any of
their properties, businesses, assets or revenues or affecting any Governmental
Approval required to be in full force and effect by Section 6.4, which, if
adversely determined (taking into account any insurance proceeds payable under a
policy where the insurer has accepted coverage without any reservations), would
have a Material Adverse Effect.

        SECTION 6.10    Ownership of Properties.    

        (a)   Each of Borrower and its Subsidiaries owns good and marketable
title to, or a valid leasehold in or other enforceable interest in, all
properties and assets, real and personal, tangible and intangible, of any nature
whatsoever (including patents, trademarks, trade names, service marks and
copyrights) purported to be owned, leased or held by it, free and clear of all
Liens, charges or claims (including infringement claims with respect to patents,
trademarks, copyrights and the like) except as permitted pursuant to
Section 7.2.2.

        (b)   As of the Closing Date, the Borrower owns and has good marketable
title to a 100% interest in the Mortgaged Facilities, free and clear of all
Liens other than Permitted Liens. The Borrower owns and (to the extent
applicable) has good and marketable title to the Collateral (other than the
Mortgaged Facilities and the after-acquired property contemplated by the
Security Documents) purported to be covered by the Security Documents to which
it is a party free and clear of all Liens other than Permitted Liens. The
Borrower is lawfully possessed of a valid and subsisting estate in and to any
and all easements (except for easements that, the absence of which, would not
have a material adverse effect on the operation of a Mortgaged Facility)
necessary for the ownership, leasing, occupation, construction, repair,
operation, maintenance, use and financing (collectively, "Operation") of the
Mortgaged Facilities free and clear of all Liens other than Permitted Liens, and
has obtained all licenses and permits required by applicable Requirements of Law
and all easements and access rights necessary (except for easements and access
rights that, the absence of which, would not have a material adverse effect on
the operation of a Mortgaged Facility) for the Operation of the Mortgaged
Facilities and enjoys peaceful and undisturbed possession of all of the
"Mortgaged Property" (as defined in the relevant Mortgaged Facility Mortgage)
(subject only to Permitted Liens) in each of the foregoing cases to the extent
that is necessary for the current state of Operation of the Mortgaged
Facilities.

        SECTION 6.11    Taxes.    Each of the Borrower and its Subsidiaries has
filed all Tax Returns and reports required by law to have been filed by it and
has paid all Taxes thereby shown to be owing, except any such Taxes which are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books.

        SECTION 6.12    Investment Company Act; Public Utility Holding Company
Act; Other Regulations.    

        (a)   Neither the Borrower nor its Subsidiaries is subject to any
regulation as an "investment company" under the Investment Company Act of 1940,
as amended.

        (b)   As of the Closing Date, the Borrower (i) is an "exempt wholesale
generator" under PUHCA, (ii) is not a "public utility company" required to
register under PUHCA, (iii) is not subject to regulation as an alternative
retail electric supplier under the laws of the State of Illinois, (iv) is
interconnected with the high voltage network and has access to transmission
services and ancillary services to sell wholesale electric power and (v) has the
authority to sell wholesale electric power at market-based rates.

        (c)   As of the Closing Date, neither the Borrower nor any Subsidiary of
the Borrower is subject to regulation as a "holding company", or a "subsidiary
company" or an "affiliate" of a "holding company"

59

--------------------------------------------------------------------------------




under PUHCA or is or will be subject to regulation as a "public utility" under
the laws of the State of Illinois.

        SECTION 6.13    Environmental Warranties.    Except as could not,
individually, or would not, in the aggregate, be reasonably expected to have a
Material Adverse Effect:

        (a)   (i) All facilities and property owned, leased or operated by each
of the Borrower and its Subsidiaries have been, and continue to be, owned,
leased or operated by the Borrower or such Subsidiary in compliance with all
applicable Environmental Laws and (ii) each of the Borrower and its Subsidiaries
is, and within the period of all applicable statutes of limitation has been, in
compliance with all applicable Environmental Laws.

        (b)   Except as otherwise disclosed in public filings of the Borrower
with the Securities and Exchange Commission prior to the Closing Date, there are
no pending or, to the knowledge of the Borrower, threatened (i) claims,
complaints, notices or requests for information received by the Borrower or any
of its Subsidiaries with respect to any alleged violation by the Borrower or any
of its Subsidiaries of any applicable Environmental Law, or (ii) complaints,
notices or inquiries to the Borrower or any of its Subsidiaries regarding
potential liability under any applicable Environmental Law.

        (c)   Each of the Borrower and its Subsidiaries has obtained and is in
compliance with all Governmental Approvals required, other than those that will
be obtained in due course promptly after the Closing Date, under any
Environmental Law necessary for the Borrower's or its Subsidiaries' business.

        (d)   No property now or previously owned, leased or operated by the
Borrower or any of its Subsidiaries is listed or, to the knowledge of the
Borrower, is proposed for listing on the National Priorities List pursuant to
any Environmental Law, on the CERCLIS or on any similar state or local list of
sites requiring investigation or clean-up.

        (e)   To the knowledge of the Borrower, no conditions exist at, on,
under or about any property now or previously owned or leased by the Borrower or
its Subsidiaries or at any other location (including any location to which
Hazardous Materials have been sent for re-use or for recycling or for treatment,
storage or disposal) which, with the passage of time, or the giving of notice or
both, would give rise to liability under any applicable Environmental Law.

        SECTION 6.14    The Obligations.    The Loans and all other Obligations
under the Loan Documents are senior secured Indebtedness of the Borrower and its
Subsidiaries ranking at least pari passu with all other senior secured
Indebtedness of the Borrower and its Subsidiaries.

        SECTION 6.15    Pension and Welfare Plans.    During the consecutive
twelve-month period prior to each date as of which the following representations
are made or deemed made, and prior to the date of any Borrowing hereunder, no
steps have been taken to terminate any Pension Plan; no contribution failure has
occurred with respect to any Pension Plan sufficient to give rise to a Lien
under Section 302(f) of ERISA or Section 412 of the Code; no condition exists or
event or transaction has occurred with respect to any Pension Plan which could
reasonably be expected to result in the incurrence by the Borrower or any of its
Subsidiaries or any member of the Controlled Group of any material liability
(other than liabilities incurred in the ordinary course of maintaining the
Pension Plan), fine or penalty and none of the following events or conditions,
either individually or in the aggregate, has resulted or is reasonably likely to
result in a material liability to the Borrower or any of its Subsidiaries or any
member of the Controlled Group: (i) a Reportable Event; (ii) a complete or
partial withdrawal from any Multiemployer Plan by the Borrower or any of its
Subsidiaries or any member of the Controlled Group; (iii) any liability of the
Borrower or any of its Subsidiaries or any member of the Controlled Group under
ERISA if the Borrower or any of its Subsidiaries or any member of the Controlled
Group were to withdraw completely from all Multiemployer Plans as of the annual

60

--------------------------------------------------------------------------------




valuation date most closely preceding the date on which this representation is
made or deemed made; or (iv) the Reorganization or Insolvency of any
Multiemployer Plan. None the Borrower or any of its Subsidiaries or any member
of the Controlled Group has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan which could reasonably be expected
to have a Material Adverse Effect, other than liability for continuation
coverage described in Part 6 of Title I of ERISA.

        SECTION 6.16    Solvency.    The Borrower, together with its respective
Subsidiaries, taken as a whole, will be Solvent as of the Closing Date after
giving effect to the Borrowing and to the application of the proceeds therefrom.

        SECTION 6.17    Subsidiaries.    On the Closing Date, the Borrower has
no Subsidiaries other than Midwest Finance.


ARTICLE VII
COVENANTS


        SECTION 7.1    Affirmative Covenants.    The Borrower agrees with the
Administrative Agent and each Lender that, until the Commitments have terminated
and all Loans and all other Obligations under the Loan Documents have been paid
and performed in full and all Letters of Credit shall have expired or terminated
and all LC Disbursements shall have been reimbursed, the Borrower shall, and
shall cause each of its Subsidiaries to, perform the obligations set forth in
this Section 7.1.

        SECTION 7.1.1    Financial Information, Reports, Notices.    The
Borrower shall furnish, or shall cause to be furnished, to the Administrative
Agent copies of the following financial statements, reports, notices and
information:

        (a)   as soon as available and in any event within sixty (60) days after
the end of each of the first three Fiscal Quarters of each Fiscal Year of the
Borrower, consolidated balance sheets of the Borrower (which will include
results for its Consolidated Subsidiaries) as of the end of such Fiscal Quarter
and consolidated statements of income and cash flows of the Borrower (which will
include results for its Consolidated Subsidiaries) for such Fiscal Quarter and
for the period commencing at the end of the previous Fiscal Year and ending with
the end of such Fiscal Quarter, certified by an Authorized Representative of the
Borrower with responsibility for financial matters;

61

--------------------------------------------------------------------------------





        (b)   as soon as available and in any event within 120 days after the
end of each Fiscal Year of the Borrower, commencing with the 2005 Fiscal Year, a
copy of the annual audit report for such Fiscal Year for the Borrower (which
will include results for its Consolidated Subsidiaries), including therein
consolidated balance sheets of the Borrower (which will include results for its
Consolidated Subsidiaries) as of the end of such Fiscal Year and consolidated
statements of income and cash flows of the Borrower (which will include results
for its Consolidated Subsidiaries) for such Fiscal Year, and accompanied by the
unqualified opinion of Pricewaterhouse Coopers LLP or other internationally
recognized independent auditors selected by the Borrower to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

        (c)   as soon as possible after the end of the first and third Fiscal
Quarters of each Fiscal Year, an officer's certificate stating the outstanding
principal amounts of each of the Powerton/Joliet Lease Intercompany Notes and a
statement of transactions reconciling such amounts to the last day of the
immediately preceding Fiscal Quarter;

        (d)   prior to the commencement of each Fiscal Year of the Borrower, an
operating budget for the Facilities for the ensuing Fiscal Year, based upon good
faith, reasonable assumptions, together with an "income statement variance
report" showing the actual experience for the current Fiscal Year (or portion
thereof) against the income statement projections for the current Fiscal Year
(or portion thereof);

        (e)   concurrently with the delivery of the financial statements
referred to in Section 7.1.1(b), and within sixty (60) days after each Quarterly
Payment Date, a certificate, executed by an Authorized Representative of the
Borrower with responsibility for financial matters, showing (i) the Consolidated
Interest Coverage Ratio for the 12-month period ended on the last day of the
immediately preceding Fiscal Quarter, (ii) the Secured Leverage Ratio as at the
last day of the immediately preceding Fiscal Quarter, (iii) Excess Cashflow for
the period beginning on the Original Effective Date and ending on the last day
of the immediately preceding Fiscal Quarter, (iv) Free Cashflow for the three
(3) month period ended on the last day of the immediately preceding Fiscal
Quarter and (v) all Special Capital Contributions made to the Borrower and all
Reimbursement Restricted Payments made by the Borrower, in each case, in
reasonable detail with appropriate calculations and computations;

        (f)    as soon as possible and in any event within five (5) Business
Days after any Authorized Representative of the Borrower obtains knowledge of
the occurrence of (i) each Default under this Agreement and (ii) any default
under any other material agreement to which the Borrower, any of its
Subsidiaries, EMMT or any Midwest Related Party is a party or any termination
thereof together with a statement of such Authorized Representative setting
forth details of such Default, default or termination and the action which the
Borrower, such Subsidiary, EMMT or such Midwest Related Party has taken and
proposes to take with respect thereto;

        (g)   as soon as possible and in any event within five (5) Business Days
after the commencement of, or the occurrence of any material adverse development
with respect to, any litigation, action, proceeding, or labor controversy of the
type described in Section 6.9, notice thereof and, upon request of the
Administrative Agent, copies of all documentation relating thereto (other than
documentation subject to the attorney-client privilege);

        (h)   promptly after the sending or filing thereof, copies of all
reports and registration statements which the Borrower files with the Securities
and Exchange Commission or any national securities exchange;

62

--------------------------------------------------------------------------------






        (i)    immediately upon becoming aware of the institution of any steps
by the Borrower, any of its Subsidiaries or any other Person to terminate any
Pension Plan (other than a standard termination under ERISA Section 4041(b)), or
the failure to make a required contribution to any Pension Plan if such failure
is sufficient to give rise to a Lien under Section 302(f) of ERISA or
Section 412 of the Code, or the taking of any action with respect to a Pension
Plan which could result in the requirement that the Borrower furnish a bond or
other security to the PBGC or such Pension Plan, or the occurrence of any event
with respect to any Pension Plan which could result in the incurrence by the
Borrower or any member of the Controlled Group of any material liability (other
than liabilities incurred in the ordinary course of maintaining the Pension
Plan), fine or penalty, or any increase in the contingent liability of the
Borrower with respect to any post-retirement Welfare Plan benefit the occurrence
or expected occurrence of any Reportable Event or the termination,
Reorganization or Insolvency of any Multiemployer Plan or the complete or
partial withdrawal by the Borrower or any member of the Controlled Group from a
Multiemployer Plan, notice thereof and copies of all documentation relating
thereto;

        (j)    within ten (10) Business Days after each anniversary of the
Original Effective Date, a certificate from the Borrower's insurers or insurance
agents setting forth, in reasonable detail, each of the Borrower's insurance
policies currently in place and confirming that such insurance policies satisfy
the requirements of Section 7.1.5(b);

        (k)   as soon as possible and in any event within five (5) Business Days
after any Authorized Representative of the Borrower obtains (i) knowledge of the
occurrence thereof, notice of any casualty, damage or loss to the Facilities,
whether or not insured, through fire, theft, other hazard or casualty, involving
a probable loss of $5,000,000 or more; or (ii) knowledge of (A) the occurrence,
notice of any cancellation, notice of threatened or potential cancellation or
(B) any material change in the terms, coverage or amounts of any policy of
insurance which would result in such policy deviating from Prudent Industry
Practice;

        (l)    as soon as possible and in any event within five (5) Business
Days after any Authorized Representative of the Borrower obtains knowledge of
the occurrence thereof, notice that any Governmental Authority may revoke, or
refuse to grant or renew, or materially modify, any material Governmental
Approval then required to be in full force and effect, as contemplated by
Section 6.4;

        (m)  within thirty (30) days of delivery to the Borrower, updates (to
the extent the Borrower, in its sole discretion, has determined to have such
updates prepared) to the Environmental Reports; and

        (n)   from time to time, with reasonable promptness, such other
information regarding the Borrower, its Subsidiaries, EMMT or any Midwest
Related Party (to the extent reasonably available to the Borrower and its
Subsidiaries) as the Administrative Agent or any Lender may reasonably request.

        SECTION 7.1.2    Continuation of Business and Maintenance of
Existence.    The Borrower shall continue to engage in the business of owning,
leasing and operating the Facilities and the sale and marketing of wholesale
electric power and other products and services related thereto. The Borrower
shall not, and shall cause its Subsidiaries to not, engage in any business other
than owning, leasing and operating electrical generating assets and selling and
marketing wholesale electric power and other products and services related
thereto. The Borrower shall, and shall cause each of its Subsidiaries to,
preserve, renew and keep in full force and effect its corporate, limited
liability company or partnership existence and take all reasonable action to
maintain all material rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.2.3.

63

--------------------------------------------------------------------------------



        Notwithstanding the preceding, nothing contained in this Section 7.1.2
shall prevent the Borrower from mothballing, decommissioning, or otherwise
removing from productive service or use (a) the Collins Facility or (b) any
Non-Core Facility (if the Borrower has determined that such Non-Core Facility is
economically or technologically obsolete or otherwise surplus to the Borrower's
needs or is no longer useful in its trade or business).

        SECTION 7.1.3    Compliance with Requirements of Law and Contractual
Obligations.    The Borrower shall, and shall cause its Subsidiaries to, comply
with all Requirements of Law (including all applicable zoning, use, subdivision
or similar law, rule or regulation) and Contractual Obligations, such compliance
to include the payment, before the same become delinquent, of all taxes,
assessments and governmental charges or levies, except to the extent
non-compliance would not have a Material Adverse Effect.

        SECTION 7.1.4    Maintenance of Facilities.    The Borrower shall
(a) maintain the Maintained Facilities in all material respects (i) in good
condition, repair and working order (ordinary wear and tear excepted), except
where the failure so to do would not have a Material Adverse Effect, (ii) in
accordance with Prudent Industry Practice and (iii) in accordance with the terms
of all insurance policies required to be maintained pursuant to Section 7.1.5,
and (b) make such repairs, renewals, replacements, betterments and improvements
to the Maintained Facilities as in the reasonable judgment of the Borrower are
necessary so that the Maintained Facilities may be operated in accordance with
their intended purpose.

        Notwithstanding the preceding, nothing contained in this Section 7.1.4
shall (a) prevent the Borrower from mothballing, decommissioning, or otherwise
removing from productive service or use or (b) require the Borrower to comply
with this Section 7.1.4 with respect to any Non-Core Facility (if the Borrower
has determined that such Non-Core Facility is economically or technologically
obsolete or otherwise surplus to the Borrower's needs or is no longer useful in
its trade or business).

        SECTION 7.1.5    Insurance.    

        (a)   The Borrower shall maintain or cause to be maintained with
financially sound and reputable insurance companies, insurance for such amounts
against such risks, loss, damage and liability as are customarily insured
against by other enterprises of like size and type as that of the Facilities,
subject to the availability of such coverage, including the deductible and tenor
for business interruption insurance referred to below, on commercially
reasonable terms, all on terms and conditions which are in accordance with
Prudent Industry Practice and shall include business interruption insurance with
a deductible not to exceed sixty (60) days and a tenor no shorter than one year;

        (b)   All such policies of casualty, third party liability and business
interruption insurance shall:

        (i)    provide that, with respect to third party liability insurance,
the Secured Parties shall be named as additional insureds;

        (ii)   name the Collateral Trustee as a loss payee (other than insurance
policies maintained with respect to the Powerton Facility and the Joliet Leased
Facility to the extent required by the Powerton/Joliet Lease Operative
Documents);

        (iii)  provide that (x) no cancellation or termination of such insurance
and (y) no reduction in the limits of liability of such insurance shall be
effective until thirty (30) days after written notice is given by the insurers
to the Administrative Agent and the Collateral Trustee of such cancellation,
termination, reduction or change;

        (iv)  waive all claims for insurance premiums or commissions or
additional premiums or assessments against the Secured Parties; and

64

--------------------------------------------------------------------------------






        (v)   waive any right of the insurers to setoff or counterclaim or to
make any other deductions, whether by way of attachment or otherwise, as against
the Secured Parties.

        Notwithstanding the preceding, with respect to the Collins Facility and
any Non-Core Facility that the Borrower has determined is economically or
technologically obsolete or otherwise surplus to the Borrower's needs or no
longer useful in its trade or business, the Borrower shall not be required to
maintain casualty or business interruption insurance for such facilities.

        SECTION 7.1.6    Books and Records.    The Borrower shall, and shall
cause its Subsidiaries to, keep books and records which accurately reflect all
of its business affairs and transactions and permit the Administrative Agent and
each Lender (at such Lender's expense) or any of their respective
representatives, at reasonable times and intervals upon reasonable prior notice,
to visit all of its offices and sites and, to discuss its financial matters with
its officers and independent public accountant. The Borrower shall, at any
reasonable time and from time to time upon reasonable prior notice, permit the
Administrative Agent and the Lenders or any of their respective agents or
representatives to examine and make copies of and abstracts from the records and
books of account of the Borrower and its Subsidiaries; provided that by virtue
of this Section 7.1.6 the Borrower shall not be deemed to have waived any right
to confidential treatment of the information obtained, subject to the provisions
of applicable law or court order.

        SECTION 7.1.7    Environmental Covenant.    The Borrower shall, and
shall cause its Subsidiaries to, and, with respect to clause (a) below, shall
take all reasonable efforts to ensure that all of its tenants, subtenants,
contractors, subcontractors and invitees shall:

        (a)   comply with all applicable Environmental Laws and obtain, comply
with and maintain all necessary Governmental Approvals required under any
applicable Environmental Law, in each case, except where such noncompliance or
failure, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect;

        (b)   promptly upon the Administrative Agent's request if there has been
an Event of Default which has not been fully and timely cured, permit an
environmental consultant whom the Administrative Agent in its discretion
designates to perform an environmental assessment (including, reviewing
documents; interviewing knowledgeable employees and representatives of the
Borrower or its Subsidiaries; and sampling and analyzing soil, air, surface
water, groundwater, and/or other media in or about property owned or leased by
the Borrower or its Subsidiaries, or on which operations of the Borrower or its
Subsidiaries otherwise take place). Such environmental assessment shall be in
form, scope and substance reasonably satisfactory to the Administrative Agent.
The Borrower shall, and shall cause its Subsidiaries to, cooperate fully in the
conduct of such environmental assessment upon written demand by the
Administrative Agent. The Administrative Agent shall perform, or cause its
agents and representatives to perform, the environmental assessment in such a
manner as to minimize to the extent practicable any disruption with the conduct
of operations of the involved property. Pursuant to this Section 7.1.7(b), the
Administrative Agent shall have the right, but shall not have any duty, to
request and/or obtain such environmental assessment; and

        (c)   provide copies of information to evidence compliance with this
Section 7.1.7 to the extent reasonably requested by the Administrative Agent
from time to time.

        SECTION 7.1.8    Further Assurances.    

        (a)   Upon written request of the Administrative Agent, the Borrower
shall, and shall cause its Subsidiaries to, promptly perform or cause to be
performed any and all acts and execute or cause to be executed any and all
documents (including, financing statements and continuation statements) for
filing under the provisions of the UCC or any other Requirement of Law which are
necessary or advisable to

65

--------------------------------------------------------------------------------




maintain in favor of the Collateral Trustee, for the benefit of the Secured
Parties, Liens on the Collateral that are duly perfected in accordance with all
applicable Requirements of Law.

        (b)   If the Borrower or any of its Subsidiaries shall at any time
acquire any material interest in all real and personal property not covered by
the Security Documents (to the extent that any such property is of a type that
has been expressly included in the Security Documents), the Borrower shall, and
shall cause its Subsidiaries to, promptly, upon such acquisition, execute,
deliver and record a supplement to the relevant Security Documents or other
documentation (including mortgages, security documents, financing statements,
opinions, title insurance, surveys and other documents), reasonably satisfactory
in form and substance to the Collateral Trustee, subjecting such interests to
the security interests created by such Security Documents and ensuring that the
security interest in such interest will be a valid and an effective interest on
terms comparable to the security interest of the Collateral Trustee in the
Collateral; provided, that this clause (b) shall not require, at any time, the
granting of a mortgage or other lien to the Collateral Trustee on the Collins
Facility.

        (c)   The Borrower shall (i) promptly deliver to the Collateral Trustee
a copy of any notice it receives in connection with the foreclosure of any
mortgage permitted to exist pursuant to Section 7.2.2, which foreclosure would
adversely effect the Borrower's right to use any portion of the Mortgaged
Facilities, and (ii) redeem the portion of the Mortgaged Facilities affected by
such foreclosure, prior to it being foreclosed; provided, that the Collateral
Trustee may redeem such portion to the extent the Lenders may deem necessary or
advisable.

        (d)   If the Borrower or any of its Subsidiaries acquires or creates
another Subsidiary after the Closing Date, that newly acquired or created
Subsidiary will become a guarantor of the Priority Lien Debt and the Parity Lien
Debt by executing and delivering to the Priority Debt Lien Representative and
the Collateral Trustee, a Subsidiary Guarantee within ten (10) days of the date
on which such Subsidiary was acquired or created.

        (e)   The Borrower shall make all commercially reasonable efforts to
provide for the inclusion of customary assignment provisions for the benefit of
the Secured Parties in any material contracts exceeding six (6) months in
duration entered into in connection with the Facilities (other than the Powerton
Facility and the Joliet Leased Facility).

        SECTION 7.1.9    Financial Covenants.    The Borrower shall maintain
(a) at the end of each of its Fiscal Quarters, the Consolidated Interest
Coverage Ratio for the immediately preceding four consecutive Fiscal Quarters of
the Borrower of at least 1.40 to 1.00 and (b) a Secured Leverage Ratio for the
12-month period ended on the last day of the immediately preceding Fiscal
Quarter no greater than 7.25 to 1.00.

        SECTION 7.1.10    Use of Proceeds.    The proceeds of the Closing Date
Borrowing of Revolver Loans will be deposited into the account specified in the
Funds Flow Undertaking on the Closing Date and will be used on the Closing Date
by the Borrower for the repayment in full of the Revolver B Loans under (and as
defined in) the Existing Credit Agreement, and thereafter will be used by the
Borrower for general corporate and working capital purposes. The Term Loans
under (and as defined in) the Existing Credit Agreement, as assigned pursuant to
Section 10.11.1(f), will be maintained as Term Loans.

        SECTION 7.1.11    Recovery Events.    Not more than thirty (30) days
after the occurrence of any Recovery Event, the Borrower shall give written
notice thereof to the Administrative Agent and the Collateral Trustee and follow
the procedures indicated below as applicable:

        (a)   if the settlement or payment related to such Recovery Event is
under $100,000,000, the Borrower shall apply the Net Cash Proceeds of such
Recovery Event to the payment of the cost of restoration or replacement of the
asset or assets in respect of which such Recovery Event occurred within
12 months from the date of receipt of such proceeds, provided that the
Administrative

66

--------------------------------------------------------------------------------



Agent and the Collateral Trustee receive from the Borrower, within forty-five
(45) days of the Recovery Event, a written notice (a "Reinvestment Notice")
executed by an Authorized Representative of the Borrower (i) setting forth in
reasonable detail the nature of such restoration or replacement and the
estimated cost and time to complete such restoration or replacement and
(ii) stating that (A) no Default or Event of Default has occurred and is
continuing, (B) such restoration or replacement is technologically and
economically feasible, (C) the Net Cash Proceeds of such Recovery Event,
together with other resources available to the Borrower, are sufficient to pay
the estimated cost of completing such restoration or replacement and (D) the
Borrower has sufficient resources (through business interruption insurance or
otherwise) to pay all Cash Disbursements and other fixed charges projected to
become due and payable prior to the completion of such restoration or
replacement; or

        (b)   if the settlement or payment related to such Recovery Event is
$100,000,000 or more, then no later than six months following such occurrence,
the Borrower shall either:

        (i)    make a prepayment of all Net Cash Proceeds of such Recovery Event
pursuant to Section 3.1.2(b); or

        (ii)   deliver to the Administrative Agent and the Collateral Trustee:
(A) a Reinvestment Notice confirming the Borrower's decision to apply the Net
Cash Proceeds of such Recovery Event to the payment of the cost of restoration
or replacement of the asset or assets in respect of which such Recovery Event
occurred; and (B) a report of an independent engineer, such engineer and such
report to be satisfactory to the Administrative Agent, confirming the
information set forth in Section 7.1.11(a)(i) and (ii)(B) above.

        SECTION 7.1.12    Separateness.    The Borrower will:

        (a)   act solely in its name and through its duly authorized officers or
agents in the conduct of its business;

        (b)   conduct its business solely in its own name, in a manner not
misleading to other persons as to its identity (without limiting the generality
of the foregoing, all oral and written communications (if any), including
letters, invoices, purchase orders, contracts, statements, and applications are
made and shall continue to be made solely in the name of the Borrower, if
related to the Borrower);

        (c)   provide for the payment of its own operating expenses and
liabilities from its own funds; and

        (d)   obtain proper authorization from its directors or member(s), as
required by its Organic Documents for all company actions of the Borrower.

        SECTION 7.2    Negative Covenants.    The Borrower agrees with the
Administrative Agent and each Lender that, until the Commitments have terminated
and all Loans and all other Obligations under the Loan Documents have been paid
and performed in full, the Borrower will, and will cause its Subsidiaries to,
perform the obligations set forth in this Section 7.2.

        SECTION 7.2.1    Restrictions on Indebtedness.    The Borrower shall
not, and shall not permit any of its Subsidiaries to, create, incur, assume or
suffer to exist any Indebtedness in addition to Indebtedness under this
Agreement and the other Loan Documents, other than:

        (a)   Indebtedness of the Borrower and its Subsidiaries of any kind
whatsoever existing on the Original Effective Date (including the Midwest
Finance Note Guarantee);

        (b)   Priority Lien Debt and Parity Lien Debt;

67

--------------------------------------------------------------------------------






        (c)   (i) Capitalized Lease Liabilities and Operating Lease Liabilities
outstanding on December 31, 2004 and set forth on Schedule 7.2.1(c) and
(ii) Capitalized Lease Liabilities and Operating Lease Liabilities entered into
in the ordinary course of business not to exceed at any time an aggregate
notional principal amount of $100,000,000, including in the case of each of
clause (i) and clause (ii) above, Capitalized Lease Liabilities and Operating
Lease Liabilities entered into in the ordinary course of business to replace or
refinance Capitalized Lease Liabilities or Operating Lease Liabilities permitted
pursuant to this Section 7.2.1(c);

        (d)   Indebtedness of the Borrower under Interest Rate Hedging
Transactions;

        (e)   Subject to Section 7.2.8, Indebtedness of the Borrower incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets in accordance with and subject to Schedule 7.2.1(e)hereto;

        (f)    Indebtedness consisting of (i) reimbursement obligations of the
Borrower with respect to letters of credit, surety bonds and performance bonds
used by the Borrower in the ordinary course of business in an aggregate amount
not to exceed $40,000,000 at any time and (ii) workers' compensation claims,
self-insurance obligations and bankers' acceptances;

        (g)   unsecured Indebtedness in respect of obligations of the Borrower
or any of its Subsidiaries to pay the deferred purchase price of goods and
services or progress payments in connection with such goods and services;
provided, that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms (which require that all such
payments be made within sixty (60) days of the incurrence of the related
Indebtedness) in the ordinary course of business and not in connection with the
borrowing of money;

        (h)   Indebtedness in the form of subordinated, unsecured intercompany
loans between the Borrower and its Subsidiaries;

        (i)    Indebtedness in the form of Guarantees made by and reimbursement
obligations with respect to stand-by letters of credit issued for the account of
the Borrower (including, in each case, Permitted Marketing Support) in the
ordinary course of business related to the Facilities in connection with
Permitted Trading Activities conducted by or for the benefit of the Borrower,
whether directly with unaffiliated third parties or with EMMT;

        (j)    Subject to Section 3.1.2, other Indebtedness of the Borrower;
provided, that no Default or Event of Default has occurred or would occur after
giving effect to the incurrence or issuance of such Indebtedness;

        (k)   Indebtedness incurred to finance Necessary Capital Expenditures;

        (l)    Environmental CapEx Debt; provided, that, prior to the incurrence
of any Environmental CapEx Debt, the Borrower shall deliver to the
Administrative Agent an Officer's Certificate designating such Indebtedness as
Environmental CapEx Debt; and

        (m)  the incurrence by the Borrower or any of its Subsidiaries of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn against insufficient
funds, so long as such Indebtedness is covered within five (5) Business Days.

        SECTION 7.2.2    Liens.    The Borrower shall not, and shall not permit
its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any
of its property, revenues or assets, whether now owned or hereafter acquired,
except:

        (a)   any Lien existing on the property of the Borrower or its
Subsidiaries on the Original Effective Date (including (i) the Joliet Shared
Facilities Agreements and (ii) any easements, rights of way, reservations,
restrictions, covenants, party-wall agreements, agreements for joint or

68

--------------------------------------------------------------------------------



common use, landlord's rights of distraint and other similar imperfections in
title on real estate set forth as an exception in the Title Policies; provided,
that such easements and imperfections are not incurred in connection with any
Indebtedness); provided, that such Liens do not materially (individually or in
the aggregate) (i) interfere with the use of the property and assets of the
Borrower or (ii) affect the operation or value of the Mortgaged Facilities or
the interest of the Secured Parties in the Collateral;

        (b)   Liens for Taxes, assessments or other governmental charges or
levies not yet delinquent or thereafter payable without penalty or which are
being contested in good faith by appropriate proceedings promptly instituted and
diligently prosecuted and for which adequate reserves in accordance with GAAP
shall have been set aside on its books;

        (c)   Liens of carriers, warehousemen, mechanics, materialmen and
landlords incurred in the ordinary course of business for sums not overdue or
which are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books;

        (d)   Liens incurred in the ordinary course of business in connection
with workmen's compensation, unemployment insurance or other forms of
governmental insurance or benefits;

        (e)   Liens granted as security for the performance of bids, tenders,
statutory obligations, operating leases and contracts (other than for borrowed
money) entered into in the ordinary course of business or to secure obligations
on surety or appeal bonds;

        (f)    judgment Liens in existence less than thirty (30) days after the
entry thereof so long as no enforcement, levy, collection or foreclosure
proceeding has commenced or with respect to which execution has been stayed or
the payment of which is covered in full (subject to a customary deductible) by
insurance maintained with responsible insurance companies;

        (g)   extensions or renewals of any Lien otherwise permitted to be
incurred under this Section 7.2.2 securing Indebtedness (including Permitted
Refinancing Indebtedness) in an amount not exceeding the principal amount of,
and accrued interest on, the Indebtedness secured by such Lien as so extended or
renewed at the time of such extension or renewal; provided that such Lien shall
apply only to the same property theretofore previously securing such
Indebtedness;

        (h)   Liens to secure Environmental CapEx Debt that encumber only the
assets purchased, installed or otherwise acquired with the proceeds of such
Environmental CapEx Debt;

        (i)    purchase money Liens securing Indebtedness permitted by
Section 7.2.1(e); providedthat such Liens do not encumber any assets other than
those acquired or constructed with the proceeds of such Indebtedness;

        (j)    Liens on cash collateral securing investments and Guarantee
obligations permitted by Section 7.2.1(e) or (i);

69

--------------------------------------------------------------------------------





        (k)   Liens created pursuant to the Powerton/Joliet Lease Operative
Documents;

        (l)    easements, rights of way, reservations, restrictions, covenants,
party-wall agreements, agreements for joint or common use, landlord's rights of
distraint and other similar imperfections in title on real estate; provided that
such easements and imperfections are not incurred in connection with any
Indebtedness, do not materially (individually or in the aggregate) (i) interfere
with the use of the property and assets of the Borrower or (ii) affect the
operation or value of the Mortgaged Facilities or the interest of the Secured
Parties in the Collateral;

        (m)  Liens for the benefit of the holders of Priority Lien Debt in
accordance with the Collateral Trust Agreement securing Priority Lien Debt;

        (n)   Liens for the benefit of the holders of Parity Lien Debt in
accordance with the Collateral Trust Agreement securing Parity Lien Debt; and

        (o)   Liens on cash and short-term investments (i) deposited by the
Borrower or any of its Subsidiaries in margin accounts with or on behalf of
futures contract brokers or paid over to other counterparties or (ii) pledged or
deposited as collateral to a contract counterparty or issuer of surety bonds by
the Borrower or any of its Subsidiaries, in the case of clause (i) or (ii), to
secure obligations with respect to Permitted Trading Activities.

        SECTION 7.2.3    Consolidation, Merger.    The Borrower shall not
directly or indirectly, (a) consolidate or merge with or into another Person
(whether or not the Borrower is the surviving entity), (b) sell, assign,
transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Borrower or its Subsidiaries taken as a whole, in
one or more related transactions, to another Person or (c) lease all or
substantially all of its properties or assets, in one or more related
transactions, to any other Person; provided, that the Borrower may (i) merge
with an Affiliate solely for purposes of reconstituting the Borrower in another
jurisdiction or (ii) reorganize as either (x) a corporation organized or
existing under the laws of the United States, any state thereof or the District
of Columbia or (ii) a partnership or limited liability company organized or
existing under the laws of the United States, any state thereof or the District
of Columbia that has at least one Subsidiary that is a corporation organized or
existing under the laws of the United States, any state thereof or the District
of Columbia.

        Notwithstanding anything in this Section 7.2.3 to the contrary, the
Borrower shall be permitted to reorganize as a corporation, so long as such
reorganization is not adverse to the Lenders (it being recognized that such
reorganization shall not be deemed adverse to the Lenders solely because (i) of
the accrual of deferred tax liabilities resulting from such entity or (ii) the
successor surviving corporation (x) is subject to income tax as a corporate
entity or (y) is considered to be an "includable corporation" of an affiliated
group of corporations within the meaning of the Code or any similar state or
local law).

        SECTION 7.2.4    Asset Sales.    The Borrower shall not, and shall not
permit its Subsidiaries to, sell, transfer, lease, contribute or otherwise
convey, or grant options, warrants or other rights with respect to, any part of
its assets (including accounts receivable and capital stock of or other
ownership interests in Subsidiaries) to any Person (each such event, an "Asset
Sale"), unless:

        (a)   such Asset Sale is to an unaffiliated third party on an
arm's-length basis;

        (b)   at least 75% of the consideration to be received is paid in cash
or Cash Equivalent Investments and such remaining 25% is not a debt instrument
of the Borrower or any of its Affiliates (provided that for purposes of this
provision, (i) any amounts deposited into an escrow or other type of holdback
account and any consideration in the form of readily marketable securities shall
be deemed to be cash, (ii) customary purchase price adjustments may be settled
on a

70

--------------------------------------------------------------------------------






non-cash basis and (iii) the assumption of Indebtedness relating to the asset
being disposed shall be disregarded for the purposes of this provision); and

        (c)   the Net Cash Proceeds of any such Asset Sale received by the
Borrower are applied in accordance with Section 3.1.2.

        Notwithstanding the preceding, the following items shall not be deemed
to be Asset Sales:

        (i)    a disposition resulting from the exercise by a Governmental
Authority of its claimed or actual power of eminent domain, in each case without
compensation;

        (ii)   the sale or other disposition of cash or Cash Equivalent
Investments;

        (iii)  any single transaction or series of related transactions that
involves assets having a fair market value of less than $15,000,000; provided,
that, the aggregate value of all such transactions since the Original Effective
Date shall not exceed $50,000,000; and

        (iv)  any sale or transfer of fuel or other related assets, including
assets related to trading activities.

        SECTION 7.2.5    Investments.    The Borrower shall not, and shall not
permits its Subsidiaries to, create or acquire, make, incur, assume or suffer to
exist any Investment in any other Person, except:

        (a)   Investments existing on the Original Effective Date;

        (b)   cash, Cash Equivalent Investments or Permitted Investments under,
and as defined in, the Borrower Security Agreement (in each case, held in Bank
Accounts or securities accounts in which the Borrower shall have granted a
security interest as Collateral and which security interest shall constitute a
first priority perfected security interest);

        (c)   Investments evidenced by the Powerton/Joliet Lease Intercompany
Notes;

        (d)   Investments in new Subsidiaries acquired or created in accordance
with Section 7.1.8;

        (e)   any Permitted Tax Payments; and

        (f)    Investments in connection with the provision of Permitted
Marketing Support.

        SECTION 7.2.6    Transactions with Affiliates.    

        (a)   The Borrower shall not, and shall not permit its Subsidiaries to,
enter into or suffer or permit to exist, any Transaction with an Affiliate
unless such arrangement or contract is fair and reasonable to the Borrower or
such Subsidiary and is an arrangement or contract of the kind which would be
entered into by a prudent Person in the position of the Borrower or such
Subsidiary with a Person which is not one of its Affiliates.

        (b)   The Borrower shall not, and shall not permit any of its Affiliates
to terminate or amend, supplement, otherwise modify or waive any term of the
Energy Management Agreements in (i) any manner materially adverse with respect
to their payment terms or (ii) otherwise in a manner which would result or could
reasonably be expected to result in a Material Adverse Effect without the
written consent of the Required Lenders which consent shall not be unreasonably
withheld or delayed.

        Notwithstanding the preceding, (I) the Powerton/Joliet Lease Transaction
and the transactions contemplated by the Powerton/Joliet Lease Operative
Documents, (II) Permitted Trading Activities conducted by or for the benefit of
the Borrower, whether directly with unaffiliated third parties or with EMMT, and
the provision of Permitted Marketing Support and (III) any Permitted Tax Payment
(or agreement pursuant to which a Permitted Tax Payment is made or required to
be made) shall be deemed not to be a Transaction with an Affiliate for the
purposes of this Section 7.2.6.

71

--------------------------------------------------------------------------------




        SECTION 7.2.7    Restricted Payments.    The Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly (all such
payments and other actions set forth in clauses (a) through (e)below,
collectively, "Restricted Payments"):

        (a)   declare or pay any dividend or make any other payment or
distribution on account of the Borrower's Equity Interests (including any
payment in connection with any merger or consolidation involving the Borrower)
or to the direct or indirect holders of the Borrower's Equity Interests in their
capacity as such (other than dividends or distributions payable in Equity
Interests of the Borrower or dividends or distributions payable to the
Borrower);

        (b)   purchase, redeem or otherwise acquire or retire for value
(including in connection with any merger or consolidation involving the
Borrower) any Equity Interests of the Borrower;

        (c)   make any payment on or with respect to, or make any transfer to or
for the benefit of, or purchase, redeem, defease or otherwise acquire or retire
for value any Affiliated Indebtedness of the Borrower or any of its Subsidiaries
(excluding any intercompany Indebtedness between or among the Borrower and any
of its Subsidiaries);

        (d)   make any payment on or with respect to, or make any transfer to or
for the benefit of, or purchase, redeem, defease or otherwise acquire or retire
for value any Subordinated Indebtedness, except a payment of interest or
principal at the stated maturity thereof; or

        (e)   make any Investments not otherwise permitted pursuant to
Section 7.2.5;

provided that, the Borrower and its Subsidiaries may make (i) at any time after
April 18, 2005, the Special Restricted Payment to the extent that such payment
is permitted under the terms of the MWG Indenture and (ii) Restricted Payments
on, or within thirty (30) days after, any Quarterly Payment Date in an amount
equal to (after giving effect to all Restricted Payments made since the Original
Effective Date but excluding the Special Restricted Payment) (A) (1) up to 75%
of Excess Cashflow generated since the Original Effective Date to the most
recently ended Fiscal Quarter; plus (2) to the extent of Excess Cashflow
generated since the Original Effective Date and available for such payments,
Reimbursement Restricted Payments and (B) at any time the Borrower is Investment
Grade, 100% of Excess Cashflow generated after the date the Borrower becomes
Investment Grade to the most recently ended Fiscal Quarter; provided, further,
that no Default or Event of Default has occurred and is continuing or would
occur as a after giving effect to such Restricted Payment (other than any
Default or Event of Default that is cured as a result of such Restricted
Payment).

        Notwithstanding anything in this Section 7.2.7 to the contrary, the
Borrower may repurchase, redeem, defease or otherwise acquire or retire for
value Subordinated Indebtedness of the Borrower or any of its Subsidiaries with
the Net Cash Proceeds from a substantially concurrent incurrence of Permitted
Refinancing Indebtedness; provided, that, no Default or Event of Default has
occurred and is continuing or would occur as a result of, or after giving effect
to, the foregoing.

        SECTION 7.2.8    Capital Expenditures.    The Borrower shall not, and
shall not permit any Subsidiary to, make any capital expenditures, except
Environmental Capital Expenditures or Necessary Capital Expenditures.

        SECTION 7.2.9    Restrictive Agreements.    The Borrower shall not, and
shall not permit any Subsidiary to, enter into any agreement (excluding any Loan
Document and any agreement governing any Indebtedness permitted by clause (e) of
Section 7.2.1 as to the assets financed with the proceeds of such Indebtedness):

        (a)   expressly restricting the ability of the Borrower or such
Subsidiary to amend or otherwise modify any Loan Document;

72

--------------------------------------------------------------------------------



        (b)   restricting the ability of any Affiliate of the Borrower to make
any payments, directly or indirectly, to the Borrower by way of dividends or
make distributions on its capital stock or member or other ownership interests
or to pay any Indebtedness owed to the Borrower; or

        (c)   restricting the ability of the Borrower or such Subsidiary to make
loans or advances to the Borrower or any other Subsidiary.

        SECTION 7.2.10    Limitation on Lines of Business.    The Borrower shall
not, and shall not permit any Subsidiary to, change its legal form or Organic
Documents except as permitted by Section 7.2.3, change its Fiscal Year or engage
in any business other than the construction, ownership, maintenance and
operation of the Facilities, the sale of wholesale electric power therefrom and
related products and services and such other business as may be reasonably
incidental thereto.

        SECTION 7.2.11    Limitation on Electricity Market Risk Exposure.    The
Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly, engage in transactions for (or incur Indebtedness under
Section 7.2.1(i)in connection with) any speculative purpose, including
speculative transactions relating to (a) fuel procurement or sales,
(b) purchases, sales or exchanges related to capacity and energy from the
Facilities or financial instruments related thereto or (c) purchases, sales or
exchanges of energy or emissions credits.

        SECTION 7.2.12    Energy and Fuel Risk Management Policies.    The
Borrower shall not, and shall not permit any of its Affiliates to, amend,
supplement or otherwise modify the Energy and Fuel Risk Management Policies in a
manner which would result or could reasonably be expected to result in a
Material Adverse Effect without the written consent of the Required Lenders,
which consent shall not be unreasonably withheld or delayed.

        SECTION 7.2.13    Amendment, Modification or Waiver of Certain
Documents.    The Borrower shall not agree or consent to any termination,
amendment, modification or waiver of (a) Section 18.19 of each of the
Powerton/Joliet Lease Participation Agreements, (b) the definition of "Free
Cashflow" set forth in the Powerton/Joliet Lease Operative Documents, (c) the
Powerton/Joliet Lease Intercompany Notes or (d) or any other provision of the
Powerton/Joliet Lease Operative Documents that increases or is reasonably likely
to increase the liability, or the obligations, of the Borrower (or decreases or
is reasonably likely to decrease the liability, or the obligations, of EME) with
respect to the Powerton/Joliet Lease Operative Documents in any material
respect.


ARTICLE VIII
EVENTS OF DEFAULT


        SECTION 8.1    Listing of Events of Default.    Each of the following
events or occurrences described in this Section 8.1 shall constitute an "Event
of Default".

        SECTION 8.1.1    Non-Payment of Obligations.    The Borrower shall
default in (a) the payment or mandatory prepayment of any principal of any Loan
or any reimbursement obligation in respect of any LC Exposure or the Borrower
shall fail to Cash Collateralize its LC Exposure when due or (b) the payment of
interest on any Loan or LC Exposure, any fees pursuant to Section 3.3 or any
other Obligations under the Loan Documents, within five (5) Business Days after
any such interest or other amount becomes due in accordance with the terms
thereof or hereof.

        SECTION 8.1.2    Breach of Warranty.    Any representation or warranty
of the Borrower, any of its Subsidiaries, EMMT or any Midwest Related Party made
or deemed to be restated or remade in any Loan Document to which it is a party
or any other writing or certificate furnished by or on behalf of the Borrower,
such Subsidiary, EMMT or such Midwest Related Party to the Administrative Agent,
the Collateral Trustee or any Lender for the purposes of or in connection with
any such Loan Document (including any certificates delivered pursuant to
Article V) is or shall be incorrect when made or deemed made in any material
respect.

73

--------------------------------------------------------------------------------




        SECTION 8.1.3    Non-Performance of Certain Covenants and
Obligations.    The Borrower shall default in the due performance and observance
of any of its obligations under Section 7.1.1(f)(i), 7.1.2, 7.1.5 (solely with
respect to the Mortgaged Facilities), 7.1.9 or 7.2.

        SECTION 8.1.4    Non-Performance of Other Covenants and
Obligations    The Borrower, any of its Subsidiaries, EMMT or any Midwest
Related Party shall default in the due performance and observance of any other
covenant or agreement contained in any Loan Document to which it is a party, and
such default shall continue unremedied for a period of thirty (30) days after
written notice thereof shall have been given to the Borrower by the
Administrative Agent.

        SECTION 8.1.5    Default on other Indebtedness; Payment Default under
EMMT Agreements.    

        (a)   A default shall occur in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of (i) any
Indebtedness (other than Indebtedness described in Section 8.1.1 and
Powerton/Joliet Lease Liabilities) of the Borrower, any of its Subsidiaries or
any Midwest Related Party or (ii) any EMMT Indebtedness, in either case, having
a principal amount, individually or in the aggregate, of at least $20,000,000,
or a default shall occur in the performance or observance of any obligation or
condition with respect to such Indebtedness or EMMT Indebtedness, as applicable,
if the effect of such default is to accelerate the maturity of any such
Indebtedness or EMMT Indebtedness, as applicable, or such default shall continue
unremedied for any applicable period of time sufficient to permit the holder or
holders of such Indebtedness or EMMT Indebtedness, as applicable, or any trustee
or agent for such holders, to cause such Indebtedness or EMMT Indebtedness, as
applicable, to become due and payable prior to its expressed maturity.

        (b)   A default shall occur in the payment or reimbursement when due by
EMMT of any amount in excess of $2,000,000 owed to the Borrower under any Energy
Management Agreement and such default shall continue unremedied for a period of
thirty (30) days. Notwithstanding the foregoing, any such failure to pay or
reimburse the Borrower shall not constitute a default (and such period of thirty
(30) days shall not begin to toll) for purposes of this clause (b) until EMMT
shall have received the corresponding payment or reimbursement from the
counterparty under the applicable Back-to-Back Transaction; provided, that
(i) EMMT shall have used commercially reasonable efforts to obtain payment from
such counterparty, (ii) such counterparty was, at the time such Back-to-Back
Transaction was entered into, Investment Grade and (iii) to the extent of any
offsets between EMMT and such counterparty (unrelated to Back-to-Back
Transactions with the Borrower) that reduce such counterparty's obligation to
make payment to EMMT with respect to such Back-to-Back Transaction, EMMT shall
be required to make payment to the Borrower in the amount of such offset or
reduction.

        (c)   A default shall occur in the payment when due by EMMT of any
amount in excess of $2,000,000 owed to EME under an EME Trading Revolver and EME
shall have commenced remedies to enforce payment thereunder and such default
shall continue unremedied for a period of thirty (30) days.

        SECTION 8.1.6    Bankruptcy, Insolvency.    The Borrower, any of its
Subsidiaries, EMMT, any Midwest Related Party or EME shall:

        (a)   become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness to pay, debts as they become due;

        (b)   apply for, consent to, or acquiesce in, the appointment of a
trustee, receiver, sequestration or other custodian for itself or a substantial
portion of a its property, or make a general assignment for the benefit of
creditors;

        (c)   in the absence of such application, consent or acquiescence,
permit or suffer to exist the appointment of a trustee, receiver, sequestration
or other custodian for itself or for a substantial part of its property, and
such trustee, receiver, sequestration or other custodian shall not be

74

--------------------------------------------------------------------------------






discharged within sixty (60) days, provided that nothing in the Loan Documents
shall prohibit or restrict any right the Administrative Agent, the Collateral
Trustee or any Lender may have under applicable law to appear in any court
conducting any relevant proceeding during such sixty (60) day period to
preserve, protect and defend its rights under the Loan Documents (and the
Borrower shall not object to any such appearance);

        (d)   permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, and, if any such case or proceeding is not commenced by the
Borrower, such case or proceeding shall be consented to or acquiesced in by the
Borrower or shall result in the entry of an order for relief or shall remain for
sixty (60) days undismissed, provided that nothing in the Loan Documents shall
prohibit or restrict any right the Administrative Agent, Collateral Trustee or
any Lender may have under applicable law to appear in any court conducting any
such case or proceeding during such sixty (60) day period to preserve, protect
and defend its rights under the Loan Documents (and the Borrower shall not
object to any such appearance); or

        (e)   take any corporate action authorizing, or in furtherance of, any
of the foregoing.

        SECTION 8.1.7    Pension Plans.    Any of the following events shall
occur with respect to any Pension Plan:

        (a)   the institution of any steps by the Borrower, any member of the
Controlled Group or any other Person to terminate a Pension Plan or the
occurrence of any other event or condition with respect to any Pension Plan,
Welfare Plan or Multiemployer Plan if, as a result of such termination or such
other event or condition, together with all other such terminations, events or
conditions, if any, the Borrower or any Controlled Group member could reasonably
expect to incur, individually or in the aggregate, a liability or obligation in
excess of $20,000,000; or

        (b)   a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA or Section 412
of the Code.

        SECTION 8.1.8    Judgments.    Any judgment or order for the payment of
money in excess of $20,000,000 individually or in the aggregate (taking into
account any insurance proceeds payable under a policy where the insurer has
accepted coverage without reservation) shall be rendered against Borrower and
such judgments or decrees shall not have been vacated, discharged or effectively
stayed or bonded within sixty (60) days from the entry thereof.

        SECTION 8.1.9    Regulatory Violation.    Any Regulatory Violation shall
have occurred and be continuing.

        SECTION 8.1.10    Loan Documentation.    This Agreement or any Loan
Document is declared unenforceable or is terminated or any Lien securing
Indebtedness under this Agreement purported to be created by any Security
Document shall at any time fail to constitute a valid and first priority,
perfected Lien on the Collateral intended to be covered thereby in favor of the
Collateral Trustee, free and clear of all other Liens (other than Permitted
Liens), or the Borrower, any of its Subsidiaries, EMMT or any Midwest Related
Party shall assert that such Lien is not a valid and first priority, perfected
Lien or any of the Security Documents to which it is a party shall no longer be
in full force and effect.

        SECTION 8.1.11    Change-In-Control.    Any Change-In-Control shall have
occurred and be continuing.

        SECTION 8.1.12    Powerton/Joliet Leases.    Any of the Powerton/Joliet
Lease Trusts (or the related Lease Indenture Trustee) (under, and as defined in
the related, Powerton/Joliet Lease Operative Documents) shall have commenced to
exercise remedies in accordance with Section 17 of each of the

75

--------------------------------------------------------------------------------




Powerton/Joliet Leases to terminate any of the Powerton/Joliet Leases and
repossess any of the Powerton/Joliet Lease Assets.

        SECTION 8.1.13    EME Obligations.    EME shall fail to make payment or
fail to perform its obligations under any Powerton/Joliet Lease Guarantee or any
Powerton/Joliet Lease Intercompany Note within five (5) Business Days after any
such payment becomes due in accordance with the terms thereof or hereof.

        SECTION 8.1.14    Powerton/Joliet Documentation.    Any of the
Powerton/Joliet Lease Guarantees or the Powerton/Joliet Lease Intercompany Notes
is declared unenforceable or is terminated, or EME or any Powerton/Joliet Trust
shall assert that any of the Powerton/Joliet Lease Guarantees or the
Powerton/Joliet Intercompany Notes to which it is a party shall no longer be in
full force and effect.

        SECTION 8.1.15    EME Default.    Any one of the following shall occur
with respect to Indebtedness of EME having a principal amount, individually or
in the aggregate, in excess of $20,000,000:

        (a)   a default shall occur in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of such
Indebtedness of EME; or

        (b)   a default shall occur in the performance or observance of any
obligation or condition with respect to Indebtedness if the effect of such
default is to accelerate the maturity of any such Indebtedness.

        SECTION 8.2    Action if Bankruptcy.    If any Event of Default
described in clauses (a)through (e) of Section 8.1.6 shall have occurred and be
continuing with respect to the Borrower, the Commitments (if not theretofore
terminated) shall automatically terminate and the outstanding principal amount
of all outstanding Loans and all other monetary Obligations under the Loan
Documents shall automatically be and become immediately due and payable, without
notice or demand.

        SECTION 8.3    Action if Other Event of Default.    If any Event of
Default (other than any Event of Default described in clauses (a) through (e) of
Section 8.1.6 with respect to the Borrower) shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Administrative Agent, upon the
direction of the Required Lenders, shall by written notice to the Borrower
declare all or any portion of the outstanding principal amount of the Loans and
other monetary Obligations under the Loan Documents to be due and payable and/or
the Commitments (if not theretofore terminated) to be terminated, whereupon the
full unpaid amount of such Loans and other monetary Obligations under the Loan
Documents which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment,
and/or, as the case may be, the Commitments shall terminate. The rights provided
for in the Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.

        SECTION 8.4    Rescission of Declaration.    Any declaration made
pursuant to Section 8.3may, should the Required Lenders in their sole and
absolute discretion so elect, be rescinded by written notice to the Borrower at
any time after the principal of the Loans shall have become due and payable, but
before any judgment or decree for the payment of the monies so due, or any part
thereof, shall have been entered; provided that the Borrower shall have paid all
arrears of interest upon the Loans and all other amounts then owed to the
Administrative Agent and the Lenders including all costs, expenses and
liabilities incurred by the Administrative Agent and the Lenders in respect of
such declaration and all consequences thereof (except the principal of the Loans
which by such declaration shall have become payable) and every other Event of
Default shall have been made good, waived or cured; provided that no such
rescission or annulment shall extend to or affect any subsequent Event of
Default or impair any right consequent thereon.

76

--------------------------------------------------------------------------------





ARTICLE IX
THE ADMINISTRATIVE AGENT


        SECTION 9.1    Actions.    

        (a)   Each Lender and each Issuing Lender hereby appoints CNAI as its
Administrative Agent under and for purposes of each Loan Document. Each Lender
and each Issuing Lender authorizes the Administrative Agent to act on its behalf
under each Loan Document and, in the absence of other written instructions from
the Required Lenders received from time to time by the Administrative Agent
(with respect to which the Administrative Agent agrees that it will comply,
except as otherwise provided in this Section or as otherwise advised by
counsel), to exercise such powers hereunder and thereunder as are specifically
delegated to or required of the Administrative Agent by the terms hereof and
thereof, together with such powers as may be reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in any Loan
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Issuing Lender or any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into any Loan
Document or otherwise exist against the Administrative Agent. Without limiting
the generality of the foregoing sentence, the use of the term "agent" in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

        (b)   Each Lender hereby agrees to indemnify (which indemnity shall
survive any termination of this Agreement) the Agent-Related Persons pro rata
according to such Lender's Percentage, from and against any and all liabilities,
obligations, losses, damages, claims, costs or expenses of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted
against, the Agent-Related Persons in any way relating to or arising out of any
Loan Document, including reasonable attorneys' fees, and as to which the
Administrative Agent is not reimbursed by the Borrower; provided, however, that
no Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, claims, costs or expenses which are determined by
a court of competent jurisdiction in a final proceeding to have resulted from
the Agent-Related Person's gross negligence or willful misconduct. No
Agent-Related Persons shall be required to take any action under any Loan
Document, or to prosecute or defend any suit in respect of or any Loan Document,
unless it is indemnified hereunder to its satisfaction. If any indemnity in
favor of the Administrative Agent shall be or become, in its determination,
inadequate, the Agent-Related Person may call for additional indemnification
from the Lenders and cease to do the acts indemnified against hereunder until
such additional indemnity is given.

        SECTION 9.2    Funding Reliance.    Unless the Administrative Agent
shall have been notified by telephone, confirmed in writing, by any Lender by
12:00 Noon, New York City time, on the Business Day prior to the Closing Date
that such Lender will not make available the amount which would constitute its
Percentage of the Borrowing on the Closing Date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent and, in reliance upon such assumption, may, but shall not be required to,
make available to the Borrower a corresponding amount. If and to the extent that
such Lender shall not have made such amount available to the Administrative
Agent, such Lender and the Borrower severally agree to repay the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date the Administrative Agent made such amount
available to the Borrower to the date such amount is repaid to the
Administrative Agent, at the interest rate applicable at the time to Loans
comprising such Borrowing; provided, that if such Lender makes available the
amount which is its Percentage of the

77

--------------------------------------------------------------------------------




Borrowing on or before the next Business Day following the day when due, the
interest rate payable on such amount shall be the Federal Funds Effective Rate.

        SECTION 9.3    Exculpation.    No Agent-Related Person shall be liable
to any Lender for any action taken or omitted to be taken by it under any Loan
Document, or in connection therewith, except for its own willful misconduct or
gross negligence, nor responsible for any recitals or warranties herein or
therein, nor for the effectiveness, enforceability, validity or due execution of
any Loan Document, nor to make any inquiry respecting the performance by the
Borrower of its obligations under any Loan Document. Any such inquiry which may
be made by the Administrative Agent shall not obligate it to make any further
inquiry or to take any action. Each Agent-Related Person shall be entitled to
rely upon advice of counsel concerning legal matters and upon any notice,
consent, certificate, statement or writing which the Administrative Agent
believes to be genuine and to have been presented by a proper Person.

        SECTION 9.4    Successor.    The Administrative Agent may resign as such
at any time upon at least thirty (30) days' prior notice to the Borrower, all
Lenders and all Issuing Lenders. If the Administrative Agent at any time shall
resign, the Required Lenders may, within ten (10) days after such notice and
with the consent of the Borrower (not to be unreasonably withheld), appoint
another Lender as a successor Administrative Agent which shall thereupon become
the Administrative Agent hereunder. If no successor Administrative Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within thirty (30) days after the retiring Administrative Agent's
giving notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, after notice to and consultation with the Borrower,
appoint a successor Administrative Agent, which shall be one of the Lenders or
an Assignee, and shall have a combined capital and surplus of at least
$250,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall be entitled to receive from the retiring Administrative Agent such
documents of transfer and assignment as such successor Administrative Agent may
reasonably request, and shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement. After the effective date of any retiring
Administrative Agent's resignation hereunder as the Administrative Agent, the
provisions of (a) this Article IX shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent under
this Agreement; and (b) Section 10.3 and Section 10.4 shall continue to inure to
its benefit.

        SECTION 9.5    Loans by CNAI.    CNAI shall have the same rights and
powers with respect to the Loans made by it or any of its Affiliates as any
other Lender and may exercise the same as if it were not the Administrative
Agent. CNAI and its Affiliates may accept deposits from, lend money to, and
generally engage in any kind of business with the Borrower or any Subsidiary or
Affiliate of the Borrower as if CNAI were not the Administrative Agent
hereunder.

        SECTION 9.6    Reliance by Administrative Agent.    

        (a)   The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Borrower or any of its Affiliates), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
The

78

--------------------------------------------------------------------------------




Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under any Loan Document in accordance with a request or
consent of the Required Lenders and such request and any action taken or failure
to act pursuant thereto shall be binding upon all of the Lenders.

        (b)   For purposes of determining compliance with the conditions
specified in Section 5.1, each Lender that has executed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter either sent by the Administrative Agent to such Lender
for consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lender.

        SECTION 9.7    Notice of Default.    The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default, except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
"notice of default". The Administrative Agent will notify the Lenders of its
receipt of any such notice. The Administrative Agent shall take such action with
respect to such Default or Event of Default as may be requested by the Required
Lenders in accordance with Article VIII; provided, however, that unless and
until the Administrative Agent has received any such request, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable or in the best interest of the Lenders.

        SECTION 9.8    Credit Decisions.    Each Lender acknowledges that it
has, independently of the Agent-Related Person and each other Lender, and based
on such Lender's review of the financial information of the Borrower, the Loan
Documents (the terms and provisions of which being satisfactory to such Lender)
and such other documents, information and investigations as such Lender has
deemed appropriate, made its own credit decision to extend its Commitments. Each
Lender also acknowledges that it will, independently of the Administrative Agent
and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under any Loan Document.

        SECTION 9.9    Copies.    The Administrative Agent shall give prompt
notice to each Lender of each notice or request required or permitted to be
given to the Administrative Agent by the Borrower pursuant to the terms of this
Agreement (unless concurrently delivered to the Lenders by the Borrower). The
Administrative Agent will distribute to each Lender each document or instrument
(including each document or instrument delivered by the Borrower to the
Administrative Agent pursuant to Articles V and VII) received for its account
and copies of all other communications received by the Administrative Agent from
the Borrower for distribution to the Lenders by the Administrative Agent in
accordance with the terms of this Agreement.

        SECTION 9.10    Collateral.    

        (a)   Each Lender hereby acknowledges and agrees that (i) such Lender's
right or interest in the Collateral (or any portion thereof) shall be subject to
the terms of the Collateral Trust Agreement and the other Security Documents,
including the requisite level of consent by holders of Priority Lien Debt to
enforce upon the Collateral and (ii) this acknowledgement and agreement
constitutes a Priority Debt Sharing Confirmation (as defined in the Collateral
Trust Agreement).

        (b)   The Borrower hereby acknowledges, agrees and confirms that each
Lender and the Administrative Agent are entitled to the benefit of the
Collateral Trust Agreement and all of the benefits of a Priority Lien Secured
Party and the Priority Liens created under (and as defined in) the Collateral
Trust Agreement and the other Security Documents.

79

--------------------------------------------------------------------------------






ARTICLE X
MISCELLANEOUS PROVISIONS


        SECTION 10.1    Waivers, Amendments.    

        (a)   The provisions of each Loan Document may from time to time be
amended, modified or waived, if such amendment, modification or waiver is in
writing and consented to by the Borrower and the Required Lenders; provided,
however, that no such amendment, modification or waiver shall (i) forgive or
reduce the principal amount or extend any payment of principal pursuant to
Section 3.1(a) or the final scheduled date of maturity of any Loan or LC
Disbursement, reduce the stated rate of any interest or fee payable hereunder or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender's Commitment without the consent of
each Lender directly affected thereby; (ii) amend, modify or waive any provision
of this Section 10.1 or any percentage specified in the definition of "Required
Lenders", or consent to the assignment or transfer by the Borrower of any of its
rights and obligations under the Loan Documents, in each case without the
written consent of all Lenders; (iii) amend, modify or waive any pro rata
provision of Section 4.8 or 4.9, or any provision in the Loan Documents which
provides for amounts paid in respect of the Obligations to be shared among the
Lenders ratably, without the consent of all Lenders; (iv) except as provided in
Section 9.10, provide for any material release of Collateral without the consent
of all Lenders; or (v) affect the interests, rights or obligations of the
Administrative Agent qua the Administrative Agent or the Issuing Lenders qua the
Issuing Lenders shall be made without consent of the Administrative Agent or the
Issuing Lenders, as the case may be. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Borrower, the Lenders, the Administrative Agent, the Issuing
Lenders and all future holders of the Loans. In the case of any waiver, the
Borrower and its Subsidiaries, the Lenders and the Administrative Agent shall be
restored to their former position and rights and under the Loan Documents, and
any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

        (b)   No failure or delay by the Administrative Agent, any Issuing
Lender or any Lender in exercising any power or right under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right, or any abandonment or discontinuance of steps to
enforce such power or right, preclude any other or further exercise thereof or
the exercise of any other power or right. The rights and remedies of the
Administrative Agent, the Issuing Lenders and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies they would otherwise
have. No notice to or demand on the Borrower in any case shall entitle it to any
notice or demand in similar or other circumstances. No waiver or approval by the
Administrative Agent, any Issuing Lender, or any Lender under any Loan Document
shall, in any event, be effective unless the same is permitted by paragraph (a)
of this Section 10.1, and shall, except as may be otherwise stated in such
waiver or approval, be applicable to subsequent transactions. No waiver or
approval hereunder shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.

        Notwithstanding anything in this Agreement to the contrary, no waiver or
modification of any provision of this Agreement that has the effect (either
immediately or at some later time) of enabling the Borrower to satisfy a
condition precedent to the making of a Loan of any Class shall be effective
against the Lenders of such Class for purposes of the Commitments of such Class
unless the Required Lenders of such Class shall have concurred with such waiver
or modification, and no waiver or modification of any provision of this
Agreement or any other Loan Document that could reasonably be expected to
adversely affect the Lenders of any Class in a manner that does not affect all
Classes equally shall be effective against the Lenders of such Class unless the
Required Lenders of such Class shall have concurred with such waiver or
modification.

80

--------------------------------------------------------------------------------




        SECTION 10.2    Notices.    All notices and other communications
provided to any party hereto under any Loan Document shall be in writing or by
facsimile and addressed, delivered or transmitted to such party at its address
or facsimile number set forth on the signature pages hereof or Schedule 1.1(a)
or set forth in the Administrative Questionnaire of such party or the Assignment
Agreement or at such other address or facsimile number as may be designated by
such party in a written notice to the other parties. Any notice, if mailed and
properly addressed with postage prepaid shall be effective five (5) Business
Days after being sent or if properly addressed and sent by pre-paid courier
service, shall be deemed given when received; any notice, if transmitted by
facsimile, shall be deemed given when transmitted (if confirmed). Each Lender
acknowledges and accepts the terms of the Communications Agreement and agrees
that Communications (as defined in the Communications Agreement) may be made
available to such Lender as provided in the Communications Agreement.

        SECTION 10.3    Payment of Costs and Expenses.    

        (a)   The Borrower agrees to pay promptly on demand all reasonable
out-of-pocket costs and expenses of CNAI, the Administrative Agent and the
Issuing Lenders and their respective Affiliates (including the reasonable fees
and out-of-pocket costs and expenses of special New York counsel and relevant
local counsel to the Administrative Agent) in connection with:

        (i)    the negotiation, preparation, execution, delivery and
administration of each Loan Document, including schedules and exhibits, and any
amendments, waivers, consents, supplements or other modifications to any Loan
Document as may from time to time hereafter be required;

        (ii)   the preparation and review of the form of any document or
instrument relevant to any Loan Document; provided, however, that the Borrower
shall have no obligation to pay for the cost of the documentation of assignments
or participations as provided in Section 10.11 (unless such assignment is made
pursuant to Section 4.11); and

        (iii)  in the case of the Issuing Lenders, all out-of-pocket expenses
incurred by the any Issuing Lender in connection with the Issuance of any Letter
of Credit or any demand for payment thereunder;

in each case, upon presentation of statement of account in reasonable detail,
whether or not the transactions contemplated hereby are consummated.

        (b)   Without duplication of the Borrower's obligations under
Section 4.7, the Borrower further agrees to pay upon demand, and to save the
Administrative Agent, the Issuing Lenders and the Lenders harmless from all
liability for all costs, expenses, assessments, or other charges, and any stamp
or other similar Taxes which may be payable in connection with the execution,
delivery or enforcement of any Loan Document, the Loans or Letter of Credit
hereunder or any filing, registration, recording or perfection of any security
interest contemplated by any Security Document. The Borrower also agrees to
reimburse the Administrative Agent, each Issuing Lender and each Lender, as
applicable, promptly upon demand upon presentation of a statement of account in
reasonable detail for (i) all reasonable out-of-pocket costs and expenses
(including fees and out-of-pocket expenses of counsel) incurred by the
Administrative Agent, each Issuing Lender and each Lender in connection with the
enforcement or protection of the rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section and including
the negotiation of any restructuring or work-out, whether or not consummated, of
any Obligations under the Loan Documents and (ii) all out-of-pocket costs and
expenses (including fees and out-of-pocket costs and expenses of counsel) by the
Administrative Agent, each Issuing Lender and each Lender in connection with the
enforcement of any Obligations under the Loan Documents after an Event of
Default or in connection with any insolvency proceedings; provided that, in
either case, the Borrower shall not be obligated to reimburse such costs and
expenses that are found in a final judgment by a court of competent jurisdiction
to have

81

--------------------------------------------------------------------------------




been incurred in an attempt to enforce such rights and remedies that were
pursued by such Administrative Agent or Lender in bad faith and without any
reasonable basis in fact or law.

        SECTION 10.4    Indemnification.    

        (a)   In consideration of the execution and delivery of this Agreement
by each Lender and the extension of the Commitments and the Loans, the Borrower
hereby indemnifies, exonerates and holds the Administrative Agent, CNAI, each
Issuing Lender and each Lender and each of their respective Affiliates,
officers, directors and employees (collectively, the "Indemnified Parties") free
and harmless from and against any and all losses, costs, actions, causes of
action, suits, liabilities and damages, and expenses incurred in connection
therewith (irrespective of whether any such Indemnified Party is a party to the
action for which indemnification hereunder is sought), including any amounts
paid to any Agent-Related Person pursuant to Section 9.1(b) and reasonable
attorneys' fees and disbursements but excluding claims for lost profits
(collectively, the "Indemnified Liabilities"), joint or several, that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or relating to:

        (i)    any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Loan or Letter of Credit
(including any refusal by any Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit;

        (ii)   the entering into and performance of any Loan Document by any of
the Indemnified Parties (including any action brought by or on behalf of the
Borrower as the result of any determination by the Required Lenders pursuant to
Article V not to fund any Loan);

        (iii)  any investigation, litigation, proceeding, or obligation related
to any Environmental Law or other matter in any case arising out of the
relationship of the parties under this Agreement; or

        (iv)  the presence, or alleged presence, on or under, or the escape,
seepage, leakage, spillage, discharge, emission or release from, any real
property owned, leased or operated by the Borrower or any of its Subsidiaries
thereof of any Hazardous Material (including any losses, liabilities, damages,
injuries, costs, expenses or claims asserted or arising under any Environmental
Law), or at any other locations regardless of whether caused by, or within the
control of the Borrower, where such claim or liability arises out of the
relationship of the parties under this Agreement;

whether or not such investigation, litigation or proceeding is brought by the
Borrower or its Affiliates, any of their respective shareholders or creditors,
an Indemnified Party or any other person, or an Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated, except for any such Indemnified Liabilities arising for the account
of a particular Indemnified Party by reason of the relevant Indemnified Party's
(i) gross negligence or willful misconduct or (ii) breach of such Indemnified
party's obligations under this Agreement. If and to the extent that the
foregoing undertaking may be unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.

        (b)   To the extent permitted by applicable law, no Indemnified Party
shall have any liability to the Borrower or its Affiliates or any of their
respective shareholders or creditors under any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, any Loan or the use of the
proceeds thereof.

        SECTION 10.5    Survival.    The obligations of the Borrower under
Sections 2.6.6, 4.3, 4.5, 4.6, 4.7, 10.3 and 10.4, and the obligations of the
Lenders under Sections 9.1 and 2.6.6, shall in each case survive any termination
of this Agreement, the payment in full of all Obligations under the Loan
Documents

82

--------------------------------------------------------------------------------




and the termination of all Commitments, and the obligations of the Borrower to
the Retiring Lenders under the correlative provisions of such sections of the
Existing Credit Agreement shall, in each case, survive any termination of the
Existing Credit Agreement, the payment in full of all Obligations under the Loan
Documents and the Existing Credit Agreement and the termination of all
Commitments. The representations and warranties made by the Borrower in each
Loan Document to which it is a party shall survive the execution and delivery of
such Loan Document.

        SECTION 10.6    Severability.    Any provision of any Loan Document
which is prohibited or unenforceable in any jurisdiction shall, as to such
provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
such Loan Document or affecting the validity or enforceability of such provision
in any other jurisdiction.

        SECTION 10.7    Headings.    The various headings and table of contents
of each Loan Document are inserted for convenience only and shall not affect the
meaning, construction or interpretation of this Agreement or any other Loan
Document or any provisions hereof or thereof.

        SECTION 10.8    Execution in Counterparts.    This Agreement may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the Borrower and the Administrative Agent and be deemed to be an
original and all of which shall constitute together but one and the same
agreement.

        SECTION 10.9    Governing Law; Entire Agreement.    This Agreement, and
the rights and obligations of the parties under this Agreement, shall be
governed by, and construed and interpreted in accordance with, the law of the
state of New York. The Loan Documents represent the agreement of the Borrower,
the Administrative Agent, the Issuing Lenders and the Lenders and supersede any
and all prior agreements and understandings, oral or written, relative or with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, any Issuing Lender or
any Lender relative to subject matter hereof not expressly set forth or referred
to in the Loan Documents.

        SECTION 10.10    Successors and Assigns.    This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns; provided, however, that:

        (a)   the Borrower may not assign or transfer its rights or obligations
hereunder without the prior written consent of the Administrative Agent, all
Issuing Lenders and all Lenders; and

        (b)   the rights of sale, assignment and transfer of the Lenders are
subject to Section 10.11.

        SECTION 10.11    Sale and Transfer of Loans; Participations in
Loans    Each Lender may assign, or sell participations in, its Loans to one or
more other Persons in accordance with this Section 10.11.

        SECTION 10.11.1    Assignments.    

        (a)   Any Lender (an "Assignor") may, in accordance with applicable law,
at any time and from time to time assign to any Person (an "Assignee"), with the
consent of (i) in the case of an assignment of all or portion of a Term Loan,
the Administrative Agent (which consent shall not be required in the case of any
assignment to a Lender, an Affiliate of a Lender or an Approved Fund of any
Lender) and (ii) in the case of an assignment of all or a portion of a Revolver
Commitment or any Revolver Lender's obligations in respect of its LC Exposure,
(A) each Issuing Lender (B) the Administrative Agent and (C) the Borrower (such
consent not to be unreasonably withheld or delayed) (except that the consent of
the Borrower shall not be required at any time a Default or Event of Default
shall have occurred and be continuing), all or any part of its rights and
obligations under this Agreement pursuant to an Assignment Agreement, executed
by such Assignee, such Assignor and any other Person whose consent is required
pursuant to this paragraph, and delivered to the Administrative Agent for its
acceptance and recording in the Register; provided that no such assignment to an
Assignee (other than any Lender or any Affiliate or Approved Fund thereof) shall
be in an aggregate principal amount of

83

--------------------------------------------------------------------------------




less than (I) in the case of Term Loans, $1,000,000 and (II) in the case of
Revolver Commitments or Revolver Loans, $3,000,000 (other than, in each case, an
assignment of all of a Lender's interests under this Agreement and treating
simultaneous assignments to and from Approved Funds of a single Lender as one
assignment), unless otherwise agreed by the Borrower and the Administrative
Agent (and, in the case of an assignment of all or a portion of a Revolver
Commitment, each Issuing Lender) and; provided, further, that after giving
effect to any such assignment the assigning Lender shall have Loans or
Commitments remaining of at least (I) in the case of Term Loans, $1,000,000 and
(II) in the case of Revolver Commitments or Revolver Loans, $3,000,000 in the
aggregate amount (other than, in each case, an assignment of all of a Lender's
interests under this Agreement and treating simultaneous assignments to and from
Approved Funds of a single Lender as one assignment).

        Upon such execution, delivery, acceptance and recording, from and after
the effective date determined pursuant to such Assignment Agreement, (i) the
Assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment Agreement, have the rights and obligations of a Lender hereunder with
Loans and Commitments as set forth therein, and (ii) the Assignor thereunder
shall, to the extent provided in such Assignment Agreement, be released from its
obligations under this Agreement (and, in the case of an Assignment Agreement
covering all of an Assignor's rights and obligations under this Agreement, such
Assignor shall cease to be a party hereto). Any assignment or sale that does not
comply with this clause (a) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.11.2.

        (b)   The Administrative Agent shall, on behalf of the Borrower,
maintain at its address referred to on Schedule 1.1(a) a copy of each Assignment
Agreement and each Accession Agreement delivered to it and a register (the
"Register") for the recordation of the names and addresses of the Lenders and
the Commitment of, and the principal amount of the Loans owing to, each Lender
from time to time. The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrower, the Administrative Agent, the
Issuing Lenders and the Lenders shall treat each Person whose name is recorded
in the Register as the owner of the Loans or the Commitments, as the case may
be, recorded therein for all purposes of this Agreement notwithstanding notice
to the contrary. Any assignment of any Loan or any Commitment shall be effective
only upon appropriate entries with respect thereto being made in the Register.

        (c)   Upon its receipt of an Assignment Agreement executed by an
Assignor, an Assignee and any other Person whose consent is required by
Section 10.11.1(a), together with payment to the Administrative Agent of a
registration and processing fee of $3,500 (unless waived by the Administrative
Agent in its discretion and provided that only one such fee shall be payable in
the case of simultaneous assignments to two or more Approved Funds of a single
Lender), the Administrative Agent shall (i) promptly accept such Assignment
Agreement and (ii) record the information contained therein in the Register on
the effective date determined pursuant thereto.

        (d)   For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section 10.11.1 concerning assignments of Loans and
Commitments relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests, including any pledge or
assignment by a Lender of any Loan to any Federal Reserve Bank in accordance
with applicable law; provided, that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

        (e)   Notwithstanding anything to the contrary contained herein, any
Lender (a "Granting Lender") may grant to a special purpose funding vehicle (an
"SPC"), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i)  nothing herein shall constitute a commitment by any SPC to make any Loan
and (ii) if an SPC elects not to exercise such option or

84

--------------------------------------------------------------------------------




otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Revolver Loan by an SPC hereunder shall utilize the related Revolver
Commitment of the Granting Lender to the same extent, and as if, such Revolver
Loan were made by such Granting Lender. Each party hereto hereby agrees that no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPC, it will not institute against, or
join any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this Section 10.11.1, any SPC may (A) with
notice to, but without the prior written consent of, the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by the Borrower and Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans and (B) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC. This Section 10.11.1(e) may not be amended
without the written consent of each SPC. The Granting Lender, such SPC and any
assignee of such SPC shall comply with the requirements of Section 4.7 as
Lender.

        SECTION 10.11.2    Participations.    With notice to the Borrower and
the Administrative Agent, any Lender may at any time sell to one or more Persons
(each of such Persons being herein called a "Participant") participating
interests in any of the Loans, Commitments or other interests of such Lender
hereunder; provided, however, that:

        (a)   no participation contemplated in this Section 10.11.2 shall
relieve such Lender from its Loans, Commitments other obligations under any Loan
Document;

        (b)   such Lender shall remain solely responsible for the performance of
its Loans, Commitments and such other obligations;

        (c)   the Borrower, the Administrative Agent and the Issuing Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under each of the Loan Documents;

        (d)   no Participant, unless such Participant is an Affiliate of such
Lender, or is itself a Lender, shall be entitled to require such Lender to take
or refrain from taking any action under any Loan Document, except as provided in
clause (f) of this Section 10.11.2;

        (e)   the Borrower shall not be required to pay any amount under
Sections 2.6.6, 4.3, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 10.3 and 10.4, that is
greater than the amount which it would have been required to pay had no
participating interest been sold;

        (f)    in no event shall any Participant under any such participation
have any right to approve any amendment or waiver of any provision of any Loan
Document, or any consent to any departure by the Borrower therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Loans or any fees payable hereunder, extend the due date of
such principal, interest or fee payments or increase the amount or extend the
Term Loan Maturity Date or the Revolver Commitment Termination Date of such
Loans, in each case to the extent subject to such participation;

        (g)   the Borrower agrees that if amounts outstanding under this
Agreement and the Loans are due or unpaid, or shall have been declared or shall
have become due and payable upon the

85

--------------------------------------------------------------------------------






occurrence of an Event of Default, each Participant shall, to the maximum extent
permitted by applicable law, be deemed to have the right of setoff in respect of
its participating interest in amounts owing under this Agreement to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement, provided that, in purchasing such
participating interest, such Participant shall be deemed to have agreed to share
with the Lenders the proceeds thereof as provided in Section 4.10 as fully as if
it were a Lender hereunder; and

        (h)   the Borrower also agrees that each Participant shall be entitled
to the benefits of Sections 4.3, 4.6 and 4.7 with respect to its participation
in the Loans and the Revolver Commitments outstanding from time to time as if it
was a Lender; provided that, in the case of Section 4.7, such Participant shall
have complied with the requirements of said Section, as if it were a Lender and
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred.

        SECTION 10.12    Other Transactions.    Nothing contained herein shall
preclude the Administrative Agent, any Issuing Lender or any other Lender from
engaging in any transaction, in addition to those contemplated by any Loan
Document, with the Borrower or any of its Affiliates in which the Borrower or
such Affiliate is not restricted hereby from engaging with any other Person.

        SECTION 10.13    Submission To Jurisdiction; Waivers.    Each of the
Borrower, the Administrative Agent, the Issuing Lenders and the Lenders hereby
irrevocably and unconditionally:

        (a)   submits for itself and its property in any legal action or
proceeding relating to the Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

        (b)   consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

        (c)   agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 1.1(a) or at such other address of which the
Administrative Agent shall have been notified pursuant to Section 10.2;

        (d)   agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

        (e)   waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, indirect, exemplary, punitive or consequential
damages.

        SECTION 10.14    WAIVERS OF JURY TRIAL.    EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND

86

--------------------------------------------------------------------------------



(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

        SECTION 10.15    Non-Recourse Persons.    The Lenders acknowledge that
no Non-Recourse Person shall have any responsibility or liability for the
Obligations under the Loan Documents.

        SECTION 10.16    Acknowledgments.    The Borrower hereby acknowledges
that:

        (a)   it has been advised by counsel in the negotiation, execution and
delivery of the Loan Documents;

        (b)   neither the Administrative Agent, any Issuing Lender nor any
Lender has any fiduciary relationship with or duty to the Borrower arising out
of or in connection with any of the Loan Documents, and the relationship between
Administrative Agent, the Issuing Lenders and Lenders, on one hand, and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

        (c)   no joint venture is created by any of the Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

        SECTION 10.17    Confidentiality.    Each of the Administrative Agent,
each Issuing Lender and each Lender agrees to keep confidential all non-public
information provided to it by the Borrower pursuant to this Agreement; provided
that nothing herein shall prevent the Administrative Agent, any Issuing Lender
or any Lender from disclosing any such information (a) to the Administrative
Agent, any Issuing Lender any other Lender or any Affiliate of any Lender,
(b) to any transferee, prospective transferee or any lender of a Lender that
agrees to comply with the provisions of this Section 10.17, (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its Affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender's investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
under any Loan Document. Notwithstanding anything herein to the contrary, the
Borrower, Administrative Agent, each Issuing Lender and each Lender (and their
Affiliates and their respective partners, officers, directors, employees,
accountants, attorneys and other advisors, agents and other representatives) may
disclose to any and all Persons, without limitation of any kind, any information
with respect to the U.S. federal tax treatment and any facts that may be
relevant to the U.S. federal tax structure of the transactions contemplated
hereby and all materials of any kind (including opinions and other tax analyses)
that are provided to any of them relating to such treatment and tax structure;
provided, however, that none of them shall disclose any other information, the
disclosure of which is otherwise limited, that is not relevant to understanding
the U.S. federal tax treatment or U.S. federal tax structure of the transaction
(including the identity of any party and information that could lead another to
determine the identity of any party), or any other information to the extent
that such disclosure could result in a violation of any federal or state
securities law.

        SECTION 10.18    USA PATRIOT Act.    Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

87

--------------------------------------------------------------------------------




        SECTION 10.19    EMMH Credit Agreement.    This Agreement constitutes a
replacement of the Existing Credit Agreement which constituted a replacement of
the EMMH Credit Agreement as contemplated in clause (xv) of the general
provisions of Appendix A of each Powerton/Joliet Lease Participation Agreement
and as such this Agreement constitutes the "Holdings Credit Agreement" for the
purposes of the Powerton/Joliet Lease Operative Documents.

        SECTION 10.20    Retiring Lenders.    Each Retiring Lender shall, as of
the Closing Date, cease to be a "Lender" under (and, accordingly, shall cease to
be a party to) the Existing Credit Agreement, and the Borrower hereby confirms
and agrees that, as of the Closing Date, the Retiring Lenders shall have no
obligations or liabilities under this Agreement; provided, that the Retiring
Lenders shall be entitled to the benefits of Section 10.5.

        SECTION 10.21    Accession Agreement.    Upon the execution and delivery
of an Accession Agreement by an Accession Lender and the acceptance of such
Accession Agreement by the Administrative Agent on or prior to the Closing Date,
such Accession Lender shall be a party hereto as of the Closing Date and shall
have the rights and obligations of a Lender hereunder with Loans as set forth in
its Accession Agreement.

88

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers as of the day and year first above
written.

    MIDWEST GENERATION, LLC
 
 
By:
/s/ STEVEN D. EISENBERG

--------------------------------------------------------------------------------

Name: Steven D. Eisenberg
Title: Vice President
 
 
Address for Notices:
 
 
One Financial Place
440 South LaSalle Street, Suite 3500
Chicago, IL 60605
Telecopier No: (312) 583-6111
 
 
Taxpayer Identification Number: 33-0868558

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



    CITICORP NORTH AMERICA, INC.,
    as Administrative Agent
 
 
By:
/s/ DALE R. GONCHER

--------------------------------------------------------------------------------

Name: Dale R. Goncher
Title: Director
 
 
Address for Notices:
 
 
2 Penns Way, Suite 110
New Castle, DE 19720
Attention: Sandra Munoz
Telecopier No: (212) 991-0961

Second Amended and Restated Credit Agreement

2

--------------------------------------------------------------------------------



    CITICORP NORTH AMERICA, INC.,
    as Issuing Lender
 
 
By:
/s/ DALE R. GONCHER

--------------------------------------------------------------------------------

Name: Dale R. Goncher
Title: Director
 
 
Address for Notices:
 
 
388 Greenwich Street, 21st Floor
New York, NY 10013
Attention: Sarah Terner
Telecopier No: (212) 921-5947

Second Amended and Restated Credit Agreement

3

--------------------------------------------------------------------------------



    LENDERS
 
 
ALLIED IRISH BANKS, P.L.C.
 
 
By:
/s/ AIDAN LANIGAN

--------------------------------------------------------------------------------

Name: Aidan Lanigan
Title: Vice President
 
 
By:
/s/ VAUGHN BUCK

--------------------------------------------------------------------------------

Name: Vaughn Buck
Title: Director
 
 
Address for Notices:
 
 
For Credit Matters:
 
 
Allied Irish Banks plc.
405 Park Avenue, 4th Floor,
New York, NY 10022
Attention: Aidan Lanigan
Telecopier No: (212) 339-8325
 
 
For Operational Matters:
 
 
Allied Irish Bank—Corporate Operations
2nd Floor, Iona House,
Shelbourne Road,
Ballsbridge,
Dublin 4, Ireland
Attention: Bernice Ruane
Telecopier No: +353 1 608 9795

Second Amended and Restated Credit Agreement

4

--------------------------------------------------------------------------------



    CANADIAN IMPERIAL BANK OF COMMERCE,
 
 
By:
/s/ JOHN O'DOWD

--------------------------------------------------------------------------------

Name: John O'Dowd
Title: Authorized Signatory
 
 
By:
/s/ MILENA GRGIC

--------------------------------------------------------------------------------

Name: Milena Grgic
Title: Authorized Signatory
 
 
Address for Notices:
 
 
CIBC, Corporate Client Support Centre
Atrium on Bay
40 Dundas Street West, 5th Floor
Toronto, Ontario
Canada M5G 2C2
Attention: Helen Ng
Telecopier No: (416) 542-4609

Second Amended and Restated Credit Agreement

5

--------------------------------------------------------------------------------





    CREDIT SUISSE, Cayman Islands Branch
 
 
By:
/s/ THOMAS R. CANTELLO

--------------------------------------------------------------------------------

Name: Thomas R. Cantello
Title: Vice President
 
 
By:
/s/ GREGORY S. RICHARDS

--------------------------------------------------------------------------------

Name: Gregory S. Richards
Title: Associate
 
 
Address for Notices:
 
 
Eleven Madison Avenue
New York, NY 10010
Attention: Brian Caldwell
Telecopier No: (212) 325-8321

Second Amended and Restated Credit Agreement

6

--------------------------------------------------------------------------------



    GENERAL ELECTRIC CAPITAL CORPORATION
 
 
By:
/s/ SIMON DUNCAN

--------------------------------------------------------------------------------

Name: Simon Duncan
Title: Authorized Signatory
 
 
Address for Notices:
 
 
120 Long Ridge Road
Stamford, CT 06927
Attention: Cris Matteson
Telecopier No: (203) 357-4890

Second Amended and Restated Credit Agreement

7

--------------------------------------------------------------------------------





 

 


GOLDMAN SACHS CREDIT PARTNERS L.P.
        
 
 
By:
/s/ WILLIAM ARCHER

--------------------------------------------------------------------------------

Name: WILLIAM ARCHER
Title: Managing Director
 
 
Address for Notices:
 
 
Goldman, Sachs & Co.
30 Hudson Street, 17th Floor
Jersey City, NJ 07302
Attention: Phillip Green
Telecopier No: (212) 357-4597

Second Amended and Restated Credit Agreement

8

--------------------------------------------------------------------------------



    JPMORGAN CHASE BANK, N.A.
 
 
By:
/s/ THOMAS L. CASEY

--------------------------------------------------------------------------------

Name: Thomas L. Casey
Title: Vice President
 
 
Address for Notices:
 
 
270 Park Ave., 4th Floor
New York, NY 10017
Attention: Thomas L. Casey
Telecopier No: (212) 270-3089

Second Amended and Restated Credit Agreement

9

--------------------------------------------------------------------------------



    KBC BANK N.V.
 
 
By:
/s/ ERIC RASKIN

--------------------------------------------------------------------------------

Name: Erik Raskin
Title: Vice President
 
 
By:
/s/ ROBERT SNAUFFER

--------------------------------------------------------------------------------

Name: Robert Snauffer
Title: First Vice President
 
 
Address for Notices:
 
 
125 West 55th Street
New York, NY 10019
Attention: Robert Pacifici
Telecopier No: (212) 956-5581

Second Amended and Restated Credit Agreement

10

--------------------------------------------------------------------------------





    LEHMAN COMMERCIAL PAPER INC.
 
 
By:
/s/ FRANK P. TURNER

--------------------------------------------------------------------------------

Name: Frank P. Turner
Title: Vice President
 
 
Address for Notices:
 
 
745 Seventh Avenue, 5th Floor
New York, NY 10019
Attention: Frank P. Turner
Telecopier No: (646) 758-1986

Second Amended and Restated Credit Agreement

11

--------------------------------------------------------------------------------



    MERRILL LYNCH CAPITAL CORPORATION
 
 
By:
/s/ CAROL J.E. FEELEY

--------------------------------------------------------------------------------

Name: Carol J.E. Feeley
Title: Vice President
 
 
Address for Notices:
 
 
250 Vesey Street, 22nd floor
New York, NY 10080
Attention: Brian Buttenmuller
Telecopier No: (212) 449-9435

Second Amended and Restated Credit Agreement

12

--------------------------------------------------------------------------------



    NEWCOURT CAPITAL USA INC.
 
 
By:
/s/ GUY PIAZZA

--------------------------------------------------------------------------------

Name: Guy Piazza
Title: Managing Director
 
 
Address for Notices:
 
 
1211 Avenue of the Americas, 22nd Floor
New York, NY 10036
Attention: Joe Gyurindak/Nadeira Teekah
Telecopier No: (212) 382-9033

Second Amended and Restated Credit Agreement

13

--------------------------------------------------------------------------------



    THE ROYAL BANK OF SCOTLAND PLC
 
 
By:
/s/ SIMON MOCKFORD

--------------------------------------------------------------------------------

Name: Simon Mockford
Title: Vice President
 
 
By:
/s/ RICH RANDALL

--------------------------------------------------------------------------------

Name: Rich Randall
Title: Senior Vice President
 
 
Address for Notices:
 
 
Level 12, 101 Park Avenue
New York, NY 10178
Attention: Christine Xu
Telecopier No: (212) 401-1494

Second Amended and Restated Credit Agreement

14

--------------------------------------------------------------------------------





    UBS LOAN FINANCE
 
 
By:
/s/ RICHARD L. TAVROW

--------------------------------------------------------------------------------

Name: Richard L. Tavrow
Title: Director
 
 
By:
/s/ TOBA LUMBANTOBING

--------------------------------------------------------------------------------

Name: Toba Lumbantobing
Title: Associate Director
 
 
Address for Notices:
 
 
677 Washington Blvd.
Stamford, CT 06901
Attention: Deborah Porter
Telecopier No: (203) 719-4176

Second Amended and Restated Credit Agreement

15

--------------------------------------------------------------------------------



    UNION BANK OF CALIFORNIA, N.A.
 
 
By:
/s/ DENNIS G. BLANK

--------------------------------------------------------------------------------

Name: Dennis G. Blank
Title: Vice President
 
 
Address for Notices:
 
 
For Credit Notices:
 
 
Union Bank of California, N.A.
445 South Figueroa Street, 15th Floor,
Los Angeles, CA 90071
Attention: Dennis Blank
Telecopier No: (213) 236-4096
 
 
For Operations Notices:
 
 
Union Bank of California, N.A.
Commercial Loan Operations
1980 Saturn Street
Monterey Park, CA 91754
Attention: Ruby Gonzales
Telecopier No: (323) 720-2252

Second Amended and Restated Credit Agreement

16

--------------------------------------------------------------------------------



    WELLS FARGO BANK, N.A.
 
 
By:
/s/ VANESSA MEYER

--------------------------------------------------------------------------------

Name: Vanessa Meyer
Title: Senior Vice President
 
 
Address for Notices:
 
 
707 Wilshire Blvd. 16th Floor
Los Angeles, CA 90017
Attention: Vanessa Sheh Meyer
Telecopier No: (213) 614-2569

Second Amended and Restated Credit Agreement

17

--------------------------------------------------------------------------------



    WESTLB AG, NEW YORK BRANCH
 
 
By:
/s/ FELICIA LAFORGIA

--------------------------------------------------------------------------------

Name: Felicia Laforgia
Title: Director
 
 
By:
/s/ PETER A. RYAN

--------------------------------------------------------------------------------

Name: Peter A. Ryan
Title: Director
 
 
Address for Notices:
 
 
Vicky Keung
WestLB
1211 Avenue of the Americas, Floor 25
New York, NY 10036
Telephone:: (212) 852-6259
Telecopier No: (212) 302-7946

Second Amended and Restated Credit Agreement

18

--------------------------------------------------------------------------------





Schedule 3.2.1
to Credit Agreement

Midwest Generation, LLC
Pricing Grid


 
  LEVEL 1
Debt Rating At Least:
BB+ By S&P
Ba1 By Moody's

--------------------------------------------------------------------------------

  LEVEL 2
Debt Rating Less Than Level 1
But At Least:
BB By S&P
Ba2 By Moody's

--------------------------------------------------------------------------------

  LEVEL 3
Debt Rating Less Than Level 2
But At Least:
BB- By S&P
Ba3 By Moody's

--------------------------------------------------------------------------------

  LEVEL 4
Debt Rating Less Than Level 3
But At Least:
B+ By S&P
B1 By Moody's

--------------------------------------------------------------------------------

BASIS FOR PRICING


--------------------------------------------------------------------------------

  Revolver
Loans(2)

--------------------------------------------------------------------------------

  Term Loans(3)

--------------------------------------------------------------------------------

  Revolver
Loans(2)

--------------------------------------------------------------------------------

  Term Loans(3)

--------------------------------------------------------------------------------

  Revolver
Loans(2)

--------------------------------------------------------------------------------

  Term Loans(3)

--------------------------------------------------------------------------------

  Revolver
Loans(2)

--------------------------------------------------------------------------------

  Term Loans(3)

--------------------------------------------------------------------------------

Commitment Fee(1)   25 bps   N/A   37.5 bps   N/A   37.5 bps   N/A   50 bps  
N/A Applicable Margin for Base Rate Loans   25 bps   50 bps   50 bps   75 bps  
75 bps   75 bps   100 bps   75 bps Applicable Margin for LIBO Rate Loans   125
bps   150 bps   150 bps   175 bps   175 bps   175 bps   200 bps   175 bps
Participation Fee   125 bps   N/A   150 bps   N/A   175 bps   N/A   200 bps  
N/A

--------------------------------------------------------------------------------

bps = basis points per annum

(1)Paid quarterly in arrears on each bank's unused commitment.

(2)At any time the Debt Ratings for the Borrower are split between S&P and
Moody's, the pricing level in which the lower rating falls shall govern.

(3)At any time the Debt Ratings for the Borrower are split between S&P and
Moody's, the pricing level in which the higher rating falls (the "High Level")
shall govern; provided that if such Debt Ratings by either S&P or Moody's are
two or more grades lower than the level set forth in the High Level, the next
lower pricing level shall govern.

Second Amended and Restated Credit Agreement

19

--------------------------------------------------------------------------------





QuickLinks


TABLE OF CONTENTS
RECITALS
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
ARTICLE II COMMITMENTS AND BORROWING PROCEDURES
ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS
ARTICLE V CONDITIONS TO LOANS
ARTICLE VI REPRESENTATIONS AND WARRANTIES
ARTICLE VII COVENANTS
ARTICLE VIII EVENTS OF DEFAULT
ARTICLE IX THE ADMINISTRATIVE AGENT
ARTICLE X MISCELLANEOUS PROVISIONS
Midwest Generation, LLC Pricing Grid
